PURCHASE AND SALE AGREEMENT

BETWEEN

GLL PERIMETER PLACE, L.P.,
a Delaware limited partnership,
as Seller

AND


CTO20 PERIMETER LLC,
a Delaware limited liability company,
as Buyer

February 6, 2020





NAI-1510716910v10

--------------------------------------------------------------------------------

Table of Contents



Page

SECTION 1.THE PROPERTY‌1

SECTION 2.PURCHASE PRICE‌2

SECTION 3.ESCROW AND TITLE INSURANCE‌2

3.1Escrow Agent‌2

3.2Title/Survey‌3

3.3Satisfaction of Monetary Liens‌4

SECTION 4.CONVEYANCE‌4

SECTION 5.PRORATIONS AND CLOSING COSTS‌5

5.1Rents‌5

5.2Property Operating Expenses‌5

5.3Real Estate Taxes and Assessments‌7

5.4Costs to be Paid by Seller‌7

5.5Costs to be Paid by Buyer‌8

5.6Security Deposits‌8

5.7Leasing Costs‌9

5.8Insurance Policies‌9

SECTION 6.POSSESSION AND CLOSING‌9

6.1Closing‌9

6.2Seller’s and Buyer’s Closing Deliveries‌9

6.3Tenant and Seller Estoppels‌11

6.4Additional Estoppels‌12

6.5Covenants of Seller Pending Closing‌13

6.6Investor Approval Condition‌14

SECTION 7.CONDITION OF PROPERTY‌14

7.1“As-Is” Condition‌14

7.2Release of Claims Under Environmental Laws‌15

SECTION 8.DUE DILIGENCE‌16

8.1Seller’s Due Diligence Materials‌16

8.2Inspections and Reports; Review of Commitment and Survey‌16

8.3Service Contracts‌18

8.4Confidentiality‌18

i

NAI-1510716910v10

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

SECTION 9.REPRESENTATIONS AND WARRANTIES‌19

9.1By Seller‌19

9.2By Buyer‌22

9.3Know Your Counterparty‌24

SECTION 10.DEFAULT‌24

10.1Seller Default‌24

10.2Buyer Default‌25

SECTION 11.BROKERS‌25

SECTION 12.EMINENT DOMAIN‌25

SECTION 13.CASUALTY‌26

SECTION 14.[RESERVED.]‌26

SECTION 15.MISCELLANEOUS‌26

15.1Governing Law; Venue; Jurisdiction‌26

15.2Waiver of Jury Trial‌27

15.3Entire Agreement‌27

15.4Modifications and Waivers‌27

15.5Parties Bound‌27

15.6Assignment‌27

15.7Notices‌27

15.8Section Headings‌28

15.9Severability‌28

15.10Time of the Essence‌28

15.11Confidentiality‌28

15.12Further Action‌29

15.13Construction‌29

15.14No Recording‌29

15.15Third Party Beneficiary‌29

15.161031 Exchange‌29

15.17Business Day‌29

15.18Public Disclosure‌29

15.19Counterparts and Electronic Signatures‌30

ii

NAI-1510716910v10

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

15.20IRS Real Estate Sales Reporting‌30

15.21Holdback Escrow‌30



iii

NAI-1510716910v10

--------------------------------------------------------------------------------

Schedules

Schedule 8.1Due Diligence Material


Exhibits

Exhibit “A”Legal Description of Property

Exhibit “B”Form of State Specific Deed

Exhibit “C”Assignment of Leases

Exhibit “D”Bill of Sale

Exhibit “E”Assignment of Contracts

Exhibit “F”Tenant Notice Letter

Exhibit “G”Form of Tenant Estoppel Certificate

Exhibit “H”Description of Leases, Lease Amendments and Guaranties, Security
Deposits and Leasing Costs

Exhibit “I”Service Contracts

Exhibit “J”Seller’s Affidavit

Exhibit “K”Form of REA Developer Assignment

Exhibit “L”Form of DEA Approving Party Assignment

Exhibit “M”Form of REA Estoppels

Exhibit “N”Form of DEA Estoppels

Exhibit “O”Form of Condo Estoppel

Exhibit “P”Form of Holdback Escrow Agreement









iv

NAI-1510716910v10

--------------------------------------------------------------------------------

Definitions



v

NAI-1510716910v10

--------------------------------------------------------------------------------

Additional Deposit‌2

Agreement‌1

Approval‌14

Appurtenances‌1

Assignment of Contracts‌9

Assignment of Leases‌5

Assignor‌1

Association‌10

Bill of Sale‌9, 1

Broker‌25

Buyer‌1

Buyer Parent‌23

Buyer Related Parties‌24

Cap‌22

CERCLA‌15

Claim‌30

Claim Amount‌30

Claim Notice‌30

Claims Deadline‌30

Closing‌9

Closing Date‌9

CLOSING DOCUMENTS‌14

Commitment‌3

CONDITION OF THE PROPERTY‌15

Condo Declaration‌10

Condo Estoppel‌13

Corresponding Tenant Estoppel‌12

County‌26

Current Year Appeal‌7

Deed‌5

Due Diligence Material‌16

Due Diligence Period‌16

Earnest Money‌2

Effective Date‌1

Environmental Laws‌15

Escrow Agent‌2

Floor‌22

foreign person‌20

Hazardous Substances‌19

Holdback Escrow‌30

Improvements‌1

Initial Deposit‌2

Inspections‌16

Intangibles‌1

Land‌1

Leasing Agreement‌18

Leasing Commissions‌20

Leasing Costs‌20

Major Tenants‌11

Objections‌4

OEA‌10

OEA Approving Party Assignment‌10

OEA Estoppels‌13

OFAC‌19

Operating Expenses‌5

Owner‌13

Party‌13

Pass Through Charges‌6

Permitted Exceptions‌5

Personal Property‌1

Property‌1

PT Solutions Lease‌9

Purchase Price‌2

qualified intermediary‌29

RCRA‌16

REA‌10

REA Developer Assignment‌10

REA Estoppels‌13

Real Property‌1

Reconciliation Statement‌6

Records‌10

Rent Roll‌21

Rents‌5

Reports‌17

Required Estoppels‌11

Seller‌1

Seller Estoppels‌12

Seller Parties‌17

Seller’s actual knowledge‌22

Seller’s knowledge‌22

Seller’s Response‌4

Service Contracts‌21

Settlement Statement‌10

State‌26

Stipulated Tenant‌16

Superfund Act‌19

Survey‌3

Survey Objections‌4

Survival Period‌22

Taxes‌7

Tenant Estoppels‌11

Tenant Inducements‌20

vi

Error! Unknown document property name.

NAI-1510716910v10

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page



Tenant Interviews‌16

Tenant True-Up Collectible‌6

Title Affidavit‌3

Title Company‌2

Title Objections‌4

Title Policy‌3

USA Patriot Act‌20

Verizon Wireless Lease Renewal‌14



vii

NAI-1510716910v10

--------------------------------------------------------------------------------

viii

Error! Unknown document property name.

NAI-1510716910v10

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

(Perimeter Place, Atlanta, Georgia)

THIS PURCHASE AND SALE AGREEMENT (this “Agreement“) is made and entered into as
of February 6, 2020 (the “Effective Date“) by and between GLL PERIMETER PLACE,
L.P., a Delaware limited partnership (“Seller“), and CTO20 PERIMETER LLC, a
Delaware limited liability company (“Buyer“).

SECTION 1.THE PROPERTY.  Seller agrees to sell and Buyer agrees to purchase all
of Seller’s right, title and interest in and to the following, which is commonly
known as “Perimeter Place” (collectively, the “Property“):
(a)That certain tract of land, more particularly described in Exhibit ”A”
attached hereto and incorporated by reference herein for all purposes (the
“Land“);
(b)All buildings, structures, parking areas and improvements situated on the
Land and all fixtures and other property affixed thereto (the “Improvements“;
the Land and the Improvements collectively, the “Real Property“);
(c)All rights, privileges, benefits, hereditaments and appurtenances pertaining
to the Land, including rights to any easements, adjacent streets, alleys, roads,
rights-of-ways, water rights, and any adjacent strips and gores of real estate
relating to the Land (the “Appurtenances“);
(d)The personal property (the “Personal Property“), which is located on or
about, and is used exclusively in connection with, the operation, repair or
maintenance of the Real Property;
(e)To the extent assignable by Seller, any (i) product and service warranties,
guaranties and indemnities relating to the Real Property or the Personal
Property, (ii) contracts, agreements, written or oral, licenses, certificates,
occupancy and use certificates, permits, authorizations, consents, variances,
waivers, approvals and the like from any governmental entity, and water and
sanitary sewer and utility capacity and development rights allocable to the
Land, (iii) Service Contracts (as hereinafter defined) to which Seller is a
party relating to the operation of the Property and which Buyer elects to assume
under Section 8.3 below, (iv) all rights, if any, of Seller to the name
“Perimeter Place,” and (v) to the extent in Seller’s possession, third party
produced plans, drawings, blueprints, specifications and surveys, in each case,
to the extent same relates to the ownership, occupancy, or operation of the Real
Property or the Personal Property (collectively, the “Intangibles“); and
(f)The interest of the lessor or landlord, as applicable, under all leases,
licenses and other occupancy agreements covering space on the Land or in the
Improvements (including all modifications, extensions, amendments and guaranties
thereof collectively, the “Leases”), together with all prepaid rents, and
outstanding security deposits and other refundable deposits made by the tenants
under the Leases.

NAI-1510716910v10

--------------------------------------------------------------------------------

SECTION 2.PURCHASE PRICE.  Buyer agrees to pay Seller, as the purchase price for
the Property, the sum of Seventy-Five Million Five Hundred Thousand and 00/100
Dollars ($75,500,000.00) (the “Purchase Price“).  The Purchase Price shall be
paid as follows:
(a)Within two (2) business days after the Effective Date of this Agreement,
Buyer shall deposit Five Hundred Thousand and 00/100 Dollars ($500,000.00) with
the Escrow Agent (as hereinafter defined) in escrow as an earnest money deposit
(the “Initial Deposit“).  In the event Buyer fails to deliver the Initial
Deposit within such two (2) business day period, then such failure shall
constitute an immediate event of default under this Agreement and Seller shall
be entitled to terminate this Agreement upon written notice to Buyer;
(b)By no later than the expiration of the Due Diligence Period (as hereinafter
defined), unless Buyer has terminated this Agreement in accordance with Section
8.2 below, Buyer shall deposit an additional sum of One Million Seven Hundred
Thousand and 00/100 Dollars ($1,700,000.00) with the Escrow Agent (the
“Additional Deposit“; together with the Initial Deposit and any interest earned
thereon, collectively, the “Earnest Money“).  Upon expiration of the Due
Diligence Period, the Earnest Money shall, except as otherwise specifically
provided in this Agreement, be nonrefundable to Buyer but shall be applicable to
the Purchase Price at Closing (as hereinafter defined);
(c)Buyer shall deliver the Purchase Price, less the Earnest Money, and the
credits herein authorized to Buyer, in immediately available funds in escrow
with the Escrow Agent at or before 11:00 AM on the Closing Date (as hereinafter
defined); and
(d)Notwithstanding anything in this Agreement to the contrary, a portion of the
Earnest Money in the amount of One Hundred and 00/100 Dollars ($100.00) will be
non-refundable to Buyer and will be distributed to Seller upon any termination
of this Agreement as independent consideration for Seller’s performance under
this Agreement.  If this Agreement is properly terminated by Buyer pursuant to a
right of termination expressly granted to Buyer in this Agreement, if any, the
One Hundred and 00/100 Dollars ($100.00) non-refundable portion of the Earnest
Money will be promptly distributed to Seller and, subject to the relevant
provisions herein, the balance of the Earnest Money remaining after distribution
of the independent consideration to Seller will be promptly returned to Buyer.
SECTION 3.ESCROW AND TITLE INSURANCE.
3.1Escrow Agent.
(a)The parties hereto designate Fidelity National Title Insurance Company, c/o
National Commercial Services, Atlanta, 3301 Windy Ridge Parkway, Suite 300,
Atlanta, Georgia  30339, Attention:  Leslie Flowers, (678) 718-1422,
leslie.flowers@fntg.com (the “Title Company“) as the escrow agent (in such
capacity, the “Escrow Agent“) in connection with this transaction.  This
Agreement shall serve as escrow instructions and shall be subject to the usual
conditions of acceptance of the Escrow Agent, insofar as the same are not
inconsistent in any material respects with the terms hereof.  By execution of

2

NAI-1510716910v10

--------------------------------------------------------------------------------

this Agreement, the Escrow Agent agrees that the Earnest Money shall be held as
a deposit under this Agreement in an interest-bearing account and: (i) applied
against the Purchase Price if Closing occurs; or (ii) delivered to Seller or
Buyer, as applicable, in accordance with the terms of this Agreement if Closing
does not occur.  Buyer will provide the Escrow Agent with Buyer’s taxpayer
identification number, and the party that receives the benefit of the Earnest
Money pursuant to the Agreement shall pay all income taxes due by reason of
interest accruing on the Earnest Money.  Interest on the Earnest Money shall be
paid to the party entitled to receive the Earnest Money pursuant to this
Agreement.
(b)If Escrow Agent is uncertain for any reason whatsoever as to its duties or
rights hereunder notwithstanding anything to the contrary herein, Escrow Agent
may deposit the Earnest Money into any court of competent jurisdiction or may
decline to take any other action whatsoever.  In the event the Earnest Money is
deposited in a court by Escrow Agent pursuant to this Agreement, Escrow Agent
shall be entitled to rely upon the decision of such court.  In the event of any
dispute whatsoever among the parties with respect to disposition of the Earnest
Money, Buyer and Seller shall pay the actual, reasonable outside counsel
attorneys’ fees and disbursements incurred by Escrow Agent (which said parties
shall share equally, but for which said parties shall be jointly and severally
liable) for any litigation in which Escrow Agent is named as, or becomes, a
party.
(c)Escrow Agent shall have no duties or responsibilities except those set forth
herein, which the parties hereto agree are ministerial in nature.  Seller and
Buyer acknowledge that Escrow Agent is serving solely as an accommodation to the
parties hereto, and except for the gross negligence or willful misconduct of the
Escrow Agent, Escrow Agent shall have no liability of any kind whatsoever
arising out of or in connection with its activity as Escrow Agent.  Seller and
Buyer jointly and severally agree to and do hereby indemnify and hold harmless
Escrow Agent from all suits, actions, loss, costs, claims, damages, expenses and
other liabilities (including, without limitation, attorneys’ fees and
disbursements) which may be incurred by reason of its acting as Escrow Agent,
other than those liabilities caused by the gross negligence or willful
misconduct of the Escrow Agent.
3.2Title/Survey.
(a)Prior to or as soon as reasonably practicable after the Effective Date, but
in any event within three (3) days following the Effective Date, Seller shall
cause the Title Company to forward to Buyer a commitment (the “Commitment“) to
issue an ALTA Owner’s Policy of Title Insurance in an amount equal to the
Purchase Price (the “Title Policy“).  Buyer shall have the right to order and
obtain, at its expense, a new survey or an update of Seller’s existing survey,
if any, of the Property (collectively, the “Survey“).  In the event Buyer
desires to obtain a Survey, then Buyer shall order same no later than five (5)
days after the Effective Date.  The Survey shall be certified to Buyer, Seller
and the Title Company.  Buyer shall provide Seller with a copy of the Survey
promptly following receipt thereof.  On or before the Closing Date, Seller shall
execute and deliver to the Title Company an affidavit substantially in the form
of Exhibit ”L” attached hereto (the “Title Affidavit“) to cause the Title
Company to delete those standard printed exceptions from the Title Policy which
can be deleted by the delivery of a customary seller’s title affidavit.  

3

NAI-1510716910v10

--------------------------------------------------------------------------------

It shall be a condition precedent to Buyer’s obligation to purchase the Property
that the Title Company can and will, on the Closing Date, issue the Title Policy
in accordance with the Commitment and subject only to the Permitted Exceptions
(as hereinafter defined).  Buyer shall deliver to Seller a copy of each of the
Survey and the Commitment promptly upon receipt thereof.
(b)Buyer shall have the right to object to: (i) any matters disclosed by the
Commitment (“Title Objections“), and (ii) any matters disclosed by the Survey
(“Survey Objections“) provided that Buyer delivers written notice of any valid
Title Objections or Survey Objections within five (5) business days of its
receipt of both the Commitment and Survey; otherwise any such objections shall
be deemed to be waived.  If Buyer delivers in a timely manner written notice of
any valid Title Objections, and/or Survey Objections (collectively, the
“Objections“), then Seller shall within five (5) business days from receipt of
any Objections from Buyer notify Buyer in writing (“Seller’s Response“) whether
Seller, in Seller’s sole discretion, elects to: (i) attempt to cure any such
Objections on or prior to the Closing Date, or (ii) not to attempt to cure any
such Objections.  If Seller elects to attempt to cure an Objection under the
previous sentence and fails to do so by the Closing Date, Buyer shall have the
right to (x) terminate this Agreement, whereupon the Escrow Agent shall promptly
deliver the Earnest Money to Buyer, or (y) waive the Objections and proceed to
purchase the Property with such condition of title as Seller is able to convey
and/or subject to the uncured Objections, without a reduction of the Purchase
Price therefor, in which event the items objected to which were not cured shall
be deemed to be Permitted Exceptions and acceptable to Buyer. In the event
Seller fails to deliver Seller’s Response to Buyer within such five (5) business
day period, Seller shall be deemed to have issued a Seller’s Response electing
not to cure any of the Objections.  If Seller’s Response states that Seller
elects not to cure any of the Objections on or prior to the Closing Date, or if
Seller is deemed to have elected not to cure any of the Objections as set forth
above, then by the earlier to occur of two (2) business days following Buyer’s
receipt or deemed receipt of Seller’s Response, or two (2) business days
following the expiration of the Due Diligence Period, Buyer shall elect either
to (x) terminate this Agreement, whereupon the Escrow Agent shall promptly
deliver the Earnest Money to Buyer, or (y) waive the Objections and proceed to
purchase the Property with such condition of title as Seller is able to convey
and/or subject to the uncured Objections, without a reduction of the Purchase
Price therefor, in which event the items objected to that were not cured shall
be deemed to be Permitted Exceptions and acceptable to Buyer.  If Buyer fails to
timely make such election, then Buyer shall be deemed to have elected to
purchase the Property pursuant to the foregoing clause (y).
3.3Satisfaction of Monetary Liens.  Except for Taxes (as hereinafter defined)
not yet due and payable as of the Closing (which shall be prorated), and liens
and other encumbrances that are Permitted Exceptions, all liens and other
encumbrances expressly incurred or assumed by, under or through Seller and which
can be satisfied by the payment of ascertainable amounts or by bonding or which
the Title Company agrees to insure over, shall be satisfied by Seller at or
prior to Closing.
SECTION 4.CONVEYANCE.  On the Closing Date, Seller shall convey title to the
Property by special or limited warranty deed in the form attached hereto as
Exhibit “B” (the

4

NAI-1510716910v10

--------------------------------------------------------------------------------

“Deed“), free and clear of all liens and encumbrances, except the following
(collectively, the “Permitted Exceptions“):  (i) real estate taxes and
assessments, both general and special, not yet due and payable; (ii)
declarations, conditions, covenants, restrictions, easements, rights of way and
other matters of record, including without limitation, those items shown on the
subdivision plat of the Property, which are not objected to or are waived or
deemed waived by Buyer pursuant to Section 3.2(b) herein; (iii) zoning and
building ordinances; (iv) those matters which would be disclosed by an accurate
survey of the Property; and (v) the rights of tenants in possession as tenants
only.  Transfer of Seller’s interest as landlord under the Leases then in effect
at Closing with respect to the Property shall be made by an assignment and
assumption agreement (the “Assignment of Leases“) substantially in the form
attached hereto as Exhibit ”C” and made a part hereof, to be executed by Seller
and Buyer effective as of Closing.
SECTION 5.PRORATIONS AND CLOSING COSTS.
5.1Rents.  All collected Rents (as hereinafter defined) shall be prorated
between Seller and Buyer as of 12:01 a.m. on the Closing Date.  Seller shall be
entitled to all collected Rents attributable to any period prior to, but not
including, the Closing Date.  Buyer shall be entitled to all collected Rents
attributable to any period on and after the Closing Date.  After Closing, Buyer
shall make a good faith effort for nine (9) months to collect on Seller’s behalf
any Rents to which Seller is entitled that were not collected as of the Closing
Date (but Buyer need not institute any suit, action or proceeding therefor or
terminate any Lease) and regardless of when collected to tender the same to
Seller upon receipt (which obligations of Buyer shall survive the Closing and
not be merged therein); provided, however, that all Rents collected by Buyer on
or after the Closing Date shall first be applied to all amounts due and payable
under the Leases at the time of collection (i.e., current Rents and sums due
Buyer as the current owner and landlord) with the balance (if any) payable to
Seller, but only to the extent of amounts delinquent and actually due Seller.
 Buyer shall not have an exclusive right to collect the sums due Seller under
the Leases and Seller hereby retains its rights to pursue claims against any
tenant under the Leases for sums due with respect to periods prior to the
Closing Date; provided, however, that Seller shall not be permitted to commence
or pursue any legal proceedings against any tenant seeking eviction of such
tenant or the termination of the underlying Lease.  “Rents“ shall mean all base
rents, percentage rent, additional rent, common area maintenance charges and any
tax, insurance and operating expense reimbursements and escalations due from the
tenants of the Property under the Leases.  Notwithstanding anything to the
contrary herein, (a) payments from tenants relating to year-end reconciliations
of Pass Through Charges (as hereinafter defined) following the Closing shall be
prorated pursuant to Section 5.2, and (b) additional rent payments due from any
tenants in respect of Taxes upon payment by the landlord of such amounts shall
be prorated pursuant to Section 5.3(b)(ii).  This Section 5.1 shall survive the
Closing Date and not be merged therein.
5.2Property Operating Expenses.
(a)Operating Expenses (as hereinafter defined) for the Property for the month of
Closing shall be prorated as of 12:01 a.m. on the Closing Date.  Seller shall
pay all utility charges and other operating expenses attributable to the
Property which are the responsibility of the owner of the Property
(collectively, the “Operating Expenses“), incurred prior to, but not including,
the Closing Date and Buyer shall pay all Operating Expenses on and after the
Closing Date.  All Operating Expenses paid or payable to the

5

NAI-1510716910v10

--------------------------------------------------------------------------------

landlord by tenants in accordance with the Leases shall be allocated between
Seller and Buyer, with Seller responsible for periods prior to, but not
including, the Closing Date and Buyer responsible for all periods on and after
the Closing Date, and all applicable amounts to be trued up between Seller and
Buyer in accordance with this Section 5.2.  Meters for all public utilities
(including water) being used on the Property shall be ordered read by Seller on
the day of giving possession to Buyer, and Buyer shall arrange with such
services and companies to have accounts opened in Buyer’s name beginning at
12:01 a.m. on the Closing Date.  To the extent that the amount of actual
consumption of any utility services is not determined prior to the Closing Date,
a proration shall be made at Closing based on the last available reading.
(b)Seller is currently collecting from tenants pursuant to their respective
Leases additional rent to reimburse taxes (including Taxes), insurance,
utilities, common area maintenance, and other operating costs and expenses
(collectively, “Pass Through Charges“) incurred by Seller in connection with the
ownership, operation, maintenance and management of the Property.  The Pass
Through Charges for the month in which the Closing occurs shall be prorated as
of the Closing Date based upon the Pass Through Charges paid by tenants under
the Leases for that month.  Not later than March 31, 2021, Buyer shall prepare
and deliver to Seller the operating expense statements for the Property for the
2020 calendar year (the “Reconciliation Statement“), which shall be subject to
Seller’s reasonable approval as to Seller’s period of ownership.  Seller will
cooperate with Buyer in Buyer’s preparation of the Reconciliation Statement by
providing to Buyer any information in Seller’s possession or reasonable control
which is reasonably necessary for the preparation of the Reconciliation
Statement.  Seller shall have ten (10) days from receipt of the Reconciliation
Statement in which to object or comment with regard to the Reconciliation
Statement, and the parties shall cooperate in good faith to resolve such
objections or comments and to arrive at a final Reconciliation Statement.  If
Seller does not comment or object to the Reconciliation Statement within such
ten (10) day period, Seller shall be deemed to have approved the Reconciliation
Statement.  If Seller collected such estimated prepayments of Pass Through
Charges in excess of each tenant’s share of such Pass Through Charges actually
incurred by Seller (or deemed to have been accrued or incurred by Seller under
the applicable Lease), then Seller shall, within 30 days after Seller’s approval
of the Reconciliation Statement, pay Buyer such excess (as prorated to the
Closing Date).  If Seller collected estimated payments of Pass-Through Charges
that are less than each tenant’s share of such Pass Through Charges actually
incurred by Seller (or deemed to have been accrued or incurred by Seller under
the applicable Lease) (each, a “Tenant True-Up Collectible“), then Buyer shall
pay Seller each such Tenant True-Up Collectible (as prorated to the Closing
Date) within ten (10) days after Buyer collects the Tenant True-Up Collectible
from each such tenant.  Buyer shall use reasonable efforts to collect all Tenant
True-Up Collectibles; provided, however, that Buyer shall have no obligation to
take legal action to collect such amounts.
(c)Absent an agreement by Buyer and Seller to the contrary, Seller shall retain
all interest in and shall not assign to Buyer any deposits which Seller has
posted with any of the utility services or companies servicing the Property.

This Section 5.2 shall survive the Closing and not be merged therein.

6

NAI-1510716910v10

--------------------------------------------------------------------------------

5.3Real Estate Taxes and Assessments.
(a)Real estate and personal property taxes and assessments, both general and
special (collectively, “Taxes“), assessed shall be adjusted and prorated based
on (i) the periods of ownership of the Property by Seller and Buyer, and (ii)
the most current official real property tax information available from the
county assessor’s office where the Property is located or other assessing
authorities.  If real property tax and assessment figures for the taxes or
assessments to be apportioned between Buyer and Seller pursuant to this Section
5.3 are not available, real property taxes shall be prorated based on the most
recent assessment, subject to further and final adjustment when the tax rate
and/or assessed valuation for such taxes and assessments for the Property is
fixed.  In the event that the Property or any part thereof shall be or shall
have been affected by an assessment or assessments, whether or not the same
become payable in annual installments, Seller shall, at the Closing, be
responsible for any installments due prior to the Closing and Buyer shall be
responsible for any installments due on or after the Closing.
(b)Notwithstanding the provisions of this Section 5.3, (i) with respect to
tenants that, pursuant to the terms of their Leases, are obligated to pay Taxes
directly to the taxing authorities, if any, no adjustment between the Buyer and
the Seller shall be made on account of such portion of the Taxes so payable, and
(ii) with respect to tenants that make additional rent payment in respect of
Taxes upon payment by the landlord of such amounts (i.e., annual tax payers), an
adjustment of the entire recoverable amount from such tenants of the Taxes due
and payable by the landlord in the calendar year in which the Closing occurs
shall be prorated at Closing based on the respective periods of ownership of the
Property in such year by the Seller and the Buyer.
(c)Notwithstanding the foregoing, any real estate tax refunds or rebates which
apply to periods before the Closing Date shall remain the property of Seller,
and Seller shall have the right to file and pursue any appeals with respect to
tax assessments for the Property for any calendar year in which Seller owns the
Property for the entirety of such year. Buyer shall have the right to file and
pursue any appeals with respect to tax assessments for the Property for the
calendar year in which the Closing occurs (a “Current Year Appeal“). If Buyer is
successful in any Current Year Appeal, Buyer and Seller shall share in the cost
of any such appeal and rebates or refunds in the same proportion as the
proration of Taxes set forth on the settlement statement executed by the parties
at Closing; provided however, that in no event shall Buyer be obligated for
appeal costs that exceed the amount of rebates or refunds that Buyer actually
receives and is entitled to retain.  Buyer will calculate and refund to tenants’
accounts credits (net of appeal costs) where applicable. Buyer will provide
copies of this calculation, along with copies of the refund notices to Seller,
along with any balance due to Seller.  All prorations hereunder shall be made
within thirty (30) days after presentment of invoices or receipt of amounts
applicable to this Section 5.3(c).

This Section 5.3 shall survive the Closing and not be merged therein.

5.4Costs to be Paid by Seller.  Seller shall pay or be charged with the
following costs and expenses in connection with this transaction:

7

NAI-1510716910v10

--------------------------------------------------------------------------------

(a)all documentary stamp taxes or similar taxes imposed upon the transfer of the
Property by applicable law;
(b)one half of escrow and closing fees;
(c)the commission due to the Broker, as described and defined in Section 11
below;
(d)recording costs relating to the satisfaction of any Title Objections
undertaken by Seller; and
(e)the fees and expenses of Seller’s attorney(s).

This Section 5.4 shall survive the Closing or, as applicable, any termination of
this Agreement and shall not be merged therein.

5.5Costs to be Paid by Buyer.  Buyer shall pay the following costs and expenses
in connection with this transaction:
(a)all title charges and premiums (including search fees and charges and
premiums relating to the Commitment, any Commitment updates, the Title Policy
and any endorsements thereto and reinsurance charges therefor);
(b)one half of escrow and closing fees;
(c)the cost of recording the Deed;
(d)the cost of the Survey, if obtained;
(e)all costs and expenses in connection with Buyer’s financing, including
without limitation, all loan title insurance costs, mortgage taxes and the cost
of filing all documents necessary to complete such financing;
(f)all costs incurred by Buyer in connection with its due diligence or other
activities related to the Property; and
(g)the fees and expenses of Buyer’s attorney(s).

This Section 5.5 shall survive the Closing or, as applicable, any termination of
this Agreement and shall not be merged therein.

5.6Security Deposits.  At Closing, all outstanding cash security deposits
delivered by the tenants under the Leases, to the extent not applied prior to
Closing in accordance with the applicable Leases (including, without limitation,
application by Seller against any accounts receivable from such tenants that are
due Seller), shall be credited to Buyer as a credit against the Purchase Price
and shall be retained by Seller free and clear of any and all claims on the part
of tenants.  Buyer shall be responsible for maintaining as security deposits the
aggregate amount so

8

NAI-1510716910v10

--------------------------------------------------------------------------------

credited to Buyer in accordance with all applicable laws, rules and regulations,
and in accordance with the provisions of the Leases relevant thereto.  

This Section 5.6 shall survive the Closing and not be merged therein.

5.7Leasing Costs.  Buyer will receive a credit at Closing for any outstanding
unamortized Leasing Costs (as hereinafter defined) as of the Closing Date
relating to (a) Leases in effect on the Effective Date and (b) as otherwise
specified in Section 6.5(c); provided, however, no such credit will be available
for Leasing Costs payable with respect (i) the lease with PT Solutions Holdings,
LLC dated January 15, 2020 (the “PT Solutions Lease“), (ii) to rights and
options of tenants under their Leases which have not yet been unconditionally
exercised as of January 8, 2020, and (iii) any other Leasing Costs which Buyer
is obligated to pay under Section 6.5(c), shall be the sole responsibility of
Buyer.  If Seller pays any Leasing Costs prior to Closing for which Buyer is
responsible pursuant to the terms of this Agreement, Seller shall receive a
credit at Closing in reimbursement thereof.
5.8Insurance Policies.  Premiums on insurance policies will not be adjusted.  As
of the Closing Date, Seller will terminate its insurance coverage with respect
to the Property and Buyer will obtain its own insurance coverage.
SECTION 6.POSSESSION AND CLOSING.
6.1Closing.  The transaction contemplated herein shall be closed by mail
through, or at the office of, the Escrow Agent at such time and on such date as
may be agreed upon by Buyer and Seller; provided, however, that absent such
agreement the closing shall occur on or before 11:00 AM (Eastern Time) on March
16, 2020; provided, however, (a) Seller shall have the right, upon written
notice to Buyer, to extend the Closing Date for up to thirty (30) days in the
aggregate if Seller determines that additional time is needed to cure any
Objections or to obtain any Tenant Estoppels, and (b) Buyer shall have the
right, upon written notice to Seller delivered to Seller no later than
February 18, 2020, to accelerate the Closing Date to February 28, 2020 so long
as it waives any deficiency regarding Tenant Estoppels and any other conditions
precedent to Closing except Seller’s Closing Documents delivery requirements
under Section 6.2.  The time and date of such closing is referred to herein as
the “Closing Date“ or the “Closing.”
6.2Seller’s and Buyer’s Closing Deliveries.
(a)To effect the Closing, Seller shall deliver to the Escrow Agent the
following: (i) the Deed; (ii) signed counterparts of a bill of sale in the form
attached hereto as Exhibit “D” (the “Bill of Sale“) conveying Seller’s interest
in all Personal Property to Buyer in an AS-IS, WHERE-IS condition; (iii) signed
counterparts of an assignment and assumption of contracts on the form attached
hereto as Exhibit “E” (the “Assignment of Contracts“) assigning Seller’s
interest in (A) the Service Contracts assumed or deemed assumed by Buyer
pursuant to Section 8.3, and (B) the Intangibles, (iv) signed counterparts of
the Assignment of Leases; (v) a certificate and affidavit of non-foreign status;
(vi) an affidavit as to the Georgia residency status of Seller in customary
form, or an affidavit of Seller’s gain (or no gain) limiting (or eliminating)
the withholding tax requirement under O.C.G.A Section 48-7-128; (vii) a
completed 1099-S request for taxpayer identification

9

NAI-1510716910v10

--------------------------------------------------------------------------------

number and certification and acknowledgment; (viii) the Title Affidavit; (ix)
signed notices to all tenants and other occupants of the Property, substantially
in the form of Exhibit “F” attached hereto and made a part hereof, advising them
of the sale of the Property and directing them where to send all future rent and
notices; (x) to the extent required by the Title Company, certificates or
resolutions of Seller authorizing the sale of the Property pursuant to this
Agreement and evidencing the authority of the officer executing the closing
documents on behalf of Seller; (xi) a certificate certifying that Seller’s
representations and warranties in Section 9.1 (as updated to incorporate changes
in circumstances that are not due to a breach or default by Seller under this
Agreement) remain true and correct in all material respects as of the Closing
Date; (xii) a commercial real estate broker’s affidavit and lien waiver in form
and content reasonably satisfactory to the Title Company, executed by Broker (as
defined below), and sufficient to discharge under Georgia law any lien rights in
or against the Property of Broker, (xiii) a settlement statement with respect to
the Closing prepared by Escrow Agent and acceptable to Seller and Buyer (the
“Settlement Statement“), (xiv) an assignment of the rights, powers and
reservations of “Developer” under that  certain Declaration of Restrictions and
Easements by Bell Sembler II, LLC For Perimeter Place, Atlanta, Georgia dated
April 30, 2004, and recorded on May 3, 2004, in Deed Book 16084, Page 634 and
re-recorded on May 10, 2004, in Deed Book 16116, Page 400 in the Office of the
Clerk of Superior Court of Dekalb County (the “Records“), as amended by that
First Amendment to Declaration of Restrictions and Easements dated December 16,
2004, and recorded December 17, 2004, in Deed Book 16917, Page 85 of the
Records, as affected by that Joinder by Target Corporation recorded June 15,
2004, in Deed Book 16261, page 307, of the Records, as further affected by
Joinder by Neuse, Incorporated recorded June 15, 2004, and recorded in Deed Book
16261, Page 308 of the Records (together with any joinders thereto or amendments
thereof, the “REA“) substantially in the form of Exhibit “K” attached hereto and
made a part hereof (the “REA Developer Assignment“), (xv) an assignment of the
status of “Approving Party” for the Property under that certain Operation and
Easement Agreement between Target Corporation and Bell Sembler II, LLC For
Perimeter Place, Atlanta, Georgia dated April 30, 2004 and recorded in May 3,
2004 in Deed Book 16084, Page 688 of the Records, (as amended, the “OEA“)
substantially in the form of Exhibit ”L” attached hereto and made a part hereof
(the “OEA Approving Party Assignment“), (xvi) a notice of transfer of the
Property pursuant to Section 1.15 of the OEA including the information required
thereunder, (xvii) the resignation as a director or officer (or both, as
applicable) of any representative or employee of Seller or its property manager
(serving on behalf of Seller), or of an Affiliate or agent of Seller or its
property manager (serving on behalf of Seller), of any person who serves as a
director or officer of the Perimeter Place Master Condominium Association, Inc.
(the “Association“) established by the Declaration of Condominium for Perimeter
Place Master Condominium made July 19, 2006 by Lincoln Perimeter Center LLC and
recorded on July 19, 2006 in Deed Book 18944, Page 171 of the Records (the
“Condo Declaration“); (xviii) signed counterparts of the Escrow Holdback
Agreement; and (xviv) such other closing documents as may be reasonably
necessary to consummate the transactions contemplated herein.  In addition,
within three (3) business days following the Closing, Seller shall deliver to
Buyer or make available to Buyer at the Property executed original counterparts
of all Leases in Seller’s possession.

10

NAI-1510716910v10

--------------------------------------------------------------------------------

(b)To effect the Closing, Buyer shall deliver to the Escrow Agent: (i) funds in
the amount of the Purchase Price, less the Earnest Money, subject to the
adjustments, credits and prorations contemplated in this Agreement, (ii) signed
counterparts of (A) the Assignment of Leases; (B) Assignment of Contracts, (C)
REA Developer Assignment, (D) OEA Approving Party Assignment, (E) Escrow
Holdback Agreement, and (F) the Settlement Statement; (iii) a certificate
certifying that Seller’s representations and warranties in Section 9.2 remain
true and correct in all material respects as of the Closing Date; (iv) a
broker’s certification or affidavit in form and content reasonably satisfactory
to the Title Company, executed by Buyer, confirming that Buyer has not retained
a commercial real estate broker in connection with its purchase of the Property
in connection with Agreement, and (v) such other closing documents as may be
required by the Title Company for the issuance of the Title Policy or reasonably
necessary to consummate the transactions contemplated herein.
(c)Unless otherwise provided herein, all documents and funds necessary for
Closing shall be deposited in escrow at or before 11:00 AM on the Closing Date.
 At Closing, the Escrow Agent shall: (i) deliver the Deed to Buyer by filing the
Deed for record in the public records for the jurisdiction in which the Property
is located; (ii) pay to Seller the Earnest Money and the balance of the Purchase
Price subject to adjustments, credits and prorations as contemplated in this
Agreement; (iii) cause the Title Company to issue or to unconditionally commit
to issue the Title Policy; and (iv) charge Seller and Buyer for the closing
costs as set forth in Section 5 above.  Seller shall deliver exclusive
possession of the Property to Buyer at the Closing, subject to the rights of any
parties under the Permitted Exceptions.
6.3Tenant and Seller Estoppels.  In accordance with the further terms and
conditions of this Section 6.3, Seller shall use its commercially reasonable
efforts to provide tenant estoppel certificates (the “Tenant Estoppels“) from
tenants under the Leases.  Notwithstanding the foregoing, at a minimum Seller
shall deliver to Buyer at or prior to Closing a Tenant Estoppel from: (i) Ross
Dress for Less, Inc., Michael’s, Crunch Fitness, La-Z-Boy and Q Research
Solutions (Coca Cola), (collectively, the “Major Tenants“); and (ii) tenants
under the Leases leasing, together with the Major Tenants, not less than seventy
five percent (75%) of the leased area of the Property (collectively, the
“Required Estoppels“).  The form of the Tenant Estoppel shall be substantially
in the form of Exhibit ”G” attached hereto and made a part hereof; provided,
however, that (a) if any tenant is required or permitted under the terms of its
Lease to provide less information or to otherwise make different statements in a
certification of such nature than are set forth on Exhibit ”G”, then Buyer shall
accept any modifications made to such estoppel certificate that are consistent
with the minimum requirements set forth in such tenant’s Lease, (b) if the
previously agreed form of estoppel is prescribed in any Lease, then Buyer shall
accept the form of estoppel so prescribed, and (c) if any tenant is a national
tenant, Buyer shall accept the customary form of estoppels that such national
tenant is willing to provide.  Buyer shall prepare drafts of Tenant Estoppels
for each tenant and submit such drafts to Seller prior to presentment by Seller
to the tenants.  Seller agrees to review and provide Buyer with any reasonable
comments to such drafts within two (2) business days of receipt thereof.  In the
event Seller has been unable to obtain the Required Estoppels at or prior to
Closing, and subject to Buyer’s right to accelerate Closing to February 28, 2020
and waive any deficiency in the Required Estoppel requirement, Seller shall have
the right, upon written notice to Buyer, to extend the Closing Date by up to
thirty (30) days

11

NAI-1510716910v10

--------------------------------------------------------------------------------

in order to allow Seller additional time to obtain the Required Estoppels.
 Seller shall have no obligation to update any previously received Tenant
Estoppels at or prior to Closing. Notwithstanding anything contained herein to
the contrary, Buyer shall have the right to reject modifications to an approved
form of Tenant Estoppel that reveal material breaches by Seller under the
applicable Lease or otherwise conflict in any material respect with (i) Seller’s
representations and warranties set forth in Section 9.1 or (ii) the terms of the
Leases in any material respect. Any Tenant Estoppel so rejected shall not be
counted towards satisfaction of the Required Estoppels.  Notwithstanding that
Tenant Estoppels relating to Leases which include one or more guaranties may
include as part of the Tenant Estoppels a certification to be executed by the
Lease guarantor(s), if the Lease does not require the guarantor to sign a
certification included with the Tenant Estoppel, the Tenant Estoppel delivered
with respect to the guaranteed Lease will not be considered unacceptable merely
as a result of the failure of the Lease guarantor(s) to execute the requested
certification.

Additionally, in the event that Seller has not been able to obtain a Tenant
Estoppel from such tenants, Seller shall have the option, but not the
obligation, to deliver Seller estoppel certificates (“Seller Estoppels“) at or
prior to Closing relating to any tenants on the Property (excluding the Major
Tenants) comprising not more than ten percent (10%) of the total leasable space
area of the Property, which Seller Estoppels shall be substantially in the form
of Exhibit ”G” attached hereto and made a part hereof.  A Seller Estoppel (if
given) shall be an acceptable substitute for the respective Tenant Estoppel not
yet received and shall count toward the delivery requirement with respect to the
Required Estoppels.  The statements made by Seller in any Seller Estoppel (if
given) shall be deemed to be representations and warranties of Seller contained
in this Agreement to the same extent, and with the same effect, as if such
representations and warranties were set forth in Section 9.1 of this Agreement
and shall be subject to all of the terms and provisions of Section 9.1 of this
Agreement, including, without limitation, the Floor (as hereinafter defined),
the Cap (as hereinafter defined) and the Survival Period (as hereinafter
defined).  Notwithstanding anything contained herein to the contrary, in the
event Seller delivers a Seller Estoppel to Buyer or Buyer otherwise obtains (a)
prior to the Closing, or (b) after the Closing, provided that such Tenant
Estoppel received post-Closing is materially consistent with the Seller Estoppel
previously delivered with respect to such tenant (each, a “Corresponding Tenant
Estoppel“), then such Corresponding Tenant Estoppel shall be substituted for the
Seller Estoppel previously delivered with respect to such tenant, and such
Seller Estoppel previously delivered with respect to such tenant shall
automatically become null and void and be of no further force or effect and
Seller shall have no liability therefor.

Notwithstanding anything contained herein to the contrary, if Buyer has not
received the Required Estoppels in accordance with the terms of this Section 6.3
at or before the scheduled Closing Date (as may be extended), Seller shall not
be deemed in default of this Agreement but Buyer shall have the right either (i)
to terminate this Agreement, in which event the Earnest Money shall be returned
to Buyer promptly and neither Seller nor Buyer shall have any further rights or
obligations hereunder, except for those obligations which are expressly stated
in this Agreement to survive any termination of this Agreement, or (ii) to waive
such requirement and proceed to Closing.

6.4Additional Estoppels.  At or prior to Closing, Seller shall deliver: (a) an
estoppel from each of The Manhattan Condominium Association, Inc., the
Association, and Target

12

NAI-1510716910v10

--------------------------------------------------------------------------------

Corporation, as an “Owner“ under the REA, in substantially in the form of
Exhibit “M” attached hereto and made a part hereof (the “REA Estoppels“), (b) an
estoppel from Target Corporation, as a “Party“ under the OEA substantially in
the form of Exhibit “N” attached hereto and made a part hereof (the “OEA
Estoppel“), and (c) an estoppel from the Association with respect to the Condo
Declaration substantially in the form of Exhibit “O” attached hereto and made a
part hereof (the “Condo Estoppel“).  The delivery of the executed REA Estoppels,
the executed OEA Estoppel, and the executed Condo Estoppel within such time
period referenced above shall be a condition of Closing; however, the failure or
inability of Seller to obtain and deliver any REA estoppels, OEA Estoppel or
Condo Estoppel shall not constitute a default by Seller under this Agreement.
6.5Covenants of Seller Pending Closing.
(a)From and after the Effective Date through the Closing Date, Seller shall not:
(i) except for the Verizon Wireless Lease Renewal or as may be required pursuant
to any Leases, modify, cancel, extend or otherwise change in any manner the
terms and provisions of the Leases, (ii) enter into any contracts for services
or otherwise that may be binding upon the Property following Closing or upon
Buyer; (iii) voluntarily grant any easements or other encumbrances on the
Property; (iv) take any legal action in connection with the Property; or (v)
except for the PT Solutions Lease and the Contender eSports Lease, enter into
any new leases, licenses or occupancy agreements of space in the Property; in
each instance without the express prior written consent of Buyer, which consent
shall not be unreasonably withheld, conditioned or delayed during the Due
Diligence Period and in Buyer’s sole discretion after the Due Diligence Period
and prior to Closing.  Buyer agrees to deliver to Seller such consent or refusal
of consent, in writing (and in the event Buyer refuses consent, Buyer shall
include with such written refusal, with reasonable specificity, Buyer’s reasons
for refusing consent), within three (3) business days after receipt of a written
request from Seller seeking any such consent. In the event Buyer fails to
deliver to Seller such consent or refusal of consent (including Buyer’s reasons
therefore), in writing, within three (3) business days after receipt of a
written request from Seller seeking any such consent, Buyer shall be deemed to
have consented, in all respects, to any and all matters set forth in the written
request from Seller.
(b)From the Effective Date through the Closing Date, Seller shall continue to
operate and insure the Property in substantially the same manner as Seller has
prior to the Effective Date; provided, however, that Seller shall have no
obligation to make any capital improvements to the Property.
(c)In the event the parties consummate the transaction contemplated by this
Agreement, Buyer shall, and hereby covenants and agrees to, be responsible for
any and all Leasing Costs in respect of (i) the PT Solutions Lease, and
(ii) except as otherwise provided below, any new lease entered into after the
Effective Date with the approval or deemed approval of Buyer or any renewal,
extension or expansion of any existing Lease (A) entered into after January 8,
2020, relating to the exercise by the tenant of a right or option in such Lease,
or (B) otherwise entered into after the Effective Date with the approval or
deemed approval of Buyer (unless Seller received, and is entitled hereunder to
retain, any rental income in respect of such new lease, renewal, extension or
expansion

13

NAI-1510716910v10

--------------------------------------------------------------------------------

prior to Closing, in which event such Leasing Costs shall be equitably prorated
between Seller and Buyer based on their respective periods of ownership during
such new lease term or Lease renewal, extension or expansion term).
 Notwithstanding the foregoing Seller anticipates executing prior to Closing a
Lease renewal with Verizon Wireless (the “Verizon Wireless Lease Renewal“) and
Seller shall provide Buyer with a credit at Closing for all outstanding Leasing
Costs for the Verizon Wireless Lease Renewal; provided however that if the
Verizon Wireless Lease Renewal is not executed prior to Closing then Seller
shall provide Buyer with a credit at Closing for all Leasing Costs that would
have been incurred with respect to the Verizon Wireless Lease Renewal had same
been executed prior to Closing as such Leasing costs are quantified in Exhibit
“H.”  All of the obligations of Buyer under this Section 6.5(c) shall survive
Closing.
6.6Investor Approval Condition.  Seller’s obligation to consummate the Closing
shall be conditioned upon Seller having obtained from Seller’s investors prior
to Closing approval to consummate the Closing in accordance with the terms of
this Agreement (the “Approval”).  Seller agrees (a) to use commercially
reasonable efforts to secure the Approval prior to February 14, 2020, and, in
the event the Approval is not obtained prior to February 14, 2020, shall
continue to use commercially reasonable efforts to secure the Approval prior to
the scheduled Closing Date, and (b) to promptly notify Buyer if and when such
approval has been obtained.
SECTION 7.CONDITION OF PROPERTY.
7.1“As-Is” Condition.  BUYER HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT BUYER
WILL HAVE, AS OF CLOSING, THOROUGHLY INSPECTED AND EXAMINED THE STATUS OF TITLE
TO THE PROPERTY AND THE PHYSICAL CONDITION OF THE PROPERTY TO THE EXTENT DEEMED
NECESSARY BY BUYER IN ORDER TO ENABLE BUYER TO EVALUATE THE PURCHASE OF THE
PROPERTY.  BUYER HEREBY FURTHER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN, AND SUBJECT TO THE LIMITATIONS OF,
SECTIONS 9.1 AND 11 OF THIS AGREEMENT AND ANY CLOSING DOCUMENTS EXECUTED BY
SELLER AND DELIVERED AT CLOSING (COLLECTIVELY, THE “CLOSING DOCUMENTS“), BUYER
IS RELYING SOLELY UPON THE INSPECTION, EXAMINATION, AND EVALUATION OF THE
PHYSICAL CONDITION OF THE PROPERTY BY BUYER AND HAS NOT RELIED UPON THE DUE
DILIGENCE MATERIALS OR ANY INFORMATION PROVIDED BY, OR ANY WRITTEN OR ORAL
REPRESENTATIONS, WARRANTIES OR STATEMENTS, WHETHER EXPRESS OR IMPLIED, MADE BY
SELLER, OR ANY PARTNER OF SELLER, OR ANY AFFILIATE, AGENT, EMPLOYEE, OR OTHER
REPRESENTATIVE OF ANY OF THE FOREGOING OR BY ANY BROKER OR ANY OTHER PERSON
REPRESENTING OR PURPORTING TO REPRESENT SELLER WITH RESPECT TO THE PROPERTY, THE
CONDITION OF THE PROPERTY OR ANY OTHER MATTER AFFECTING OR RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY.  BUYER IS PURCHASING, AND AT CLOSING WILL
ACCEPT, THE PROPERTY ON AN “AS IS,” “WHERE IS” AND “WITH ALL FAULTS” BASIS,
WITHOUT REPRESENTATIONS, WARRANTIES AND/OR COVENANTS, EXPRESS OR IMPLIED, OF ANY
KIND OR NATURE EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN, AND
SUBJECT TO THE LIMITATIONS OF, SECTIONS 9.1 AND 11 OF THIS AGREEMENT AND THE
CLOSING

14

NAI-1510716910v10

--------------------------------------------------------------------------------

DOCUMENTS.  BUYER ACKNOWLEDGES THAT SELLER HAS NO OBLIGATION TO ALTER, REPAIR OR
IMPROVE THE PROPERTY.

AS USED IN THE PRIOR PARAGRAPH, THE TERM “CONDITION OF THE PROPERTY“ MEANS THE
FOLLOWING MATTERS: (I) THE QUALITY, NATURE AND ADEQUACY OF THE PHYSICAL
CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE QUALITY OF THE
DESIGN, LABOR AND MATERIALS USED TO CONSTRUCT THE IMPROVEMENTS INCLUDED IN THE
PROPERTY; THE CONDITION OF STRUCTURAL ELEMENTS, FOUNDATIONS, ROOFS, GLASS,
MECHANICAL, PLUMBING, ELECTRICAL, HVAC, SEWAGE, AND UTILITY COMPONENTS AND
SYSTEMS; THE CAPACITY OR AVAILABILITY OF SEWER, WATER, OR OTHER UTILITIES; THE
GEOLOGY, FLORA, FAUNA, SOILS, SUBSURFACE CONDITIONS, GROUNDWATER, LANDSCAPING,
AND IRRIGATION OF OR WITH RESPECT TO THE PROPERTY; THE LOCATION OF THE PROPERTY
IN OR NEAR ANY SPECIAL TAXING DISTRICT, FLOOD HAZARD ZONE, WETLANDS AREA,
PROTECTED HABITAT, GEOLOGICAL FAULT OR SUBSIDENCE ZONE, HAZARDOUS WASTE DISPOSAL
OR CLEAN-UP SITE, OR OTHER SPECIAL AREA; THE EXISTENCE, LOCATION, OR CONDITION
OF INGRESS, EGRESS, ACCESS, AND PARKING; THE CONDITION OF THE PERSONAL PROPERTY
AND ANY FIXTURES; AND THE PRESENCE OF ANY ASBESTOS OR OTHER HAZARDOUS MATERIALS,
DANGEROUS, OR TOXIC SUBSTANCE, MATERIAL OR WASTE IN, ON, UNDER OR ABOUT THE
PROPERTY AND THE IMPROVEMENTS LOCATED THEREON; AND (II) THE COMPLIANCE OR
NON-COMPLIANCE OF SELLER WITH, OR THE OPERATION OF THE PROPERTY OR ANY PART
THEREOF IN ACCORDANCE WITH, AND THE CONTENTS OF: (A) ALL CODES, LAWS,
ORDINANCES, REGULATIONS, AGREEMENTS, LICENSES, PERMITS, APPROVALS AND
APPLICATIONS OF OR WITH ANY GOVERNMENTAL AUTHORITIES ASSERTING JURISDICTION OVER
THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO ZONING, BUILDING,
PUBLIC WORKS, PARKING, FIRE AND POLICE ACCESS, HANDICAP ACCESS, LIFE SAFETY,
SUBDIVISION AND SUBDIVISION SALES, AND HAZARDOUS MATERIALS, DANGEROUS, AND TOXIC
SUBSTANCES, MATERIALS, CONDITIONS OR WASTE, INCLUDING, WITHOUT LIMITATION, THE
PRESENCE OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY INCLUDING
THOSE THAT WOULD CAUSE STATE OR FEDERAL AGENCIES TO ORDER A CLEAN UP OF THE
PROPERTY UNDER ANY APPLICABLE LEGAL REQUIREMENTS; AND (B) ALL AGREEMENTS,
COVENANTS, CONDITIONS, RESTRICTIONS (PUBLIC OR PRIVATE), CONDOMINIUM PLANS,
DEVELOPMENT AGREEMENTS, SITE PLANS, BUILDING PERMITS, BUILDING RULES, AND OTHER
INSTRUMENTS AND DOCUMENTS GOVERNING OR AFFECTING THE USE, MANAGEMENT, AND
OPERATION OF THE PROPERTY.

7.2Release of Claims Under Environmental Laws.  Buyer, on behalf of itself and
all future owners and occupants of the Property, hereby waives and releases
Seller from any claims for recovery of costs associated with conduct of any
voluntary action or any remedial responses, corrective action or closure under
any applicable federal, state or local environmental laws (“Environmental
Laws“).  For purposes of this Agreement, the term “Environmental Laws” shall
include, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA“), 42 U.S.C. § 9601 et seq. and the
Resource Conservation and

15

NAI-1510716910v10

--------------------------------------------------------------------------------

Recovery Act (“RCRA“), 42 U.S.C. § 6901 et seq., as amended from time to time;
and any similar federal, state and local laws and ordinances and the regulations
and rules implementing such statutes, laws and ordinances.  The foregoing waiver
and release shall be set forth in the Deed and shall be binding upon all future
owners and occupants of the Property.

The provisions of this Section 7 shall survive the Closing.

SECTION 8.DUE DILIGENCE.
8.1Seller’s Due Diligence Materials.  Seller has made available (either at a
physical location or via electronic data room) or delivered to Buyer, as and if
available, the information set forth on Schedule 8.1 to facilitate Buyer’s due
diligence review of the Property (the “Due Diligence Material“).  Seller,
however, shall have no liability with regard to such Due Diligence Material and
shall not be required to update the Due Diligence Material or to provide any
such Due Diligence Material that is not in Seller’s custody or control.
 Further, except as specifically set forth in Section 9.1, Seller makes no
representation or warranty regarding the accuracy of the information contained
in the Due Diligence Material and Seller shall have no obligation or liability
with respect to any of the Due Diligence Material.  Buyer acknowledges and
agrees that all materials, data and information delivered by Seller to Buyer in
connection with the transaction contemplated hereby are provided to Buyer as a
convenience only and that any reliance on or use of such materials, data or
information by Buyer shall be at the sole risk of Buyer and without recourse to
Seller.
8.2Inspections and Reports; Review of Commitment and Survey.  During the period
commencing on the Effective Date and expiring at 5:00 PM (Eastern Time) on
February 14, 2020 (the “Due Diligence Period“), Seller shall permit Buyer and
Buyer’s representatives to enter the Property at any time for the purpose of
conducting non-invasive inspections and investigations reasonably required by
Buyer in order to determine the suitability of the Property for Buyer’s purposes
(collectively, the “Inspections“).  During the Due Diligence Period, Buyer shall
also review the status of title to the Property as set forth in the Commitment
and all matters relating to the Survey pursuant to Section 3.2 herein.  No
Inspections shall be conducted without reasonable prior notice to Seller and
Seller’s prior approval as to the time and manner thereof, which approval shall
not be unreasonably withheld, conditioned or delayed with respect to
non-invasive inspection.

Notwithstanding anything to the contrary set forth in this Agreement, in no
event shall Buyer or its representatives, without the prior written consent of
Seller in each instance, which consent may be withheld in Seller’s sole and
absolute discretion:  (a) make any intrusive physical testing (environmental,
structural or otherwise) at the Property (such as soil borings, water, air,
vapor or ACM samplings or the like), and/or (b) contact any employee, agent or
contractor at the Property or contact any governmental authority having
jurisdiction over the Property for other than routine due diligence
investigations such as seeking copies of certificates of occupancy and operating
permits and confirming the Property’s compliance with zoning and building code
requirements; provided, however, during the Due Diligence Period, Buyer may
conduct tenant interviews (“Tenant Interviews“), subject to the terms and
conditions set forth herein. Buyer shall deliver to Seller a list of tenants
that Buyer wishes to interview (each, a “Stipulated Tenant“), and Seller shall,
within two (2) business day after receipt thereof, notify and contact the
Stipulated

16

NAI-1510716910v10

--------------------------------------------------------------------------------

Tenants and shall use commercially reasonable efforts to coordinate an interview
between each Stipulated Tenant and Buyer. All Tenant Interviews must be
coordinated by Seller, and a representative of Seller shall be given the
opportunity to be present at each Tenant Interview, provided that Buyer shall
not be required to delay any Tenant Interview due to the unavailability of any
such representative for more than two (2) business days.

Buyer shall promptly repair any damage to the Property attributable to the
conduct of the Inspections, and shall promptly return the Property to
substantially the same condition as existed prior to the conduct thereof.  At
Seller’s request, any such Inspection shall be performed in the presence of a
representative of Seller.  Any such Inspection shall be subject to any
limitation under the Leases and shall be performed in a manner which does not
interfere with the use, operation, or enjoyment of the Property, including, but
not limited to, the rights of any tenant on the Property.  Upon Seller’s request
therefor, Buyer shall cause copies of such information and written materials
obtained or generated in connection with the conduct of all Inspections,
including any tests and environmental studies conducted of the Property
(“Reports“), to be delivered to Seller upon issuance thereof without cost to
Seller.

If the results of the Inspections or the Reports are not acceptable to Buyer,
Buyer, in its sole discretion, may terminate this Agreement by written notice
given to Seller prior to the expiration of the Due Diligence Period, in which
event Buyer shall receive a refund of the Earnest Money and neither of the
parties hereto shall have any further rights or obligations hereunder except for
obligations that specifically survive the termination of this Agreement.  If
Buyer fails to terminate this Agreement prior to the expiration of the Due
Diligence Period, Buyer shall be deemed to have waived the termination right set
forth in this Section, and elected to proceed with the purchase of the Property.
 In addition, except as otherwise specifically provided herein, the Earnest
Money shall become nonrefundable to Buyer, but shall remain applicable to the
Purchase Price at Closing.

Buyer hereby agrees to indemnify, defend and hold harmless Seller and Seller’s
affiliates, agents and property manager (collectively, the “Seller Parties“)
from and against any and all claims, demands, causes of action, losses, damages,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements), suffered or incurred by Seller or any Seller
Parties to the extent arising out of (a) the acts and omissions of Buyer or its
representatives’ access upon the Property or investigations thereon, and (b) any
liens or encumbrances filed or recorded against the Property as a consequence of
such investigations.  The foregoing indemnity shall not include any claims,
demands, causes of action, losses, damages, liabilities, costs or expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
that result from (i) the mere discovery of existing conditions on the Property
which have not been exacerbated as a result of Buyer’s Inspections, or (ii) the
negligence or willful misconduct of Seller.  Buyer acknowledges and agrees that
any such Inspections conducted by Buyer or Buyer’s agents and representatives
shall be solely at the risk of Buyer.  Buyer shall carry commercial general
liability insurance covering all activities conducted by Buyer, its agents,
contractors and engineers on the Property.  Such insurance shall have limits of
not less than One Million Dollars ($1,000,000.00) combined single limit per
occurrence and not less than Two Million Dollars ($2,000,000.00) on a general
aggregate basis for bodily injury, death, or property damage, together with
excess (umbrella) liability insurance with limits of not less than Three Million
Dollars ($3,000,000.00), and shall name Seller (and such additional parties as
Seller may

17

NAI-1510716910v10

--------------------------------------------------------------------------------

reasonably request) as an additional insured.  Prior to any entry onto the
Property by Buyer or its agents or representatives, and as a condition to
Buyer’s right to enter onto the Property, Buyer shall provide proof of such
insurance to Seller. All of the obligations of Buyer under this Section 8.2
shall survive Closing or the termination of this Agreement.

8.3Service Contracts.  Prior to the expiration of the Due Diligence Period,
Buyer will advise Seller in writing which Service Contracts Buyer will assume
and which Service Contracts Buyer requests be terminated at Closing (and Buyer’s
failure to so advise Seller in writing shall be deemed to constitute Buyer’s
election to assume all Service Contracts).  Seller shall deliver at Closing
notices of termination of all Service Contracts, if any, that are not so assumed
or deemed assumed and which may be terminated by Seller without the payment of
any penalty or fee.  Notwithstanding the foregoing, Seller shall terminate, as
of the Closing Date, all existing property management and leasing agreements
with respect to the Property; provided, however, notwithstanding the termination
at or prior to Closing of the leasing agreement with Colliers International
Atlanta, LLC identified in Exhibit “I” (the “Leasing Agreement“), Buyer agrees
that should Buyer at Closing receive a credit for any Leasing Commissions
payable post-Closing, Buyer agrees to assume Seller’s obligations under the
Leasing Agreement to pay such commissions to the extent of the credit received
therefor as and when due pursuant to the terms of the Leasing Agreement.
 Notwithstanding the aforesaid, Buyer hereby acknowledges and agrees that Buyer
will be obligated to assume at Closing one or more Service Contracts if and as
specifically indicated in Exhibit “I.”

The provisions of this Section 8.3 shall survive the Closing.

8.4Confidentiality.  Buyer agrees that it shall treat all Due Diligence Material
and Reports as confidential materials and shall not disclose any portion thereof
except: (a) to the extent necessary in connection with its evaluation of the
Property; (b) to the extent legally compelled (by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar process)
or is otherwise required by applicable laws or regulations, including without
limitation, Securities and Exchange Commission regulations; (c) to Buyer’s
mortgage lender(s) or investors, if any, involved in the transaction
contemplated by this Agreement (subject to similar confidentiality commitments
by such parties); or (d) with the express written consent of Seller.
 Confidential Information shall not include any information which (i) at the
time of disclosure or thereafter is generally available to and known by the
public (other than as a result of a disclosure directly or indirectly by Buyer
or its representatives), (ii) was available to Buyer or its representatives from
a source other than Seller or its representatives and to Buyer’s knowledge was
not disclosed in violation of a confidentiality restriction, or (iii) has been
independently acquired or developed by Buyer or its representatives (i.e., not
based on any of the information described in clauses (a) or (b)) without
violating any of Buyer’s obligations under this Agreement.  If this Agreement
terminates in accordance with the terms hereof, Buyer shall promptly return to
Seller or destroy all Due Diligence Material it received and deliver to Seller
any Reports not previously shared with Seller and shall not retain any copies of
the Due Diligence Material or Reports.  Notwithstanding any provision in this
Agreement to the contrary, neither Buyer nor Buyer’s agents shall contact any
governmental authority regarding Buyer’s discovery of any Hazardous Substances
(as hereinafter defined) on, or any environmental or other physical conditions
at, the Property without Seller’s prior written consent thereto.  In addition,
if Seller’s consent is obtained by Buyer, Seller shall be entitled to receive at
least five (5) business days prior

18

NAI-1510716910v10

--------------------------------------------------------------------------------

written notice of the intended contact and to have a representative present when
Buyer has any such contact with any governmental official or representative.
 For the purposes of this Agreement, the term “Hazardous Substances“ shall have
the same definition as is set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. Sections 9601 et seq. (the
“Superfund Act“); provided, however, that the definition of the term “Hazardous
Substances” shall also include (if not included within the definition contained
in the Superfund Act) petroleum and related byproducts, hydrocarbons, radon,
asbestos, urea formaldehyde and polychlorinated biphenyl compounds.  Buyer
agrees that Seller may seek injunctive relief to prevent or limit an
unauthorized disclosure of the Due Diligence Material and Reports and
unauthorized contact with a governmental agency and also may pursue any other
remedies available under law or equity as a result of a breach or anticipated
breach of this Section.  All of the obligations of Buyer under this Section
shall survive the termination of this Agreement.

The provisions of this Section 8.4 shall survive the termination of this
Agreement.

SECTION 9.REPRESENTATIONS AND WARRANTIES.
9.1By Seller.  Seller represents and warrants to Buyer that:
(a)Seller is a limited partnership duly organized and validly existing under the
laws of the State of Delaware and qualified to do business in the State of
Georgia.
(b)Seller has the capacity and authority to execute this Agreement and perform
the obligations of Seller under this Agreement.  All action necessary to
authorize the execution, delivery and performance of this Agreement by Seller
has been taken, and such action has not been rescinded or modified.  Upon the
execution of this Agreement, this Agreement will be legally binding upon Seller.
 The persons signing this Agreement on behalf of Seller have been duly
authorized to sign and deliver this Agreement on behalf of Seller.
(c)Seller is not subject to any judgment or decree of a court of competent
jurisdiction or governmental agency that would materially adversely limit or
restrict Seller’s right to enter into or ability to carry out this Agreement.
(d)Neither the execution of this Agreement nor the consummation of the
transactions contemplated herein by Seller will constitute a breach under (i)
any indenture, contract, instrument or agreement to which Seller is a party or
by which Seller is bound or affected, or (ii) law, order, ruling, ordinance,
rule, order or regulation with respect to Seller, in each case, which breach
would materially adversely limit or restrict Seller’s right to enter into or
ability to carry out this Agreement.
(e)Seller, and to Seller’s actual knowledge, each person or entity owning an
interest in Seller, is not a person or entity with whom U.S. persons are
restricted from doing business with under regulations of the Office of Foreign
Asset Control (“OFAC“) of the Department of the Treasury (including, but not
limited to, those named on OFAC’s Specially Designated and Blocked Persons list)
or under any statute, executive order (including, but not limited to, the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support

19

NAI-1510716910v10

--------------------------------------------------------------------------------

Terrorism), the United and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law
107-56 (the “USA Patriot Act“)), or other governmental action and is not and
shall not engage in any dealings or transaction or be otherwise associated with
such person or entities.  Seller, and to Seller’s actual knowledge, each person
or entity owning an interest in Seller, is not acting, directly or indirectly
for, or on behalf of, any person, group, entity or nation named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, or nation pursuant to any law that is enforced or administered by the
Office of Foreign Assets Control, and is not engaging in the transactions
contemplated by this Contract, directly or indirectly, on behalf of, or
instigating or facilitating such transactions, directly or indirectly, on behalf
of, any such person, group, entity or nation.
(f)Seller is not a “foreign person“ within the meaning of Section 1445 of the
Internal Revenue Code.
(g)Seller has not received written notice of any legal actions, suits or similar
proceedings pending and served against Seller that affect the Property and are
not covered by insurance, nor, to the actual knowledge of Seller, have any legal
actions, suits or similar proceedings been threatened in writing against Seller
that affect the Property.
(h)Seller has not received written notice of any pending, nor to Seller’s actual
knowledge are there any threatened actions in writing, by any governmental
authority having the power of condemnation or eminent domain which might result
in all or any portion of the Property or any interest therein being taken by
eminent domain, condemnation or conveyed in lieu thereof.
(i)Seller has received no written notice from any governmental authority
alleging that the Property is in violation of applicable laws, ordinances or
regulations which remain uncured.
(j)To the actual knowledge of Seller, Exhibit ”H” attached hereto sets forth a
true and correct list of (i) all Leases (including all amendments and
modifications thereof), (ii) all security deposits held by Seller under the
Leases and the form thereof (e.g., cash or letter of credit), (iii) all
construction allowances, tenant buildout, moving expenses, lease buyouts,
existing lease termination payments or other inducement amounts due and payable
by the landlord under the Leases and any free rent or rent abatements available
to tenants under the Leases, including those anticipated for the Verizon
Wireless Lease Renewal (collectively, the “Tenant Inducements“) that remain
outstanding as of the Effective Date, if any, and (iv) all leasing fees and
commissions payable under the Leases or pursuant to separate agreements, if any
that remain outstanding as of the Effective Date, including those anticipated
for the Verizon Wireless Lease Renewal (the “Leasing Commissions“; the Tenant
Inducements and Leasing Commissions collectively, the “Leasing Costs“).  Seller
has provided to Buyer a true, correct and complete copy of all of the Leases
(including all amendments and modifications thereof).  The rent roll provided

20

NAI-1510716910v10

--------------------------------------------------------------------------------

to Buyer as part of the Due Diligence Material (the “Rent Roll“) is prepared by
Seller’s property management company and is the same rent roll used by Seller in
the ordinary course of its operations.
(k)To the actual knowledge of Seller, and except as disclosed in any
environmental assessment or other environmental reports, documentation or
correspondence included as part of the Due Diligence Material, within the twelve
(12) month period prior to the Effective Date, Seller has received no written
notice that the Property is in violation of any Environmental Laws.
(l)To the actual knowledge of Seller, all material service contracts (including
lease brokerage agreements and leasing commission agreements, but excluding the
listing agreement for the sale of Property with Broker which will terminate at
Closing) for which Seller is obligated with respect to the Property currently in
effect, together with any amendments thereto, are described on Exhibit ”I”
attached hereto (collectively, the “Service Contracts“).
(m)Seller has not received any written notice of any planned public improvements
that may result in a special tax or assessment against any portion of the
Property.
(n)Neither Seller nor any affiliate of Seller has, and each has not had, any
employees that were employed in connection with the operation and maintenance of
the Property which employment would continue after the Closing Date.  Neither
Seller nor any affiliate of Seller has any employment agreements, either written
or oral, with any person which would require Buyer to employ any person or which
would impose any obligation on Buyer after the Closing Date.
(o)Seller has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Seller’s assets, or
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets.

In the event that any representation or warranty by Seller in this Section 9.1
is materially inaccurate as of the Closing Date, and if such material inaccuracy
is due to either: (i) such representation or warranty otherwise being materially
inaccurate as of the Effective Date; or (ii) such representation or warranty
becoming materially inaccurate after the Effective Date and prior to Closing due
to a breach or default by Seller under this Agreement; then only under such
circumstances shall Buyer, as its sole and exclusive remedy, have the right to
terminate this Agreement, in which event the Earnest Money shall be returned to
Buyer by the Escrow Agent, and neither party hereto shall have any further
obligations hereunder except for such obligations and indemnities which
expressly survive the termination of this Agreement, and Buyer expressly waives
the right to sue Seller for damages.  Buyer may, within the Survival Period,
deliver a written notice to Seller alleging the untruth, inaccuracy or breach of
any such warranties and/or representations of which Buyer first became aware
following Closing and that expressly survive Closing as provided for herein, and
the warranties and/or representations at issue will survive until

21

NAI-1510716910v10

--------------------------------------------------------------------------------

full and final determination of any action or proceeding instituted with respect
thereto, provided that Buyer institutes any such action or proceeding no later
than thirty (30) days following the expiration of the Survival Period.  However,
if Buyer proceeds to Closing with actual knowledge, or knowledge Buyer should
reasonably have deemed to possess pursuant to the Due Diligence Materials set
forth on Schedule 8.1 attached hereto and Buyer’s due diligence inspection of
the Property, of any such untruth, inaccuracy or breach of any warranty,
representation or agreement, Buyer is deemed to have waived any claims with
respect to each such warranty, representation or agreement.  Buyer shall be
deemed to have actual knowledge of all matters arising and/or disclosed in any
Tenant Estoppels delivered to Buyer at or prior to Closing, and Seller’s
representation and warranties as contained herein shall be deemed automatically
updated to reflect all such matters arising and/or disclosed in any Tenant
Estoppel upon delivery of such Tenant Estoppel to Buyer.  Subject to the
limitations in this Section 9.1 and elsewhere in this Agreement, following
Closing Seller shall reimburse Buyer for its actual damages arising out of any
untruth, inaccuracy or breach of any surviving warranty, representation or
agreement hereunder or under any of the Closing documents, provided, however,
that: (i) the valid claims for all such breaches hereunder or under any Closing
Documents aggregate to more than Twenty Five Thousand and No/100ths Dollars
($25,000.00) (the “Floor“); (ii) written notice containing a description of the
specific nature of such breach shall have been given by Buyer to Seller after
the Closing Date and prior to the expiration of the Survival Period and Buyer
shall have initiated a legal proceeding to enforce its claim relating to the
alleged breach by Seller within thirty (30) days following the expiration of the
Survival Period; and (iii) except with respect to the limited warranty of title
provided in the Deed and the indemnification of Broker set forth in Section 11,
in no event shall Seller’s aggregate liability to Buyer for all breaches of
surviving warranties, representations and agreements hereunder and under any
Closing Documents exceed the amount of One Million Two Hundred Thousand and
No/100ths Dollars ($1,200,000.00) (the “Cap“).  The warranties, representations
and agreements of Seller as set forth in this Section 9.1 shall survive Closing
and delivery of the Deed to Buyer for a period of nine (9) months (the “Survival
Period“) immediately following the Closing Date.  Notwithstanding the foregoing,
Seller’s obligations under Section 5 relating to proration and reconciliations
shall not be subject to the Floor, Cap and Survival Period limitations under
this Section 9.1.  

As used in this Agreement, any and all references to “Seller’s knowledge,”
“Seller’s actual knowledge“ or phrases of similar import shall mean the
conscious awareness of facts or other relevant information, without
investigation or inquiry, by Brandon Benson, the asset manager with primary
operational responsibility for the Property.

9.2By Buyer.  Buyer represents and warrants to Seller as of the Effective Date
that:
(a)Buyer is duly created and validly existing pursuant to the laws of the
jurisdiction of its organization and is or will be duly qualified to do business
in the jurisdiction in which the Property is situated if and to the extent that
such qualification is required.
(b)Buyer has the capacity and authority to execute this Agreement and perform
the obligations of Buyer under this Agreement.  All action necessary to
authorize the execution, delivery and performance of this Agreement by Buyer has
been taken, and such action has not been rescinded or modified.  Upon the
execution of this Agreement, this

22

NAI-1510716910v10

--------------------------------------------------------------------------------

Agreement will be legally binding upon Buyer.  The person signing this Agreement
on behalf of Buyer has been duly authorized to sign and deliver this Agreement
on behalf of Buyer.
(c)Buyer is not subject to any judgment or decree of a court of competent
jurisdiction or governmental agency that would materially adversely limit or
restrict Buyer’s right to enter into and carry out this Agreement.
(d)Neither the execution of this Agreement nor the consummation of the
transactions contemplated herein by Buyer will constitute a breach under any
contract or agreement to which Buyer is a party or by which Buyer is bound or
affected, in each case, which breach would materially adversely limit or
restrict Seller’s right to enter into or ability to carry out this Agreement.
(e)No consent or approval of any third party (including, without limitation any
governmental authority) is or was required in connection with Buyer’s execution
and delivery of this Agreement or its consummation of the transaction
contemplated herein.
(f)None of the funds to be used for payment by Buyer of the Purchase Price will
be subject to 18 U.S.C. §§ 1956-1957 (Laundering of Money Instruments), 18
U.S.C. §§ 981-986 (Federal Asset Forfeiture), 18 U.S.C. §§ 881 (Drug Property
Seizure), Executive Order Number 13224 on Terrorism Financing, effective
September 24, 2001, or the USA Patriot Act.
(g)Buyer and its parent, Consolidated-Tomoka Land Co. (“Buyer Parent“) are not
persons or entities with whom U.S. persons are restricted from doing business
with under the regulations of OFAC (including those named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), the USA Patriot Act, or other governmental action, and are not and
shall not engage in any dealings or transaction or be otherwise associated with
such person or entities.  Seller and Buyer Parent are not acting, directly or
indirectly for, or on behalf of, any person, group, entity or nation named by
any Executive Order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, or nation pursuant to any law that is enforced or
administered by the Office of Foreign Assets Control, and is not engaging in the
transactions contemplated by this Contract, directly or indirectly, on behalf
of, or instigating or facilitating such transactions, directly or indirectly, on
behalf of, any such person, group, entity or nation.
(h)Buyer has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Buyer’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Buyer’s assets, or
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Buyer’s assets.

23

NAI-1510716910v10

--------------------------------------------------------------------------------

(i)Buyer is indirectly wholly owned and controlled by Buyer Parent.

Buyer shall fully disclose to Seller, immediately upon Buyer’s becoming aware of
its occurrence, any change in facts or circumstances of which Buyer becomes
aware prior to the Closing that may affect the representations and warranties
set forth above.  In the event that any representation or warranty by Buyer is
materially inaccurate, (A) Seller, as its sole and exclusive remedy, shall have
the right to terminate this Agreement, in which event the Earnest Money shall be
delivered and paid to Seller by the Escrow Agent as liquidated damages in
accordance with Section 10.2, and neither party hereto shall have any further
obligations hereunder except for such obligations and indemnities which
expressly survive the termination of this Agreement, and (B) Seller expressly
waives the right to sue Buyer for damages.

9.3Know Your Counterparty.

Without limiting Buyer’s representations and warranties in Sections 9.2(f) and
(g), upon request from Seller, Buyer shall promptly furnish to Seller all
information regarding Buyer, its affiliates and the shareholders, members,
investors or partners of each of them and any permitted assignees of Buyer
hereunder (collectively, the “Buyer Related Parties“) as Seller reasonably
requests in order to enable Seller to determine to Seller’s sole satisfaction
that the transaction contemplated by this Agreement will be in compliance with
the “German Money Laundering Act” and that Buyer’s representations and
warranties contained in Sections 9.2(f) and (g) are true and correct.  Buyer
represents, warrants and covenants to Seller that there will not be any change
in any such information regarding Buyer or the Buyer Related Parties prior to or
on the Closing Date.  In connection with the foregoing, Buyer will promptly
notify Seller of any change in any such information regarding Buyer or the Buyer
Related Parties prior to or on the Closing.  In the event any such information
or change results in a situation in which, in Seller’s sole discretion, the
transaction contemplated by this Agreement would result in a violation of the
“German Money Laundering Act” by Seller or any Seller Related Parties or a
breach of Buyer’s representations and warranties contained in Sections 9.2(f)
and (g), then Seller may terminate this Agreement without liability on the part
of Seller or Buyer (provided such change did not occur as a result of a default
or act of bad faith by Buyer), other than the obligations herein which expressly
provide that they shall survive the termination of this Agreement, the
independent consideration contemplated in Section 2(d) will be delivered to
Seller, and the remainder of the Earnest Money will be returned to Buyer.

SECTION 10.DEFAULT.
10.1Seller Default.  Notwithstanding any provision in this Agreement to the
contrary, if Closing does not occur by reason of a material default by Seller
which continues for ten (10) days after written notice from Buyer (provided that
Seller shall not have the ability to cure any material default of its
obligations pursuant to Section 6.2(a) of this Agreement), then Buyer shall have
the right to either: (i) terminate this Agreement, in which event Buyer shall
receive the Earnest Money from the Escrow Agent and recover from Seller all
reasonable out-of-pocket costs, expenses and fees actually incurred by Buyer in
connection with the transaction contemplated by the Agreement up to Fifty
Thousand Dollars ($50,000) and neither of the parties hereto shall have any
further rights or obligations hereunder except for obligations that specifically
survive the termination; or (ii) file a lawsuit to enforce specific performance
of this Agreement, provided that

24

NAI-1510716910v10

--------------------------------------------------------------------------------

such suit must be filed within sixty (60) days following Buyer’s discovery of
Seller’s material default under this Agreement.  Notwithstanding the foregoing,
if the remedy of specific performance is not available to Buyer because Seller
has willfully conveyed the Property to a third party in violation of this
Agreement, Buyer shall be entitled to a payment from Seller in the amount by
which the purchase price received by Seller from such conveyance exceeds the
Purchase Price.  No other remedy or relief shall be available to Buyer, and
Buyer hereby waives any and all other remedies, including the right to sue
Seller for damages hereunder.
10.2Buyer Default.  Notwithstanding any provisions of this Agreement to the
contrary, if Closing does not occur by reason of a material default by Buyer
which continues for ten (10) days after written notice from Seller (provided
that Buyer shall not have the ability to cure any material default of its
obligations pursuant to Section 6.2(b) of this Agreement), then this Agreement
shall terminate, and the Earnest Money shall be delivered to Seller as
agreed-upon liquidated damages as Seller’s sole remedy.  The retention by Seller
of said Earnest Money is intended not as a penalty, but as full liquidated
damages pursuant to Official Code of Georgia Annotated §13-6-7.  Seller and
Buyer acknowledge that:  (i) it would be impossible to accurately determine
Seller’s damages in the event of Buyer’s default; (ii) the Earnest Money is fair
and equitable; and (iii) Seller expressly waives the right to exercise any and
all other rights available at law or in equity.  The limitation of damages set
forth herein shall not apply to any indemnities, covenants or obligations of
Buyer which expressly survive either the termination of this Agreement or
Closing, for which Seller shall be entitled to all rights and remedies available
at law or in equity.  Buyer hereby waives and releases any right to (and hereby
covenants that it shall not) sue Seller or seek or claim a refund of said
Earnest Money (or any part thereof) on the grounds it is unreasonable in amount
and exceeds the actual damages of Seller or that its retention by Seller
constitute a penalty and not agreed upon and reasonable liquidated damages as
permitted under the Official Code of Georgia Annotated §13-6-7.
SECTION 11.BROKERS.  Buyer and Seller each represent and warrant that they have
not been represented by any broker in connection with the sale of the Property
other than Eastdil Secured, L.L.C. (the “Broker“), and no commissions or fees
are due to any other broker or finder by reason of either party’s actions in
this matter.  Seller shall pay Broker pursuant to a separate commission
agreement. Buyer and Seller shall each be responsible for all liability, if any,
for any broker or finder fees payable with respect to the sale of the Property
that are attributable to its actions.  Seller and Buyer hereby indemnify, defend
and hold harmless the other from and against the claims, demands, actions and
judgments of any and all brokers, agents and other persons or entities alleging
a commission, fee or other payment to be owing by reason of their respective
dealings, negotiations or communications in connection with this Agreement or
the purchase and sale of the Property.  The indemnity obligations in this
Section shall survive the termination of this Agreement or the Closing.
SECTION 12.EMINENT DOMAIN.  In the event of the taking by eminent domain for any
public or quasi-public use, or if notice of intent of a taking or a sale in lieu
of taking is received by Seller or Buyer, at or prior to the Closing, which
taking or notice of intent (a) reduces by more than ten percent (10%) the
leasable area of the Improvements, (b) materially restricts access to the
Property, which restriction cannot reasonably be expected to be removed by
application of available eminent domain proceeds, or (c) causes the Property not
to be in compliance with applicable zoning laws, and such non-compliance cannot
reasonably be expected to be corrected

25

NAI-1510716910v10

--------------------------------------------------------------------------------

by application of eminent domain proceeds, Buyer shall have the right, to be
exercised within ten (10) days after notice of such taking, but in any event
prior to the outside Closing Date hereunder, by written notice to Seller, to
terminate this Agreement, in which event Buyer shall receive the Earnest Money
(as and if yet made) and neither of the parties hereto shall have any further
rights or obligations hereunder except for obligations that specifically survive
the termination of this Agreement.  In the event Buyer does not timely terminate
this Agreement as aforesaid, or the taking by eminent domain does not trigger a
termination right,, Buyer shall consummate this transaction on the Closing Date
(with no reductions in the Purchase Price), and Buyer shall be entitled to
participate in any such condemnation or eminent domain proceedings and to
receive all of the proceeds therefrom attributable to the Property.
SECTION 13.CASUALTY.  If prior to the Closing Date, in Seller’s reasonable
judgment (a) more than ten percent (10%) of the leasable area of the
Improvements is destroyed by fire or other casualty, (b) any casualty materially
impairs access to the Property, which impairment cannot reasonably be expected
to be removed by application of available casualty insurance proceeds, or (c)
any casualty causes the Property not to be in compliance with applicable law and
such non-compliance cannot reasonably be expected to be corrected by application
of insurance proceeds, Seller shall notify Buyer in writing of such fact and
Buyer shall have the option to terminate this Agreement upon notice to Seller
given within ten (10) days after Buyer’s receipt of Seller’s written
notification, but in any event prior to the outside Closing Date hereunder.
 Upon such termination, the Escrow Agent shall return the Earnest Money (as and
if yet made) to Buyer, this Agreement shall terminate and neither party shall
have any further obligation or liability to the other, except for obligations
that specifically survive the termination.  In the event Buyer does not timely
terminate this Agreement as aforesaid, or there is damage to or destruction to
the Improvements that does not trigger a termination right, Seller shall assign
to Buyer any insurance claims, upon the written consent of the applicable
insurer, and the amount of any deductible shall be subtracted from the Purchase
Price and Buyer shall acquire the Property pursuant to this Agreement without
any other reduction in the Purchase Price.  In the event the applicable insurer
will not consent to the assignments of any insurance claim to Buyer, Seller
shall pursue the applicable insurance claim on behalf of Buyer (and Buyer shall
assist Seller as reasonably requested by Seller) and will turn over insurance
proceeds from such claim to Buyer, less any actual expenses of Seller’s pursuit
of such insurance claim, upon Seller’s receipt of same.
SECTION 14.[RESERVED.]
SECTION 15.MISCELLANEOUS.
15.1Governing Law; Venue; Jurisdiction.  This Agreement shall be governed by the
laws of the State where the Property is located (the “State“), without regard to
rules regarding conflicts of laws.  Each Party hereby consents to the exclusive
jurisdiction of the state courts of the State located in County where the
Property is located (the “County“) or the United States Federal District Court
with jurisdiction in the County, waives any objections to such venue, waives
personal service of any and all process upon it, consents to service of process
by registered mail directed to it at the address stated above, and acknowledges
that service so made shall be deemed to be completed upon actual delivery
thereof (whether accepted or refused).

26

NAI-1510716910v10

--------------------------------------------------------------------------------

15.2Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, BUYER AND
SELLER HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, AND THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO.
15.3Entire Agreement.  This Agreement, together with the attached exhibit(s),
contains all of the terms and conditions of the agreement between the parties
hereto, and any and all prior and contemporaneous oral and written agreements
are merged herein.
15.4Modifications and Waivers.  This Agreement cannot be changed nor can any
provision of this Agreement, or any right or remedy of any party, be waived
orally.  Changes and waivers can only be made in writing, and the change or
waiver must be signed by the party against whom the change or waiver is sought
to be enforced.  Any waiver of any provision of this Agreement, or any right or
remedy, given on any one or more occasions shall not be deemed a waiver with
respect to any other occasion.
15.5Parties Bound.  This Agreement shall be binding upon and inure to the
benefit of the heirs, executors, successors, and permitted assigns of the
parties hereto.
15.6Assignment.  Buyer may not assign its rights and obligations under this
Agreement without Seller’s prior written consent; provided, however, Buyer may
assign its rights and obligations under this Agreement without the consent of
Seller, provided and on the condition that: (i) Buyer shall have given Seller
written notice of the assignment and the identity of the assignee at least five
(5) business days prior to Closing; (ii) Buyer or an affiliate of Buyer shall
own a controlling interest in the assignee; (iii) such assignee shall have
assumed Buyer’s obligations hereunder by a written instrument of assumption in
form and substance reasonably satisfactory to Seller; and (iv) such assignee
will comply with Buyer’s representations and obligations under Sections 9.2 and
9.3 and shall provide Seller with an ownership organization chart in form
reasonably acceptable to Seller and a representation with respect thereto
similar to that provided by Buyer in Section 9.2(i).  Notwithstanding any such
assignment and assumption, Buyer shall nevertheless remain, along with such
assignee, jointly and severally liable for all of Buyer’s obligations hereunder.
15.7Notices.  All notices, requests and other communications under this
Agreement shall be in writing and shall be deemed given when made by personal
delivery or sent next business day by delivery by a nationally recognized
overnight courier, or by electronic mail (as long as such electronic mail is
followed the next day with personal delivery or next business day delivery by a
nationally recognized overnight courier) addressed as follows.  Notice shall be
deemed given on the date on which the notice is received by a party:

If to Seller:

c/o GLL Real Estate Partners, Inc.
200 Orange Avenue, Suite 1375
Orlando, Florida 32801
Attn: Hugh McWhinnie
Email: hugh.mcwhinnie@gll-partners.com

27

NAI-1510716910v10

--------------------------------------------------------------------------------

With a copy to:

Jones Day
1420 Peachtree Street, N.E. Suite 800
Atlanta, Georgia 30309
Attn: Scott A. Specht, Esq.
Email: saspecht@jonesday.com

If to Buyer:

1140 N. Williamson Boulevard, Suite 140
Daytona Beach, Florida 32114
Attn: Steven R. Greathouse
Email:sgreathouse@ctlc.com

With a copy to:

King & Spalding, LLP
1180 Peachtree Street, N.E. Suite 1600
Atlanta, Georgia 30309
Attn: Timothy J. Goodwin
Email: tgoodwin@kslaw.com

If to Escrow Agent:

Fidelity National Title Insurance Company
c/o National Commercial Services – Atlanta
3301 Windy Ridge Parkway, Suite 300
Atlanta, Georgia 30339
Attn: Leslie Flowers
Email: leslie.flowers@fntg.com

15.8Section Headings.  The captions in this Agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.
15.9Severability.  If one or more of the provisions of this Agreement or the
application thereof shall be invoked, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions or any
other application thereof shall in no way be affected or impaired.
15.10Time of the Essence.  The parties agree that time is of the essence and
that the failure of a party hereto to perform any act on or before the date
specified herein for performance thereof shall be deemed cause for the
termination hereof by the other party, without prejudice to other remedies
available for default hereunder.
15.11Confidentiality.  Subject to Section 15.18, without the prior written
consent of the other party, neither Seller nor Buyer will disclose to any
unaffiliated person, other than their legal counsel, consultants, other
professional advisors and proposed lenders and equity partners, either the fact
that this Agreement has been entered into or any of the terms, conditions or
other facts with respect thereto, including the status thereof; provided, that
either party hereto may make such disclosure if compelled by court order or to
comply with the requirements of any law, governmental order or regulation.
Notwithstanding anything in this Agreement to the contrary, Buyer or its
affiliates may make any public statement, filing or other disclosure which it
reasonably believes to be required under applicable law, rule or regulation.

28

NAI-1510716910v10

--------------------------------------------------------------------------------

15.12Further Action.  The parties hereto shall at any time, and from time to
time on and after the Closing Date, upon the request of either, do, execute,
acknowledge and deliver all such further acts, deeds, assignments and other
instruments as may be reasonably required for the consummation of this
transaction.  This Section 15.12 shall survive the Closing.
15.13Construction.  This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that it may have
been prepared by counsel for one of the parties hereto, it being recognized that
both Seller and Buyer have contributed substantially and materially to the
preparation of this Agreement.  This Section 15.13 shall survive termination and
the Closing.
15.14No Recording.  Neither this Agreement nor any memorandum or short form
thereof may be recorded by Buyer.
15.15Third Party Beneficiary.  The provisions of this Agreement are not intended
to benefit any parties other than Seller and Buyer.  This Section 15.15 shall
survive termination and the Closing.
15.161031 Exchange.  If so requested by either party, the other party will
cooperate in structuring and completing this transaction for the requesting
party so as to effect a like kind exchange pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended.  In particular, such other party will
consent to the assignment by the requesting party prior to the Closing hereunder
of its rights hereunder to a “qualified intermediary“ or other third party for
such purposes.  The foregoing notwithstanding, in connection with any such
exchange, neither party shall have any obligation to acquire title to any real
property nor to enter into any contract:  (i) that may create or impose upon
such party any non-monetary obligation or negative covenant; (ii) that does not
provide that the sole and exclusive remedy of any seller for a breach shall be
to retain as liquidated damages the deposit paid to said seller; or (iii) that
requires such party to execute any mortgage, deed of trust or similar financing
instrument.  It is further agreed that:  (1) neither party shall assume any
responsibility for the tax consequences to any other party arising out of any
exchange effected pursuant to this Section; (2) the requesting party shall
reimburse the other party for all additional costs and expenses (including
reasonable attorney’s fees) incurred by such other party in connection with any
such exchange; and (3) the requesting party shall indemnify and hold the other
party harmless from and against any and all loss, cost, damage, expense or other
liability (including reasonable attorneys’ fees) that such other party may incur
or suffer in the performance of its obligations under this Section.
15.17Business Day.  As used herein, a “business day” shall mean any day other
than Saturday, Sunday or other day that commercial banks in the State in which
the Property is located are authorized or required to close under applicable
law.  In the event that the expiration of any time period hereunder shall expire
on a Saturday, Sunday or legal holiday, then such time period shall be extended
until the close of business on the next following business day.  The provisions
of this Section 15.17 shall survive the Closing.
15.18Public Disclosure.  Without the prior written consent of Seller, Buyer will
not make any public disclosure or issue any press release pertaining to the
existence of this Agreement, or to the acquisition of the Property.  The
provisions of this Section 15.18 shall survive closing.

29

NAI-1510716910v10

--------------------------------------------------------------------------------

15.19Counterparts and Electronic Signatures.  This Agreement may be executed in
multiple counterparts, each of which, when assembled to include an original
signature for each party contemplated to sign this Agreement, will constitute a
complete and fully executed original.  All such fully executed original
counterparts will collectively constitute a single agreement.  Hand signatures
transmitted by fax or electronic mail are also permitted as binding signatures
to this Agreement and shall be deemed to constitute original signatures.
15.20IRS Real Estate Sales Reporting.  Buyer and Seller hereby agree that the
Escrow Agent shall act as “the person responsible for closing” the transaction
which is the subject of this Agreement pursuant to Section 6045(e) of the Code
and shall prepare and file all informational returns, including IRS Form 1099-S,
and shall otherwise comply with the provisions of Section 6045(e) of the Code.
 The provisions of this Section 15.20 shall survive the Closing.
15.21Holdback Escrow.  
(a)At Closing Seller shall deposit into escrow with the Escrow Agent (the
“Holdback Escrow“) a portion of the sales proceeds in an amount equal to the Cap
to cover post-closing obligations of Seller under this Agreement, if any, to
reimburse Buyer for its actual damages arising out of any untruth, inaccuracy or
breach of any surviving warranty, representation or agreement hereunder and
under any Closing Documents.  Buyer shall deliver to Seller prior to the
expiration of the Survival Period, a written notice (a “Claim Notice“) alleging
the untruth, inaccuracy or breach of any such warranties, representations and/or
agreements of which Buyer first became aware following Closing and that
expressly survive Closing as provided for herein (a “Claim“), which Claim Notice
shall expressly set forth the reasonably anticipated amount necessary to satisfy
such Claim (the “Claim Amount“).
(b)If prior to the expiration of the Survival Period no Claim Notice is
delivered to Seller or the aggregate Claim Amounts of all Claim Notices
delivered to Seller do not exceed the Floor, all funds in the Holdback Escrow
shall be returned to Seller promptly following the expiration of the Survival
Period. If the sum of the Claim Amounts for all Claims for which a Claim Notice
has been timely delivered to Seller exceeds the Floor but is less than the Cap,
the funds remaining in the Holdback Escrow which exceed the sum of the Claim
Amounts for such Claims shall be returned to Seller promptly following the
expiration of the Survival Period, and the remaining funds in the Holdback
Escrow, or applicable portions thereof, shall be retained in the Holdback Escrow
and applied in accordance with clause (c) below.  
(c)Notwithstanding the delivery of timely Claims by Buyer, if , within thirty
(30) days following the expiration of the Survival Period (the “Claims
Deadline“), Buyer has not instituted a legal action or proceeding with respect
to any Claim, or to Claims whose aggregate Claim Amounts exceed the Floor, all
funds in the Holdback Escrow withheld for such Claims shall be returned to
Seller. Any Claim for which Buyer has instituted an action or proceeding on or
prior to the Claims Deadline shall be referred to as a “Timely Buyer Claim.”  If
the sum of the Claim Amounts for all Timely Buyer Claims is less than the Cap,
the funds remaining in the Holdback Escrow which exceed the sum of the Claim
Amounts for the unresolved Timely Buyer Claims shall be returned to Seller

30

NAI-1510716910v10

--------------------------------------------------------------------------------

promptly following the Claims Deadline, and the remaining funds in the Holdback
Escrow, or applicable portions thereof, shall be retained in the Holdback Escrow
until such Timely Buyer Claims shall have been resolved by settlement of the
parties or by a final, non-appealable judgment by a court having jurisdiction
over such matter.  
(d)The Holdback Escrow shall be governed by a Holdback Escrow and Indemnity
Agreement signed by Buyer, Seller and the Escrow Agent in the form attached
hereto as Exhibit “P” (the “Holdback Escrow Agreement”).]



[Signatures Appear on Following Pages]





31

NAI-1510716910v10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

GLL PERIMETER PLACE, L.P.,

a Delaware limited partnership





By:GLL US Retail Corp.,

a Delaware corporation,

its general partner





By: /s/ Brandon E. Benson

Name: Brandon E. Benson

Title: President





By: /s/ Hugh McWhinnie

Name: Hugh McWinnie

Title: Senior Vice President









[Signature Page for Purchase and Sale Agreement]

--------------------------------------------------------------------------------

CTO20 PERIMETER LLC, a Delaware limited liability company





By: /s/ Steven R. Greathouse ,

Name: Steven R. Greathouse

Title: Senior Vice President – Investments





[Signature Page for Purchase and Sale Agreement]

--------------------------------------------------------------------------------

GUARANTY

In recognition that until Closing, Buyer will not own any material assets other
than its interest in this Agreement and the Earnest Money, the undersigned,
CONSOLIDATED-TOMOKA LAND CO., a Florida corporation (“Guarantor”), agrees to
guarantee for the benefit of Seller the payment and performance of all
liabilities, obligations and duties imposed upon Buyer by the terms of this
Agreement (collectively, “Buyer’s Obligations”).  While this Guaranty is in
effect, Buyer and Guarantor shall be jointly and severally liable for Buyer’s
Obligations and this Guaranty shall be construed as a guaranty of payment and
not of collection.  This Guaranty shall survive the termination of this
Agreement.  This Guaranty and Guarantor’s obligations under this Guaranty shall
automatically terminate and be of no further force or effect upon the
consummation of the Closing, and from and after the Closing Date Seller will
look solely to Buyer for satisfaction of Buyer’s Obligations.

CONSOLIDATED-TOMOKA LAND CO., a Florida corporation

By: /s/ Steven R. Greathouse

Name: Steven R. Greathouse

Title: Senior Vice President – Investments











[Signature Page for Guaranty in Purchase and Sale Agreement]

--------------------------------------------------------------------------------

ESCROW AGENT CONSENT AND ACKNOWLEDGMENT

The undersigned agrees to act as the Escrow Agent for the transaction described
in the above Agreement as provided herein.  The undersigned agrees to accept
receipt, confirm to Seller and Buyer receipt promptly upon receipt, hold and
deliver the Earnest Money in accordance with the terms of this Agreement.

FIDELITY NATIONAL TITLE INSURANCE COMPANY

Escrow No. 200121ATL

Date: February 6, 2020

By: /s/ Leslie Flowers____________________
Leslie Flowers________________(Print Name)

Authorized Representative









[Signature Page for Escrow Agent in Purchase and Sale Agreement]

--------------------------------------------------------------------------------

SCHEDULE 8.1

DUE DILIGENCE MATERIAL



FILE PATH

FILE NAME

01. Investment Brochure/

Perimeter Place - Investment Brochure.pdf

02. Cash Flows and MLAs/

ES - Perimeter Place - Cash Flows & Assumptions.pdf

03. Argus Model (With Underwriting Considerations)/

ES - Perimeter Place - Argus Model.avux

03. Argus Model (With Underwriting Considerations)/

ES - Perimeter Place - Underwriting Considerations.pdf

04. Real Estate Tax Bills/

Tax Bill - 18 349 05 002.pdf

04. Real Estate Tax Bills/

Tax Bill - 18 349 05 024.pdf

04. Real Estate Tax Bills/

Tax Bill - 18 349 05 033.pdf

04. Real Estate Tax Bills/

Tax Bill - 18 349 05 036.pdf

05. Rent Roll/

Perimeter Place - Rent Roll.pdf

06. Detailed Tenant Underwriting/

ES - Perimeter Place - Detailed Tenant Underwriting.xlsx

07. REA/

REA Recorded Copy - PP 4.30.04.pdf

08. Target OEA/

Perimeter Place - OEA Target & Sembler II 02.07.09.pdf

08. Target OEA/

Target - First Amendment to Declaration of Restrictions and Easement
12-16-04.pdf

08. Target OEA/

Target - OEA Final Recorded Copy - PP 4.30.04.pdf

09. Condo Declaration/

Declaration of Condominium.pdf

10. Other Documents (Title Insurance, Survey, Roof Warranties)/

2006.5.16- Perimeter Place- ALTA ACSM Land Title Survey.pdf

10. Other Documents (Title Insurance, Survey, Roof Warranties)/

Perimeter Place Construction Survey - 2006.pdf

10. Other Documents (Title Insurance, Survey, Roof Warranties)/

Perimeter Place- Owner_s Title Policy No. FA-33-550657.pdf

10. Other Documents (Title Insurance, Survey, Roof Warranties)/

Perimeter Roof Warranties.pdf

11. DD Materials/01. Property & Financial/CAM Rec/

2018 Reconciliation.xlsx

11. DD Materials/01. Property & Financial/Operating Statements/

2019.1.9 - 12_Month_Statement_1peri_Accrual - 2016.xlsx

11. DD Materials/01. Property & Financial/Operating Statements/

2019.1.9 - 12_Month_Statement_1peri_Accrual - 2019.xlsx

11. DD Materials/01. Property & Financial/Operating Statements/

Perimeter 2017 Statement.xlsx

11. DD Materials/01. Property & Financial/Operating Statements/

Perimeter 2018 Statement.xlsx

11. DD Materials/01. Property & Financial/Real Estate Taxes/2018/

18 349 05 002.pdf

11. DD Materials/01. Property & Financial/Real Estate Taxes/2018/

18 349 05 024.pdf

11. DD Materials/01. Property & Financial/Real Estate Taxes/2018/

18 349 05 033.pdf

11. DD Materials/01. Property & Financial/Real Estate Taxes/2019/

Tax Bill - 18 349 05 002.pdf

11. DD Materials/01. Property & Financial/Real Estate Taxes/2019/

Tax Bill - 18 349 05 024.pdf

11. DD Materials/01. Property & Financial/Real Estate Taxes/2019/

Tax Bill - 18 349 05 033.pdf

11. DD Materials/01. Property & Financial/Real Estate Taxes/2019/

Tax Bill - 18 349 05 036.pdf

11. DD Materials/01. Property & Financial/Rent Roll/

2020.1.9 - Perimeter Place - Rent Roll.pdf

Schedule 8.1-1

NAI-1510716910v10

--------------------------------------------------------------------------------

11. DD Materials/02. Lease Review/

2020.1.13 - Perimeter Place - Outstanding Leasing Costs.xlsx

11. DD Materials/02. Lease Review/Existing Leases/Abishay Enterprises - (Ali_s
Cookies)/

2012 Jan 10 Possession Letter Ali_s Cookies.pdf

11. DD Materials/02. Lease Review/Existing Leases/Abishay Enterprises - (Ali_s
Cookies)/

Abishay (Ali_s Cookies) First Amendment 2.7.2018.pdf

11. DD Materials/02. Lease Review/Existing Leases/Abishay Enterprises - (Ali_s
Cookies)/

Ashibay - orig lease 12-23-11 Ali_s Cookies.pdf

11. DD Materials/02. Lease Review/Existing Leases/Abishay Enterprises - (Ali_s
Cookies)/

Ashibay - RCL letter.pdf

11. DD Materials/02. Lease Review/Existing Leases/Advanced Dermal Sciences (Spa
Sydell)/

Advanced Dermal Sciences Lease 11.1.2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Advanced Dermal Sciences (Spa
Sydell)/

Advanced Dermal Sciences 2nd Amendment 21 Aug 2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Advanced Dermal Sciences (Spa
Sydell)/

Advanced Dermal Sciences First Amendment 4.26.2018.pdf

11. DD Materials/02. Lease Review/Existing Leases/Akber Ali A. Rajwani (Unique
Threading)/

Akber (Unique )- rent commence letter 1.6.2012.pdf

11. DD Materials/02. Lease Review/Existing Leases/Akber Ali A. Rajwani (Unique
Threading)/

Akber (Unique) Threading-Lease-10.14.11.pdf

11. DD Materials/02. Lease Review/Existing Leases/Akber Ali A. Rajwani (Unique
Threading)/

Akber (Unique) Threading-Lease-10.14.2011.pdf

11. DD Materials/02. Lease Review/Existing Leases/Akber Ali A. Rajwani (Unique
Threading)/

Unique Threading Renewal Acknowledgment 18 Apr 2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Akber Ali A. Rajwani (Unique
Threading)/

Unique Threading Renewal Letter Dec 2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/ALMI & Manhattan Condos/

Perimeter Place Declaration of Restrictions&Easements,recorded.pdf

11. DD Materials/02. Lease Review/Existing Leases/Amazing Lash (Springwood
Holdings)/

Amazing Lash Exhibit C Letter 8.25.2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Amazing Lash (Springwood
Holdings)/

Amazing Lash Lease 8.16.2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Amazing Lash (Springwood
Holdings)/

Amazing Lash Lien Subordination Agreement 25 Oct 2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Amazing Lash (Springwood
Holdings)/

Amazing Lash Signed Guaranty.pdf

11. DD Materials/02. Lease Review/Existing Leases/Amazing Lash (Springwood
Holdings)/

Perimeter Place - Amazing Lash - Update Notice Information - 10-30-19.pdf

11. DD Materials/02. Lease Review/Existing Leases/Amazing Lash (Springwood
Holdings)/

Perimeter Place - Amazing Lash Studio - Commencement Date Letter (Executed) -
1-20-17

11. DD Materials/02. Lease Review/Existing Leases/Beal Bank/

Beal - assignment,assumption - (tenant sign only) 1-22-2014.pdf

11. DD Materials/02. Lease Review/Existing Leases/Beal Bank/

Beal - Lease (DRAFT 20080624131832).pdf

11. DD Materials/02. Lease Review/Existing Leases/Beal Bank/

Beal - Original Lease 6.25.08.pdf

11. DD Materials/02. Lease Review/Existing Leases/Beal Bank/

Beal - Renewal Amendment Jan 27, 2014.pdf

11. DD Materials/02. Lease Review/Existing Leases/Beal Bank/

Beal - Rent Commencement Letter 2.14.09.pdf

11. DD Materials/02. Lease Review/Existing Leases/Beal Bank/

Beal Bank Second Amendment 9.26.2018.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carrabbas/

Carrabbas - 1st Lease Amendment 7.27.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carrabbas/

Carrabbas - 2nd Lease Amendment 8.3.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carrabbas/

Carrabbas - 3rd Lease Amendment 9.10.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carrabbas/

Carrabbas - 4th Lease Amendment 10.21.04.pdf

Schedule 8.1-2

NAI-1510716910v10

--------------------------------------------------------------------------------

11. DD Materials/02. Lease Review/Existing Leases/Carrabbas/

Carrabbas - 5th Lease Amendment 11.18.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carrabbas/

Carrabbas - 6th Lease Amendment 12.10.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carrabbas/

Carrabbas - 7th Lease Amendment 9.06.05.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carrabbas/

Carrabbas - Crunch Use Waiver 6.30.2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carrabbas/

Carrabbas - Original Lease 4.28.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carrabbas/

Carrabbas - Term Commencement & Expiration Agreement 5.2.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carrabbas/

Carrabbas LL move letter.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carrabbas/

Carrabbas Renewal Option Exercise Letter 28 May 2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carriage Cleaners (A.J.P.N
Enterprises, Inc.)/

Carriage - 1st Lease Amendment 10.06.05.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carriage Cleaners (A.J.P.N
Enterprises, Inc.)/

Carriage - 2nd Lease Amendment-Assign & Assumption of Lease - PP 10.19.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carriage Cleaners (A.J.P.N
Enterprises, Inc.)/

Carriage - Original Lease 12.15.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carriage Cleaners (A.J.P.N
Enterprises, Inc.)/

Carriage -3rd Amendment 02-23-11.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carriage Cleaners (A.J.P.N
Enterprises, Inc.)/

Carriage Cleaners - Assignment & Fourth Amendment 3.19.2012.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carriage Cleaners (A.J.P.N
Enterprises, Inc.)/

Carriage Cleaners - Commence Notice 1.09.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carriage Cleaners (A.J.P.N
Enterprises, Inc.)/

Carriage Cleaners - Fifth Amendment 12.1.2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carriage Cleaners (A.J.P.N
Enterprises, Inc.)/

Carriage Cleaners - Lease Detail.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carriage Cleaners (A.J.P.N
Enterprises, Inc.)/

Carriage Cleaners - Possession Letter 8.09.05.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carriage Cleaners (A.J.P.N
Enterprises, Inc.)/

Carriage renewal notice 9.30.2010.pdf

11. DD Materials/02. Lease Review/Existing Leases/Carriage Cleaners (A.J.P.N
Enterprises, Inc.)/

20. Landlord's Waiver of Lien - 1260 Ashford Crossing

11. DD Materials/02. Lease Review/Existing Leases/Chipotle Mexican Grill/

Chipotle - First Amendment 2 DEC 2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Chipotle Mexican Grill/

Chipotle - Renewal Notice 5.22.2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Chipotle Mexican Grill/

Chipotle Mexican Grill - Confidentiality Agreement 12.3.03 - PP.pdf

11. DD Materials/02. Lease Review/Existing Leases/Chipotle Mexican Grill/

Chipotle Mexican Grill - Guaranty of Lease 6.24.04 - PP.pdf

11. DD Materials/02. Lease Review/Existing Leases/Chipotle Mexican Grill/

Chipotle Mexican Grill - Original Lease 6.24.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Coca-Cola/

Coca Cola Correction of Notice Address 6.20.2018.pdf

11. DD Materials/02. Lease Review/Existing Leases/Coca-Cola/

Coca-Cola Address Change 12.21.2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Coca-Cola/

Coca-Cola Lease 1.18.2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Coca-Cola/

Coca-Cola Tenant Work Letter 1.18.2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Coca-Cola/

SNDA -Coca Cola 13 FEB 2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Cold Stone Creamery/

Cold Stone - 1st Amendment 8.12.10.pdf

Schedule 8.1-3

NAI-1510716910v10

--------------------------------------------------------------------------------

11. DD Materials/02. Lease Review/Existing Leases/Cold Stone Creamery/

Cold Stone - Commence Notice 1.13.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/Cold Stone Creamery/

Cold Stone - Lease Summary.pdf

11. DD Materials/02. Lease Review/Existing Leases/Cold Stone Creamery/

Cold Stone - Original Lease 6.07.05.pdf

11. DD Materials/02. Lease Review/Existing Leases/Cold Stone Creamery/

Cold Stone - Possession Letter 8.09.05.pdf

11. DD Materials/02. Lease Review/Existing Leases/Cold Stone Creamery/

Cold Stone - Renewal Notice 25 June 2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Cold Stone Creamery/

Cold Stone - Renewal Response Letter 26 June 2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Cold Stone Creamery/

Cold Stone LL Renewal Letter 4 August 2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Cold Stone Creamery/

Cold Stone Sublease 26 July 2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Cold Stone Creamery/sublease/

21224 LLPreNoticeLtr CSC.pdf

11. DD Materials/02. Lease Review/Existing Leases/Cold Stone Creamery/sublease/

Rent Payment Info.pdf

11. DD Materials/02. Lease Review/Existing Leases/Contender eSports (R.F.
Huntleigh, LLC)/

Contender eSports (R.F. Huntleigh) Lease 1.15.2020 Lease reduced size.pdf

11. DD Materials/02. Lease Review/Existing Leases/Contender eSports (R.F.
Huntleigh, LLC)/

Contender eSports (R.F. Huntleigh) Lease 1.15.2020 Lease.pdf

11. DD Materials/02. Lease Review/Existing Leases/Contender eSports (R.F.
Huntleigh, LLC)/

Contender eSports - Possession Letter - 1.17.2020

11. DD Materials/02. Lease Review/Existing Leases/Crunch Fitness (JVT)/

Carrabbas - Crunch Use Waiver 6.30.2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Crunch Fitness (JVT)/

Crunch Fitness First Amendment 17 May 2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Crunch Fitness (JVT)/

Crunch Fitness- Lease- 8.3.2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Crunch Fitness (JVT)/

Crunch Fitness- Possession and Permit Date Certification 7 December 2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Crunch Fitness (JVT)/

Crunch Fitness- Tenant Notice of JVT Ownership Change 16 MAR 2018.pdf

11. DD Materials/02. Lease Review/Existing Leases/Crunch Fitness (JVT)/

Crunch Letter Agreement - Commencement Date 5.3.2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Crunch Fitness (JVT)/

Crunch LL LIen Waiver 6.5.2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Crunch Fitness (JVT)/

HHG Use Waiver 8.9.2016 fully witnessed.pdf

11. DD Materials/02. Lease Review/Existing Leases/Crunch Fitness (JVT)/

HHG Use Waiver 8.9.2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Crunch Fitness (JVT)/

Outback - Crunch Use Waiver 6.30.2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Dentfirst P.C/

Dent- possession letter.pdf

11. DD Materials/02. Lease Review/Existing Leases/Dentfirst P.C/

Dentfirst - original lease 10-17-2012.pdf

11. DD Materials/02. Lease Review/Existing Leases/Dentfirst P.C/

dentfirst - rent commence letter.pdf

11. DD Materials/02. Lease Review/Existing Leases/Dress Up Perimeter/

Comcast Access Agreement Dress Up 10 JUNE 2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Dress Up Perimeter/

Comcast Access Agreement Dress Up 8 JAN 2019.pdf

Schedule 8.1-4

NAI-1510716910v10

--------------------------------------------------------------------------------

11. DD Materials/02. Lease Review/Existing Leases/Dress Up Perimeter/

Dress Up - key handover.pdf

11. DD Materials/02. Lease Review/Existing Leases/Dress Up Perimeter/

Dress Up - original 4-5-2013.pdf

11. DD Materials/02. Lease Review/Existing Leases/Dress Up Perimeter/

Dress Up Boutique - Perimeter Place - RCL dated 10-21-13.pdf

11. DD Materials/02. Lease Review/Existing Leases/Dress Up Perimeter/

Dress Up - Guaranty of Lease - 4.5.2013

11. DD Materials/02. Lease Review/Existing Leases/Fleming_s (NK & MB Corp)/

Fleming_s - LL consent 8-29-12.pdf

11. DD Materials/02. Lease Review/Existing Leases/Fleming_s (NK & MB Corp)/

Flemings - 1st Lease Amendment 10.8.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Fleming_s (NK & MB Corp)/

Flemings - 2nd Lease Amendment - 5.18.05.pdf

11. DD Materials/02. Lease Review/Existing Leases/Fleming_s (NK & MB Corp)/

Flemings - Memorandum of Lease 7.28.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Fleming_s (NK & MB Corp)/

Flemings - Original Lease 7.27.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Fleming_s (NK & MB Corp)/

Flemings - Term Commencement & Expiration Agreement 5.02.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/Fleming_s (NK & MB Corp)/

Flemings LL move notice.pdf

11. DD Materials/02. Lease Review/Existing Leases/Fleming_s (NK & MB Corp)/

Flemings Renewal Option Exercise Notice 28 May 2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Heights. Inc. (Savvi
Formalwear)/

Heights - RCL.pdf

11. DD Materials/02. Lease Review/Existing Leases/Heights. Inc. (Savvi
Formalwear)/

Heights, Inc. (Savvi Formalwear) Original Lease 09.21.10.pdf

11. DD Materials/02. Lease Review/Existing Leases/Heights. Inc. (Savvi
Formalwear)/

Heights, Inc.-Change of Control LL Consent 12 MAR 2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Heights. Inc. (Savvi
Formalwear)/

Heights, Inc.-Original Lease 09.21.10.pdf

11. DD Materials/02. Lease Review/Existing Leases/Heights. Inc. (Savvi
Formalwear)/

Savi Updated Tenant Notice Letter 16 Dec 2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Heights. Inc. (Savvi
Formalwear)/

Savvi renewal option exercise.pdf

11. DD Materials/02. Lease Review/Existing Leases/HobNob/

Comcast License Agreement HobNob Perimeter 12 NOV 2018.pdf

11. DD Materials/02. Lease Review/Existing Leases/HobNob/

Hobnob - 1st amendment 09-21-2018.pdf

11. DD Materials/02. Lease Review/Existing Leases/HobNob/

HobNob Lease 3.19.2018.pdf

11. DD Materials/02. Lease Review/Existing Leases/HobNob/

HobNob Lease 3.19.2018s.pdf

11. DD Materials/02. Lease Review/Existing Leases/HobNob/

HobNob LL Lien Subordination 25 July 2018.pdf

11. DD Materials/02. Lease Review/Existing Leases/HobNob/

HobNob LL Lien Subordination.pdf

11. DD Materials/02. Lease Review/Existing Leases/Hyderabad House/

Hyderabad House Lease 9.9.2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Hyderabad House/

Hyderabad House Lease 9.9.2019s.pdf

11. DD Materials/02. Lease Review/Existing Leases/Hyderabad House/

Hyderabad - Possession Letter - 9.11.2019

11. DD Materials/02. Lease Review/Existing Leases/Jewelry Artisans (J.A.
Designs)/

J.A. Designs, LLC-2nd Amendment-04.30.11.pdf

11. DD Materials/02. Lease Review/Existing Leases/Jewelry Artisans (J.A.
Designs)/

Jewelry Artisans - 1st Amendment 5.25.06.pdf

Schedule 8.1-5

NAI-1510716910v10

--------------------------------------------------------------------------------

11. DD Materials/02. Lease Review/Existing Leases/Jewelry Artisans (J.A.
Designs)/

Jewelry Artisans - 2nd Amendment 4.30.11.pdf

11. DD Materials/02. Lease Review/Existing Leases/Jewelry Artisans (J.A.
Designs)/

Jewelry Artisans - 3rd Amendment 4.12.2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Jewelry Artisans (J.A.
Designs)/

Jewelry Artisans - Commence Confirm. Notice 5.16.06 .pdf

11. DD Materials/02. Lease Review/Existing Leases/Jewelry Artisans (J.A.
Designs)/

Jewelry Artisans - Original Lease 12.21.05.pdf

11. DD Materials/02. Lease Review/Existing Leases/Jewelry Artisans (J.A.
Designs)/

Jewelry Artisans - Possession Letter 1.9.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/Jos A Bank Clothiers Inc/

Jos A Bank Renewal Notice 12.22.2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Jos A Bank Clothiers Inc/

Jos A. Bank - Commence Letter 6.12.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/Jos A Bank Clothiers Inc/

Jos A. Bank Clothiers- Original Lease 3.31.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/Jos A Bank Clothiers Inc/

Jos A. Bank Clothiers- Original Lease 3.31.06s.pdf

11. DD Materials/02. Lease Review/Existing Leases/Jos A Bank Clothiers Inc/

JOS. A. Bank-1st Amendment - 2.11.2011.pdf

11. DD Materials/02. Lease Review/Existing Leases/LaZBoy/

LaZBoy First Amendment 3 Feb 2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/LaZBoy/

La-Z-Boy Perimeter Lien Subordination.pdf

11. DD Materials/02. Lease Review/Existing Leases/LaZBoy/Lexington - (Furniture
Galleries of Atlanta)/

Furniture Galleries - Assignment & Assumption of Lease 11.28.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/LaZBoy/Lexington - (Furniture
Galleries of Atlanta)/

Furniture Galleries - Commence Notice 3.16.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/LaZBoy/Lexington - (Furniture
Galleries of Atlanta)/

Furniture Galleries - Lease Guaranty Agreement (La-Z-Boy - Guarantor)
11.28.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/LaZBoy/Lexington - (Furniture
Galleries of Atlanta)/

Furniture Galleries - Original Lease 5.19.05.pdf

11. DD Materials/02. Lease Review/Existing Leases/LaZBoy/Lexington - (Furniture
Galleries of Atlanta)/

Furniture Galleries - SNDA 6.02.05.pdf

11. DD Materials/02. Lease Review/Existing Leases/LaZBoy/Lexington - (Furniture
Galleries of Atlanta)/

Furnituregalleries guaranty - 01-21-16.pdf

11. DD Materials/02. Lease Review/Existing Leases/LaZBoy/Lexington - (Furniture
Galleries of Atlanta)/

LaZBoy - Landlord Consent to Indemnification and Reimb Agreement - 11.28.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/Leebrant - (use OEA
agreement)/

Perimeter Target OEA Final Recorded.pdf

11. DD Materials/02. Lease Review/Existing Leases/Melissa C (fab_rik)/

Melissa C - original lease 10-8-2012.pdf

11. DD Materials/02. Lease Review/Existing Leases/Melissa C (fab_rik)/

Melissa C - rent commencement letter.pdf

11. DD Materials/02. Lease Review/Existing Leases/Melissa C (fab_rik)/

Melissa C 1st Amendment 12.21.2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Melissa C (fab_rik)/

Melissa C 2nd Amendment 7.23.2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Meritage Homes/

Meritage Homes Lease 7.11.2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Meritage Homes/

Perimeter Place - Meritage Homes - Commencement Date Letter - 11-22-16

11. DD Materials/02. Lease Review/Existing Leases/Michael_s/

Landlord Letter for Rent Remittance.pdf

11. DD Materials/02. Lease Review/Existing Leases/Michael_s/

Michael_s - Memorandum of Lease 08.18.2014.pdf

Schedule 8.1-6

NAI-1510716910v10

--------------------------------------------------------------------------------

11. DD Materials/02. Lease Review/Existing Leases/Michael_s/

Michael_s - Notice of Lease 3.30.2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Michael_s/

Michael_s - Waiver & Release of Lien 3.5.2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Michael_s/

Michael_s Lease - 08.18.2014 page 1 to 35.pdf

11. DD Materials/02. Lease Review/Existing Leases/Michael_s/

Michael_s Lease - 08.18.2014 page 36 to 76.pdf

11. DD Materials/02. Lease Review/Existing Leases/Michael_s/

Michael_s Lease - 08.18.2014 v1.pdf

11. DD Materials/02. Lease Review/Existing Leases/Michael_s/

Michael_s Lease - 08.18.2014.pdf

11. DD Materials/02. Lease Review/Existing Leases/Michael_s/

Michaels LL Parking Request 28 NOV 2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Nail Talk (Loc Van Nguyen)/

Nail Talk - Original Lease - 9-20-04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Nail Talk (Loc Van Nguyen)/

Nail Talk - 1st Lease Amendment - 4-23-07.pdf

11. DD Materials/02. Lease Review/Existing Leases/Nail Talk (Loc Van Nguyen)/

Nail Talk - 2nd Lease Amendment - 3-31-11.pdf

11. DD Materials/02. Lease Review/Existing Leases/Nail Talk (Loc Van Nguyen)/

Nail Talk Option Exercise 3.2.2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Outback Steakhouse/

Outback - 1st Lease Amendment 7.27.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Outback Steakhouse/

Outback - 2nd Lease Amendment 8.3.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Outback Steakhouse/

Outback - 3rd Lease Amendment 9.10.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Outback Steakhouse/

Outback - 4th Lease Amendment 10.21.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Outback Steakhouse/

Outback - 5th Lease Amendment 11.18.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Outback Steakhouse/

Outback - 6th Lease Amendment 12.10.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Outback Steakhouse/

Outback - 7th Lease Amendment 7.8.05.pdf

11. DD Materials/02. Lease Review/Existing Leases/Outback Steakhouse/

Outback - Crunch Use Waiver 6.30.2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Outback Steakhouse/

Outback - Original Lease 4.28.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Outback Steakhouse/

Outback LL move notice.pdf

11. DD Materials/02. Lease Review/Existing Leases/Outback Steakhouse/

Outback Renewal Option Exercise Letter 23 April 2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Outback Steakhouse/

Outback Steakhouse - Perimeter Place - Assignment & Assumption.pdf

11. DD Materials/02. Lease Review/Existing Leases/Outback Steakhouse/

Outback Steakhouse - Perimeter Place - Lease and Amendments.pdf

11. DD Materials/02. Lease Review/Existing Leases/Panera Bread/

2005.9.16 - Panera Delivery of Possession Letter.pdf

11. DD Materials/02. Lease Review/Existing Leases/Panera Bread/

2006.1.13 - Panera Commencement Date Letter.pdf

11. DD Materials/02. Lease Review/Existing Leases/Panera Bread/

Panera - 1st amendment 5-22-2012.pdf

11. DD Materials/02. Lease Review/Existing Leases/Panera Bread/

Panera - Memorandum of Lease 7.13.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Panera Bread/

Panera - Original Lease 7.13.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Panera Bread/

Panera - SNDA Agreement 9.30.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Panera Bread/

Panera Part 1 - Original Lease 7.13.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Panera Bread/

Panera Part 2 - Original Lease 7.13.04.pdf

Schedule 8.1-7

NAI-1510716910v10

--------------------------------------------------------------------------------

11. DD Materials/02. Lease Review/Existing Leases/PNC Bank (formally RBC Centura
Bank)/

RBC - acquisition by PNC notice 1-312012.pdf

11. DD Materials/02. Lease Review/Existing Leases/PNC Bank (formally RBC Centura
Bank)/

RBC Centura Bank - Original 4-26-04 - PP.pdf

11. DD Materials/02. Lease Review/Existing Leases/PNC Bank (formally RBC Centura
Bank)/

PNC - 1 Change of Address -Move To Tower

11. DD Materials/02. Lease Review/Existing Leases/Premier Fitness Source/

Premier Fitness Source First Amendment 5 March 2014.pdf

11. DD Materials/02. Lease Review/Existing Leases/Premier Fitness Source/

Premier Fitness Source First Amendment 8 December 2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Premier Fitness Source/

Premier Fitness Source Lease 23 Jan 2014.pdf

11. DD Materials/02. Lease Review/Existing Leases/Premier Fitness Source/

Premier Fitness Source Second Amendment 23 October 2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Premier Fitness Source/Busy
Body (Lark 12 LLC)/

Busy Body - 1st Amendment,License & Indemnification 8.31.11.pdf

11. DD Materials/02. Lease Review/Existing Leases/Premier Fitness Source/Busy
Body (Lark 12 LLC)/

Busy Body - License agreement 7.21.10.pdf

11. DD Materials/02. Lease Review/Existing Leases/Premier Fitness Source/Busy
Body (Lark 12 LLC)/

Busy Body - RCL Letter.pdf

11. DD Materials/02. Lease Review/Existing Leases/Premier Fitness Source/Busy
Body (Lark 12 LLC)/

LARK 12 - Possession Letter 7.14.10.pdf

11. DD Materials/02. Lease Review/Existing Leases/Premier Pita Kings (Hummus &
Pita Co)/

Premier Pita Kings (Hummus & Pita) Lease 30 Sept 2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Premier Pita Kings (Hummus &
Pita Co)/

Premier Pita Kings (Hummus & Pita) Lease 30 Sept 2019s.pdf

11. DD Materials/02. Lease Review/Existing Leases/Premier Pita Kings (Hummus &
Pita Co)/

Premier Pita Kings - Possession Letter - 10.1.2019

11. DD Materials/02. Lease Review/Existing Leases/PT Solutions/

PT Solutions Lease 1.15.2020 reduced size.pdf

11. DD Materials/02. Lease Review/Existing Leases/PT Solutions/

PT Solutions Lease 1.15.2020.pdf

11. DD Materials/02. Lease Review/Existing Leases/PT Solutions/

PT Solutions - Possession Letter - 1.17.2020

11. DD Materials/02. Lease Review/Existing Leases/Relax the Back/

Relax the Back Address Tenant Change Notice AUG 2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Relax the Back/

Relax the Back Lease 8.12.2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Ross Stores/

Color Site Plan from Original Lease.pdf

11. DD Materials/02. Lease Review/Existing Leases/Ross Stores/

Ross at Perimeter Place Commencement Letter.pdf

11. DD Materials/02. Lease Review/Existing Leases/Ross Stores/

Ross LL Response Notice to CCTV Request 1 FEB 2018.pdf

11. DD Materials/02. Lease Review/Existing Leases/Ross Stores/

Ross Second Amendment 26 Oct 2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Ross Stores/

Ross Stores - Memorandum of Lease - PP.pdf

11. DD Materials/02. Lease Review/Existing Leases/Ross Stores/

Ross Stores - 1st Lease Amendment - 8-18-2004.pdf

11. DD Materials/02. Lease Review/Existing Leases/Ross Stores/

Ross Stores - CCTV Install Request 29 JAN 2018.pdf

11. DD Materials/02. Lease Review/Existing Leases/Ross Stores/

Ross Stores - Original Lease - 5-10-2004.pdf

11. DD Materials/02. Lease Review/Existing Leases/Ross Stores/

Ross Stores - Renewal Option Exercise 18 DEC 2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Ross Stores/

Ross-Waiver of Prohibited Uses-09.23.10.pdf

11. DD Materials/02. Lease Review/Existing Leases/Sembler - Mgmt Office Lease
Agreement/

Perimeter - Management Office Renewal 9.15.08.pdf

11. DD Materials/02. Lease Review/Existing Leases/Sembler - Mgmt Office Lease
Agreement/

Sembler - 1st amendment 9-20-2012.pdf

Schedule 8.1-8

NAI-1510716910v10

--------------------------------------------------------------------------------

11. DD Materials/02. Lease Review/Existing Leases/Sembler - Mgmt Office Lease
Agreement/

Sembler - Renewal Notice 10.1.09.pdf

11. DD Materials/02. Lease Review/Existing Leases/Sembler - Mgmt Office Lease
Agreement/

Sembler - Renewal Notice 10.11.2011.pdf

11. DD Materials/02. Lease Review/Existing Leases/Sembler - Mgmt Office Lease
Agreement/

Sembler - Renewal Notice 10.12.10.pdf

11. DD Materials/02. Lease Review/Existing Leases/Sembler - Mgmt Office Lease
Agreement/

Sembler Mgmt Office - Original Lease 11.01.06 - Perimeter Place.pdf

11. DD Materials/02. Lease Review/Existing Leases/Sembler - Mgmt Office Lease
Agreement/

Sembler Mgmt Office - Ltr 9.14.07 - Option to Renew - Perimeter Place.pdf

11. DD Materials/02. Lease Review/Existing Leases/Shane_s Rib Shack ( C & C
Enterprises)/

Comcast Access Agreement Shane_s 21 FEB 2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Shane_s Rib Shack ( C & C
Enterprises)/

Moe_s - Assignment to C & C & 1st Amendment 10.10.05.pdf

11. DD Materials/02. Lease Review/Existing Leases/Shane_s Rib Shack ( C & C
Enterprises)/

Moe_s FKS Mama Fus - Original Lease 9.21.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Shane_s Rib Shack ( C & C
Enterprises)/

Shane_s - Commence Letter Revised 2.7.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/Shane_s Rib Shack ( C & C
Enterprises)/

Shane_s (Blue Vase Hospitality) Second Amendment 5.7.2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Shane_s Rib Shack ( C & C
Enterprises)/

Shane_s Assignment (Blue Vase Hospitality) 3.11.2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Shane_s Rib Shack ( C & C
Enterprises)/

Shane_s Executed Option 6.29.2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Shane_s Rib Shack ( C & C
Enterprises)/

Shanes Assignment December 2014.pdf

11. DD Materials/02. Lease Review/Existing Leases/Shearious Salon/

Shearious Salon 11.1.2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Sweet Tuna (PWI)/

Sweet Tuna Lease 5.30.2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Sweet Tuna (PWI)/

Sweet Tuna - Perimeter Place commencement letter

11. DD Materials/02. Lease Review/Existing Leases/Taco Mac - (Perimeter Mac)/

Assignment 29 June 2012.pdf

11. DD Materials/02. Lease Review/Existing Leases/Taco Mac - (Perimeter Mac)/

LL Subordination Lien Agreement Taco Mac 3 AUG 2018.pdf

11. DD Materials/02. Lease Review/Existing Leases/Taco Mac - (Perimeter Mac)/

Taco Mac - Original Lease 12-29-04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Taco Mac - (Perimeter Mac)/

Taco Mac - Proposed Tenant Letter.pdf

11. DD Materials/02. Lease Review/Existing Leases/Taco Mac - (Perimeter Mac)/

Taco Mac Renewal Option Exercise Letter 5-15-2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Taco Mac - (Perimeter Mac)/

Taco Mac-Letter of Entertainment.pdf

11. DD Materials/02. Lease Review/Existing Leases/Taco Mac - (Perimeter Mac)/

Taco Mac - Perimeter Place - Correspondence 0002

11. DD Materials/02. Lease Review/Existing Leases/Target/

Target - First Amendment to Declaration of Restrictions and Easement
12-16-04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Target/

Target - Lincoln REA Recorded Copy - PP 4.30.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Target/

Target - OEA Final Recorded Copy - PP 4.30.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Tin Drum Asia Cafe - (IDC
Dunwoody)/

Tim Drum (IDC Dunwoody) - 2nd Amendment Assignment Assumption Lease 12.3.08.pdf

Schedule 8.1-9

NAI-1510716910v10

--------------------------------------------------------------------------------

11. DD Materials/02. Lease Review/Existing Leases/Tin Drum Asia Cafe - (IDC
Dunwoody)/

Tin Drum - 1st Amendment Assignment Assumption Lease 1.30.06.pdf

11. DD Materials/02. Lease Review/Existing Leases/Tin Drum Asia Cafe - (IDC
Dunwoody)/

Tin Drum - 3rd Amendment 12.2.2015.pdf

11. DD Materials/02. Lease Review/Existing Leases/Tin Drum Asia Cafe - (IDC
Dunwoody)/

Tin Drum - 4th Amendment 23 Sept 2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Tin Drum Asia Cafe - (IDC
Dunwoody)/

Tin Drum Asia Cafe - Original Lease 4.9.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Tin Drum Asia Cafe - (IDC
Dunwoody)/

Tin Drum Asia Cafe - Perimeter Place - Correspondence 0003 (1)

11. DD Materials/02. Lease Review/Existing Leases/Verizon Wireless/

Verizon Improvement LL Consent Request 12 Nov 2013.pdf

11. DD Materials/02. Lease Review/Existing Leases/Verizon Wireless/

Verizon Wireless - First Amendment 12 May 2014.pdf

11. DD Materials/02. Lease Review/Existing Leases/Verizon Wireless/

Verizon Wireless - Original Lease 12.28.04.pdf

11. DD Materials/02. Lease Review/Existing Leases/Verizon Wireless/

Verizon Wireless - Possession Letter 8.8.05.pdf

11. DD Materials/02. Lease Review/Existing Leases/Verizon Wireless/

Verizon Wireless - Tenant Estoppel 1 May 2014.pdf

11. DD Materials/02. Lease Review/Existing Leases/Weeryoung Enterprises
(Vitality Bowl)/

Weeryoung - rent commence letter.pdf

11. DD Materials/02. Lease Review/Existing Leases/Weeryoung Enterprises
(Vitality Bowl)/

Weeryoung Enterprises (Vitality Bowl) Lease 3.26.2018.pdf

11. DD Materials/02. Lease Review/Existing Leases/Weeryoung Enterprises
(Vitality Bowl)/

Weeryoung Enterprises (Vitality Bowl) Lease 3.26.2018s.pdf

11. DD Materials/02. Lease Review/Existing Leases/Weight Loss Enterprises,
Inc.(Quick Weight Loss Centers)/

Comcast Access Agreement Quick Weight Loss 8 JAN 2019.pdf

11. DD Materials/02. Lease Review/Existing Leases/Weight Loss Enterprises,
Inc.(Quick Weight Loss Centers)/

Weight Loss - Possession Letter 10.19.2010.pdf

11. DD Materials/02. Lease Review/Existing Leases/Weight Loss Enterprises,
Inc.(Quick Weight Loss Centers)/

Weight Loss Enterprises(Quick Weight Loss Centers)-Original Lease-10.07.10.pdf

11. DD Materials/02. Lease Review/Existing Leases/Weight Loss Enterprises,
Inc.(Quick Weight Loss Centers)/

Weight Loss First Amendment 27 Jan 2016.pdf

11. DD Materials/02. Lease Review/Existing Leases/Which Wich (MV Foods 1)/

Which Wich Lease 7.31.2017 reduced size.pdf

11. DD Materials/02. Lease Review/Existing Leases/Which Wich (MV Foods 1)/

Which Wich Lease 7.31.2017.pdf

11. DD Materials/02. Lease Review/Existing Leases/Which Wich (MV Foods 1)/

Which Wich Letter Agreement 1.16.2018.pdf

11. DD Materials/02. Lease Review/Pending Leases/

DV_Comparison_GLL Perimeter - Verizon - Second Amendment to Leas-GLL Per....pdf

11. DD Materials/03. Title, Suvey, Zoning, and Permitting/

2006.5.16- Perimeter Place- ALTA ACSM Land Title Survey.pdf

11. DD Materials/03. Title, Suvey, Zoning, and Permitting/

2006.5.23 - Perimeter Place Zoning Letter - DeKalb Co..pdf

11. DD Materials/03. Title, Suvey, Zoning, and Permitting/

Perimeter Place- Owner_s Title Policy No. FA-33-550657.pdf

11. DD Materials/04. Management & Marketing/Management & Brokage Agreements/

2006.10.6 - Perimeter Place (Sembler) PM Agmt.pdf

11. DD Materials/04. Management & Marketing/Management & Brokage Agreements/

2018.10.10 - 1st Amdmnt to PM Agmt.pdf

Schedule 8.1-10

NAI-1510716910v10

--------------------------------------------------------------------------------

11. DD Materials/04. Management & Marketing/Management & Brokage Agreements/

2018.9.17 - GLL Sembler Leasing Term. Notice.pdf

11. DD Materials/04. Management & Marketing/Management & Brokage Agreements/

Colliers Listing Agreement Perimeter Place 16 OCT 2018.pdf

11. DD Materials/04. Management & Marketing/Service Contracts/

Fire Protection Contract.pdf

11. DD Materials/04. Management & Marketing/Service Contracts/

Garbage Hauling Contract.pdf

11. DD Materials/04. Management & Marketing/Service Contracts/

Landscape Contract.pdf

11. DD Materials/04. Management & Marketing/Service Contracts/

Otis Elevator Contract.pdf

11. DD Materials/04. Management & Marketing/Service Contracts/

Pest Control Contract.pdf

11. DD Materials/04. Management & Marketing/Service Contracts/

Schindler Elevator Contract.pdf

11. DD Materials/04. Management & Marketing/Service Contracts/

Security Contract.pdf

11. DD Materials/04. Management & Marketing/Service Contracts/

Sweeping Contract.pdf

11. DD Materials/05. Engineering Construction/

Environmental - 2007.1.31 - CAP B Addendum - Cover Letter.pdf

11. DD Materials/05. Engineering Construction/

Environmental Binder - CAP B.zip

11. DD Materials/05. Engineering Construction/Environmental Binder - CAP B

Environmental - 2007.1.31 - CAP B Addendum - Cover Letter

11. DD Materials/05. Engineering Construction/Environmental Binder - CAP B

Environmental - 2007.1.31 - SEA- CAP-B Addendum

11. DD Materials/05. Engineering Construction/Environmental Binder - CAP B

Environmental - 2007.1.31 - Tables & Figures

11. DD Materials/05. Engineering Construction/Environmental Binder - CAP B

Environmental - 2009.4.1 - GA Dept. Natural Resources - CAP-B -NFA Letter

11. DD Materials/05. Engineering Construction/Environmental Binder - CAP B

Environmental - Non-Hazardous Waster Manifest

11. DD Materials/05. Engineering Construction/Environmental Binder - CAP B

Environmental - SEA - Contact Info

11. DD Materials/05. Engineering Construction/

Perimeter Place - CO_s.pdf

11. DD Materials/05. Engineering Construction/Environmental/

2003.9.24- Phase 1 - Part 1.pdf

11. DD Materials/05. Engineering Construction/Environmental/

2003.9.24- Phase 1 - Part 2.pdf

11. DD Materials/05. Engineering Construction/Environmental/

2004 Environmental Remediation Agreement.PDF

11. DD Materials/05. Engineering Construction/Environmental/

2006 Assignment of Environmental Remediation Agreement.pdf

11. DD Materials/05. Engineering Construction/Environmental/

2006.7.19- PerimeterPlacePhIESA.pdf

11. DD Materials/05. Engineering Construction/Environmental/Misc/

1993.5.20- Taylor Mathis Access Agreement- Terraces.pdf

11. DD Materials/05. Engineering Construction/Environmental/Misc/

2004.5.12- Letter from Dobbs to EPD.pdf

11. DD Materials/05. Engineering Construction/Environmental/Misc/2004- ISOTEC
Treatment/

DOC051.PDF

11. DD Materials/05. Engineering Construction/Environmental/Misc/2004- ISOTEC
Treatment/

DOC052.PDF

11. DD Materials/05. Engineering Construction/Environmental/Misc/2006- BellSouth
Interim Report to EPD/

2006-05 Interim Report.pdf

11. DD Materials/05. Engineering Construction/Environmental/Misc/2006- BellSouth
Interim Report to EPD/

EFR - Event _1.pdf

11. DD Materials/05. Engineering Construction/Environmental/Misc/2006- BellSouth
Interim Report to EPD/

EFR - Event _2.pdf

Schedule 8.1-11

NAI-1510716910v10

--------------------------------------------------------------------------------

11. DD Materials/05. Engineering Construction/Environmental/Misc/Corrective
Action Plan/

1993.7- CAPwithSoilDelineation.pdf

11. DD Materials/05. Engineering Construction/Environmental/Misc/Corrective
Action Plan/

2000.12- CAPBaddendumwithMaps.pdf

11. DD Materials/05. Engineering Construction/Environmental/Misc/Corrective
Action Plan/

2005.6- NOV&Q1MOPforPerimeterPlace.pdf

11. DD Materials/05. Engineering Construction/Environmental/Misc/Vapor Barrier/

Vapor Barrier.zip

11. DD Materials/05. Engineering Construction/Environmental/Misc/Vapor Barrier/

3300

11. DD Materials/05. Engineering Construction/Environmental/Misc/Vapor Barrier/

BLDG 2500 CONCRETE POUR

11. DD Materials/05. Engineering Construction/Environmental/Misc/Vapor Barrier/

BLDG 2700 CONCRETE POUR

11. DD Materials/05. Engineering Construction/Environmental/Misc/Vapor Barrier/

FW Site Plan attached per Mike Kerman_s instructions..rtf.zip

11. DD Materials/05. Engineering Construction/Environmental/Misc/Vapor Barrier/

RE Perimeter Place.zip

11. DD Materials/05. Engineering Construction/Environmental/Misc/Vapor Barrier/

Well Locations

11. DD Materials/05. Engineering Construction/Environmental/Misc/Well Data/

022006 sampling.pdf

11. DD Materials/05. Engineering Construction/Environmental/Misc/Well Data/

042005 sampling.pdf

11. DD Materials/05. Engineering Construction/Environmental/Misc/Well Data/

082004 sampling.pdf

11. DD Materials/05. Engineering Construction/Geotechnical Reports- 2003/

Geotechnical Documents 1.pdf

11. DD Materials/05. Engineering Construction/Geotechnical Reports- 2003/

Geotechnical Documents 2.pdf

11. DD Materials/06. Other/Condo Declaration/

Declaration of Condominium.pdf

11. DD Materials/06. Other/REA/

REA Recorded Copy - PP 4.30.04.pdf

11. DD Materials/06. Other/Target OEA/

Perimeter Place - OEA Target & Sembler II 02.07.09.pdf

11. DD Materials/06. Other/Target OEA/

Target - First Amendment to Declaration of Restrictions and Easement
12-16-04.pdf

11. DD Materials/06. Other/Target OEA/

Target - OEA Final Recorded Copy - PP 4.30.04.pdf

12. CTO Request List/

ES - Perimeter Place Cash Flows.xlsx

12. CTO Request List/Missing Documents/

Perimeter Place - Amazing Lash Studio - Commencement Date Letter (Execut....pdf

12. CTO Request List/Missing Documents/

Perimeter Place - Guard One Protective Services - Security - January 1, ....pdf

12. CTO Request List/Missing Documents/

Unique Threading - Guaranty of Lease - 10.14.2011.pdf

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-1.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-10.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-11.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-12.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-13.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-14.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-15.jpg

Schedule 8.1-12

NAI-1510716910v10

--------------------------------------------------------------------------------

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-16.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-17.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-18.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-19.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-2.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-20.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-21.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-22.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-23.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-24.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-25.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-26.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-27.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-28.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-29.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-3.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-30.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-31.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-32.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-33.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-34.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-35.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-36.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-37.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-38.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-39.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-4.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-40.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-41.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-5.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-6.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-7.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-8.jpg

12. CTO Request List/Photos/Aerials/

Eastdil Perimeter Place 9-2-17-9.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_001_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_007_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_012_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_017_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_020_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_022_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_024_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_040_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_049_300ppi.jpg

Schedule 8.1-13

NAI-1510716910v10

--------------------------------------------------------------------------------

12. CTO Request List/Photos/Property Level/

PerimeterPlace_065_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_073_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_085-2_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_092_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_099_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_100_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_106_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_107_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_116_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_117_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_118_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_123_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_135_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_141-2_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_146_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_147_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_158_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_159-2_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_160_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_162_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_168_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_174_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_175_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_176-2_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_177_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_178_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_179_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_186_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_188_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_190_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_197_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_208_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_211_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_213_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_215_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_216_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_217-2_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_218_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_219_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_232_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_235_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_241_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_243_300ppi.jpg

Schedule 8.1-14

NAI-1510716910v10

--------------------------------------------------------------------------------

12. CTO Request List/Photos/Property Level/

PerimeterPlace_244_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_251_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_253_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_259_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_261_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_271_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_278_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_284_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_289_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_291_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_297_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_299_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_300_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_301_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_303_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_315_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_317_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_318_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_321_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_324_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_327_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_339_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_341_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_342_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_345_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_352_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_355_DxO_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_357_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_365_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_368_300ppi.jpg

12. CTO Request List/Photos/Property Level/

PerimeterPlace_369_300ppi.jpg

12. CTO Request List/Sales Report/

Perimeter Sales Analysis.xlsx

12. CTO Request List/Submarket Data/

Class A Office - Central Perimeter Submarket - Raw.xlsx

12. CTO Request List/Submarket Data/

CoStar Central Perimeter Submarket Report.pdf

12. CTO Request List/Submarket Data/

ES - Perimeter Place Offering Memorandum (1.9.18).pdf

12. CTO Request List/Submarket Data/

Perimeter_MarketBook _2019.pdf

12. CTO Request List/Submarket Data/

Under Construction Multifamily - Central Perimeter Submarket - Raw Data.xlsx

12. CTO Request List/Submarket Data/

Under Construction Office - Central Perimeter Submarket - Raw Data.xlsx

12. CTO Request List/Acquisition Estoppels - 2006/

Acquisition Estoppels - 2006





Schedule 8.1-15

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF THE LAND

Graphic [cto-20200630ex101dae81b001.jpg]



A-1

NAI-1510716910v10

--------------------------------------------------------------------------------

Graphic [cto-20200630ex101dae81b002.jpg]



A-2

NAI-1510716910v10

--------------------------------------------------------------------------------

Graphic [cto-20200630ex101dae81b003.jpg]



A-3

NAI-1510716910v10

--------------------------------------------------------------------------------

Graphic [cto-20200630ex101dae81b004.jpg]





A-4

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “B”

-----------------------------------------------------------[SPACE ABOVE RESERVED
FOR CLERK’S USE]------------------------------------------------

After recording, please return to:

____________________________
____________________________
____________________________
Attn: ____________________

Telephone: (___) ___-____



LIMITED WARRANTY DEED

THIS INDENTURE is made this ____ day of __________, 20__, by and between
____________________________, a ____________________________ (“Grantor”), and
____________________________, a ____________________________ (“Grantee”).

W I T N E S E T H:

FOR AND IN CONSIDERATION of the sum of TEN DOLLARS ($10.00) in hand paid to
Grantor by Grantee at and before the execution, sealing and delivery hereof, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Grantor has granted, bargained, sold, aliened, conveyed and
confirmed, and by these presents does grant, bargain, sell, alien, convey and
confirm unto Grantee, and the successors, legal representatives and assigns of
Grantee all those tracts or parcels of land lying and being in Land Lot ___ of
the __________ District of _______________ County, Georgia, more particularly
described on Exhibit ”A” attached hereto and incorporated herein by reference
(the “Property”).

TO HAVE AND TO HOLD said Property, together with any and all of the rights,
members and appurtenances thereof to the same being, belonging or in anywise
appertaining to the only proper use, benefit and behalf of Grantee forever, in
fee simple; and

GRANTOR SHALL WARRANT and forever defend the right and title to said Property
unto Grantee, and the [heirs,] successors, legal representatives and assigns of
Grantee, against the claims of all persons whomsoever, claiming by, through or
under Grantor, but not otherwise; provided, however, that the warranties of
title made by Grantor herein shall not extend to any claims arising under those
matters set forth on Exhibit “B” attached hereto and incorporated herein by
reference.

B-1

NAI-1510716910v10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed and sealed this indenture, and
delivered this indenture to Grantee, all the day and year first written above.

Signed, sealed and delivered in the presence of:



____________________________________

Unofficial Witness





____________________________________

Notary Public





My Commission Expires:

_______________________________



(NOTARIAL SEAL)



GRANTOR:



‌,a _______________ limited liability company





By: (SEAL)

Name:‌

Title:‌











B-2

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “C”

ASSIGNMENT OF LEASES

THIS ASSIGNMENT OF LEASES (this “Assignment”) is made and entered into as of
this ____ day of _______________, 20__, by and between
_____________________________, a(n) ____________________________ (“Assignor”),
and _________________________, a(n) _____________________ (“Assignee”).

W I T N E S E T H:

For and in consideration of the sum of Ten and No/100 Dollars ($10.00), the
conveyance by Assignor to Assignee of all that real property and property rights
particularly described on Exhibit “A”, attached hereto and incorporated herein
by this reference (hereinafter referred to as the “Property”), and the mutual
covenants herein contained, the receipt and sufficiency of the foregoing
consideration being hereby acknowledged by the parties hereto, Assignor hereby
transfers, grants, conveys, and assigns to Assignee all of Assignor’s right,
title, and interest in and to, all tenant leases of space or property within the
Property and under any and all guaranties thereof or relating thereto, as set
forth on Exhibit “B”, attached hereto and incorporated herein by this reference,
together with all modifications, extensions and amendments thereof
(collectively, the “Leases”), together with all security deposits currently held
by Assignor under the Leases, and together with all rents, issues, and profits
under the Leases relating to the period commencing with the date hereof.

Assignee, by its acceptance hereof, does hereby assume and agree to perform any
and all obligations and duties of Assignor as “landlord” or “lessor” under the
Leases first arising from and after the date hereof.

Assignee shall defend, indemnify, protect, and hold harmless Assignor from any
liability or responsibility arising or accruing under any of the Leases from and
after the date hereof.  Subject to the “Floor,” “Cap” and Survival Period
limitations set forth in Section 9.1 of that certain Purchase and Sale Agreement
between Assignor and Assignee dated ______________, 2020 (the “PSA
Limitations”), Assignor shall defend, indemnify protect, and hold harmless
Assignee from any liability or responsibility arising or accruing under any
Leases prior to the date hereof. The parties intend to allocate to Assignee all
risks associated with the Leases, including default by or disputes with any
tenants thereunder, arising on or after the date hereof, and subject to the PSA
Limitations, allocates to Assignor all risks associated with the Leases arising
before the date hereof. As used in herein, “arising,” “accruing” and any
derivation of those words means that the act or omission giving rise to the
matter in question occurred during the period of responsibility allocated herein
to Assignee or Assignor.

This Assignment shall inure to the benefit of, and be binding upon, the
respective legal representatives, successors, and assigns of the parties hereto.
 This Assignment shall be governed by, and construed under, the laws of the
State where the Property is located.

C-1

NAI-1510716910v10

--------------------------------------------------------------------------------

The parties hereto agree that this Assignment may be executed in multiple
counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute a fully-executed and binding original
instrument.

[remainder of page intentionally left blank; signatures to follow]

C-2

NAI-1510716910v10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed the day and year first above written.

ASSIGNOR:



_____________________________,

a _____________________________





By:

a

its





By:

Name:

Title:





By:

Name:

Title:





C-3

NAI-1510716910v10

--------------------------------------------------------------------------------

ASSIGNEE:



_____________________________,

a _____________________________





By:

a

its





By:

Name:

Title:





C-4

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “D”

BILL OF SALE

This Bill of Sale (this “Bill of Sale“) is made and entered into this ___ day of
_________, 2020, by and between _____________________________, a
_____________________________ (“Assignor“), and _____________________________, a
_____________________________ (“Assignee”).

In consideration of the sum of Ten Dollars ($10.00) and other good and valuable
consideration paid by Assignee to Assignor, the receipt and sufficiency of which
are hereby acknowledged, Assignor does hereby assign, transfer, convey and
deliver to Assignee, its successors and assigns, all items of personal property,
if any, owned by Assignor and situated upon and used exclusively in connection
with the operation, repair, or maintenance of the Real Property (as defined in
the Agreement and more particularly described on Exhibit A attached hereto and
made a part hereof for all purposes), and identified in Exhibit B attached
hereto and made a part hereof for all purposes (the “Personal Property”).

Assignee acknowledges and agrees that, except as expressly provided in, and
subject to the limitations contained in, that certain Purchase and Sale
Agreement dated as of _____________________________, 2020, by and between
Assignor and Assignee (as amended, the “Agreement”), Assignor has not made, does
not make and specifically disclaims any representations, warranties, promises,
covenants, agreements or guaranties of any kind or character whatsoever, whether
express or implied, oral or written, past, present or future, of, as to,
concerning or with respect to (a) the nature, quality or conditions of the
Personal Property, (b) the income to be derived from the Personal Property, (c)
the suitability of the Personal Property for any and all activities and uses
which Assignee may conduct thereon, (d) the compliance of or by the Personal
Property or its operation with any laws, rules, ordinances or regulations of any
applicable governmental authority or body, (e) the quality, habitability,
merchantability or fitness for a particular purpose of any of the Personal
Property, or (f) any other matter with respect to the Personal Property.
Assignee further acknowledges and agrees that, having been given the opportunity
to inspect the Personal Property, Assignee is relying solely on its own
investigation of the Personal Property and not on any information provided or to
be provided by Assignor.  Assignee further acknowledges and agrees that the sale
of the Personal Property as provided for herein is made on an “as is, where is”
condition and basis “with all faults,” and subject to the limitations contained
in, the Agreement.

[remainder of page intentionally left blank; signatures to follow]



D-1

NAI-1510716910v10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Bill of Sale to be
executed on the date and year first above written.

ASSIGNOR:



_____________________________,

a _____________________________



By:

_____________________________,

a _____________________________,

its _____________________________





By:‌

Name:‌

Title:‌





By:‌

Name:‌

Title:‌











[Signatures Continue on Next Page]

D-2

NAI-1510716910v10

--------------------------------------------------------------------------------

ASSIGNEE:



_____________________________,

a _____________________________



By:

_____________________________,

a _____________________________,

its _____________________________





By:‌

Name:‌

Title:‌







D-3

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “E”

ASSIGNMENT OF SERVICE CONTRACTS,
WARRANTIES AND OTHER INTANGIBLE PROPERTY

This Assignment of Leases, Service Contracts, Warranties and Other Intangible
Property (this “Assignment”) is made and entered into this ___ day of _________,
2020, by and between _____________________________, a
_____________________________ (“Assignor”), and _____________________________, a
_____________________________ (“Assignee”).

For good and valuable consideration paid by Assignee to Assignor, the receipt
and sufficiency of which are hereby acknowledged, Assignor does hereby assign,
transfer, set over and deliver unto Assignee all of Assignor’s right, title, and
interest, if any, in and to the following (collectively, the “Assigned Items”):
 (i) those certain service contracts[, construction contracts, equipment leases
and tenant improvement agreements] (the “Service Contracts”) listed on Exhibit
A, if any, attached hereto and made a part hereof for all purposes, (ii)
warranties held by Assignor affecting the Property (the “Warranties”),
including, but not limited to those listed on Exhibit B, if any, attached hereto
and made a part hereof for all purposes, and (iii) all zoning, use, occupancy
and operating permits, and other permits, licenses, approvals and certificates,
maps, plans, specifications, and all other Intangible Personal Property (as
defined in the Agreement) owned by Assignor and used exclusively in the use or
operation of the Real Property and Personal Property (each as defined in the
Agreement), including, without limitation, the right of Assignor, if any, to use
the name “Perimeter Place” and any other agreements or rights relating to the
use and operation of the Real Property and Personal Property (collectively, the
“Other Intangible Property”).

ASSIGNEE ACKNOWLEDGES AND AGREES, BY ITS ACCEPTANCE HEREOF, THAT, EXCEPT AS
EXPRESSLY PROVIDED IN, AND SUBJECT TO THE LIMITATIONS CONTAINED IN, THAT CERTAIN
PURCHASE AND SALE AGREEMENT, DATED AS OF _____________________________, 2020, BY
AND BETWEEN ASSIGNOR AND ASSIGNEE (AS AMENDED, THE “AGREEMENT”), THE ASSIGNED
ITEMS ARE CONVEYED “AS IS, WHERE IS” AND IN THEIR PRESENT CONDITION “WITH ALL
FAULTS,” AND THAT ASSIGNOR HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY
DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO
THE NATURE, QUALITY OR CONDITION OF THE ASSIGNED ITEMS, THE INCOME TO BE DERIVED
THEREFROM, OR THE ENFORCEABILITY, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE OF THE ASSIGNED ITEMS.

By accepting this Assignment and by its execution hereof, Assignee assumes the
payment and performance of, and agrees to pay, perform and discharge, all the
debts, duties and obligations which are to be paid, performed or discharged and
which first accrue from and after the Closing Date (as defined in the Agreement)
(a) by the owner under the Service Contracts, the Warranties and/or the Other
Intangible Property, and (b) relating to the Leasing Agreements pursuant to the
provisions of Section 8.3 of the Agreement.  

E-1

NAI-1510716910v10

--------------------------------------------------------------------------------

Assignee agrees to indemnify, hold harmless and defend Assignor from and against
any and all claims, losses, liabilities, damages, costs and expenses (including,
without limitation, court costs and reasonable attorneys’ fees and
disbursements) resulting by reason of the failure of Assignee to pay, perform or
discharge any of the debts, duties or obligations pursuant to the Assigned Items
which accrue on or after (but not before) the date hereof.

All of the covenants, terms and conditions set forth herein shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

[remainder of page intentionally left blank; signatures to follow]



E-2

NAI-1510716910v10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed on the day and year first above written.

ASSIGNOR:

_____________________________,
a _____________________________



By:

_____________________________,
a _____________________________,
its _____________________________



By:‌Name:‌Title:‌



By:‌Name:‌Title:‌











[Signatures Continue on Next Page]



E-3

NAI-1510716910v10

--------------------------------------------------------------------------------

ASSIGNEE:

_____________________________,
a _____________________________



By:

_____________________________, a
_____________________________, its
_____________________________



By:‌Name:‌Title:‌









E-4

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “F”

TENANT NOTICE LETTER

(Landlord)
[Seller’s Name]
c/o GLL Real Estate Partners, Inc.
200 Orange Avenue, Suite 1375
Orlando, Florida 32801
Attention: _____________________________

____________ ___, 20__

[Tenant Name & Address]

Re:

Notice to Tenants of _____________________ (the “Premises”);

Dear Tenant:

Please be advised that on      (date of sale)  , 20 (the “Effective Date”), the
Premises was conveyed and the landlord’s interest in your lease (the “Lease”)
was assigned by ___________________________ (the “Landlord”) to
___________________________ (the “Buyer”).  The purpose of this letter is to
inform you of the acquisition  and to facilitate ongoing communication.

In connection with such sale, Landlord, as seller, has assigned and transferred
its interest in your lease to Buyer, and Buyer has assumed and agreed to perform
all of Landlord’s obligations under the Lease from and after the Effective Date.
 Accordingly, (i) all of your obligations as tenant under the Lease from and
after Effective Date (including, but not limited to, your obligations to pay
rent) shall be performable to and for the benefit of Buyer,  its successors and
assigns, and (ii) all of the obligations of the landlord under the lease from
and after Effective Date shall be binding obligations of Buyer, and its
successors and assigns, and Landlord shall have no further obligations under the
lease.

Until otherwise directed by Buyer, communications with Buyer with respect to the
following matters should be directed as follows:

I.Rent.  All rents, additional rents and other charges under the lease for
periods from and after Effective Date are to be made payable to Buyer at the
following address:




Attention:

F-1

NAI-1510716910v10

--------------------------------------------------------------------------------

All rental payments and other monies due under your Lease for periods prior to
Effective Date, should be made payable to the Landlord in accordance with
existing procedures.

II.Notices.  All notices and other communications to the landlord under your
Lease shall be delivered to Buyer at the following address:




Attention:

Please amend the insurance policies, which you are required to maintain under
your lease, to delete Landlord as an additional insured thereunder and to
include Buyer as an additional insured thereon.

We appreciate your patience and cooperation during this transition.

LANDLORD:



_____________________________,

a _____________________________





By:

a

its





By:

Name:

Title:





By:

Name:

Title:







F-2

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “G”

FORM OF TENANT ESTOPPEL CERTIFICATE

TENANT ESTOPPEL CERTIFICATE

To:

CTO20 Perimeter LLC, a Delaware limited liability company, as buyer, and its
affiliates, lenders, successors and assigns; and GLL Perimeter Place, L.P., a
Delaware limited partnership (“Landlord”), as seller. (collectively,
“Beneficiaries”)

From: (“Tenant”)

Re:Lease dated __________, 20__ between Landlord (or its
predecessor-in-interest), as landlord, and Tenant (or Tenant’s
predecessor-in-interest), as tenant, as amended by 1 (collectively, the
“Lease”), with respect to the premises (the “Premises”), consisting of
approximately _______ rentable square feet, known as Suite(s) #_______ located
at Perimeter Place in the Dekalb County, Georgia (the “Real Property”).

Tenant represents and warrants for the benefit of Beneficiaries that as of the
Effective Date set forth below:

1.Attached hereto as Exhibit 1 is a full, true and complete description of the
Lease, including all amendments, modifications, assignments, renewals,
extensions, supplements, side letters, and addenda thereto, and, except as set
forth in the Lease, Tenant has no other rights with respect to the Premises, the
Real Property or any portion thereof; there are no other promises, agreements,
understandings, or commitments between Landlord and Tenant relating to the
Premises; and Tenant has not given Landlord any notice of termination
thereunder.

2.The Lease is in full force and effect and has not been modified or amended
(except as may be herein set forth), and, except as described in the definition
of “Lease” or attached hereto as part of Exhibit 1, no option, if any, to extend
the term of the Lease or to expand or contract the area of the Premises has been
exercised.

3.Tenant has not assigned its interest in the Lease or sublet any of the
Premises, except as follows: _____________________________ (none if left blank)

4.The rent commencement date occurred on _________________. Tenant acknowledges
that the monthly rental payable to Landlord is currently as follows:2

Type of Rent

Amount

Paid Through

Base Rent





Fixed CAM







1 List all amendments, modifications, assignments, renewals, extensions,
supplements, side letters, and addenda.

2 To be updated based on applicability to each lease.

G-1

NAI-1510716910v10

--------------------------------------------------------------------------------

Variable CAM





Insurance





Taxes





Promotion Charge





Marketing Charge





Percentage Rent







5.The security deposit made, if any, is $_________________ (none if left blank),
which is in the form of cash. No base rent, additional rent, percentage rent or
other sums or charges have been paid for more than one (1) month in advance of
the due date under the Lease.

6.Tenant does not claim a right to any outstanding allowances, concessions, free
rent, or rental abatement other than:

__________________________________________________________________________________________________________________________________________(none
if left blank).

7.The term of the Lease expires ______________, and Tenant is not entitled to
any renewal options except as set forth in the Lease. Tenant has no option to
terminate the Lease prior to the expiration date except as set forth in the
Lease.

8.Tenant is not in default under the Lease, and Tenant does not have any
presently existing claims against Landlord or any offsets against rent due under
the Lease. There are no (i) defaults of Landlord under the Lease to Tenant’s
knowledge, (ii) existing circumstances which with the passage of time, or
notice, or both, would give rise to a default under the Lease, (iii) existing
rights to abate, reduce or offset sums against rent or terminate this Lease
because of any other condition, or (iv) existing circumstances which with the
passage of time, or notice, or both, would give rise to a right to abate, reduce
or offset sums against rent or terminate the Lease.

9.Tenant is in full and complete possession of and has accepted the Premises,
including all work required to be performed by Landlord thereon pursuant to the
terms and provisions of the Lease or otherwise; and all areas of the Premises
are in compliance with the Lease and are satisfactory for Tenant’s purposes.
Tenant is currently occupying the Premises and Tenant is open for business.

10.Neither Tenant nor any general partners of Tenant (in the case of a
partnership tenant), or any guarantor or other person or entity liable on the
Lease has filed a petition in bankruptcy that has not been dismissed as of the
date hereof, has been subject to an involuntary petition in bankruptcy which has
not been dismissed, has made an assignment for the benefit of any creditor(s),
or has been adjudged to be bankrupt or insolvent by a court of competent
jurisdiction.

11.Tenant does not have any option or right of first refusal to purchase any
portion of the Premises or the Real Property.

G-2

NAI-1510716910v10

--------------------------------------------------------------------------------

12.Any notices which may or shall be given to Tenant under the terms of the
Lease are to be sent to Tenant at the following address:

[Tenant’s Address]

Tenant acknowledges the right of the Beneficiaries and their respective
successors and assigns to rely on the statements and representations contained
in this estoppel certificate and further understands that the pending
transactions involving the Real Property will be made in material reliance on
this estoppel certificate. The undersigned is authorized by all necessary action
of Tenant to execute this Tenant Estoppel Certificate on behalf of Tenant.
Furthermore, signatures transmitted via a facsimile or other electronic means
[e.g. .PDF] may be relied upon, and shall be as binding, as an original
signature.





Tenant:[TENANT NAME AND ENTITY INFORMATION]


By
Name
Title





Effective Date:





G-3

NAI-1510716910v10

--------------------------------------------------------------------------------

[For Leases with a Guarantor]



GUARANTOR CERTIFICATIONS ATTACHED TO ESTOPPEL CERTIFICATE



____________________, a __________________ (“Guarantor”),  as the guarantor of
Tenant’s obligations under the Lease pursuant to that certain Guaranty, dated
_______________, 20__, as amended by 3 in favor of Landlord (collectively, the
“Guaranty”), hereby certifies, as of the date of execution hereof, set forth
below to the Beneficiaries, as follows:



i.The Guaranty, all amendments thereto and all Guarantor consents attached to
other Lease documents are described on Exhibit 1.



ii.The Guaranty constitutes the entire agreement between Landlord and Guarantor
with respect to Guarantor’s obligations relating to Tenant and the Lease.



iii.The Guaranty is in full force and effect and has not been amended, modified,
supplemented or terminated, except as may be herein set forth.



iv.To Guarantor’s knowledge, Landlord is not in default in the performance of
any covenant, agreement or condition contained in the Lease and there exists no
fact or circumstance as of the date of this certification which, either alone or
taken together with other facts and circumstances, creates for Guarantor as of
the date of execution set forth below any defense, counterclaim, lien or claim
of offset or credit by Guarantor under the Guaranty or any other claim by
Guarantor against Landlord.



v.Guarantor hereby consents to Tenant’s execution and delivery of this Estoppel
Certificate.



vi.The person executing this certification on behalf of Guarantor is duly
authorized to execute and deliver this certification.  Guarantor acknowledges
and agrees that the Beneficiaries shall be entitled to rely on each of Tenant's
and Guarantor's respective certifications set forth in this certification, and
all such persons shall be entitled to rely on and to have the benefit of the
assurances to matters set forth in such certifications.  This certification
shall be binding upon Guarantor and its legal representatives, successors and
assigns.  Furthermore, signatures transmitted via a facsimile or other
electronic means [e.g. .PDF] may be relied upon, and shall be as binding, as an
original signature.



[GUARANTOR NAME]:



By
Name
Title



3 List all amendments, modifications, assignments, renewals, extensions,
supplements, side letters, and addenda.

G-4

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT 1 TO ESTOPPEL CERTIFICATE



LEASE DESCRIPTION









G-5

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “H”

Description of:

Leases, Lease Amendments and Lease Guaranties

Securities Deposits [Amounts & Form]

Outstanding Leasing Costs

Disclosures



Leases, Lease Amendments and Lease Guaranties



Abishay Enterprises, LLC (Ali’s Cookies)



●Lease Agreement dated as of December 23, 2011

●Guaranty of Lease dated December, 2011

●Possession Letter dated as of January 6, 2012

●Confirmation of Commencement Date dated June 11, 2012

●First Amendment to Lease Agreement as of February 7, 2018



Advanced Dermal Sciences, LLC (Spa Sydell)



●Guaranty Agreement dated as of October 27, 2017

●Guaranty Agreement dated as of October 27, 2017

●Lease Agreement dated as of November 1, 2017

●First Amendment to Lease Agreement as of April 26, 2018

●Second Amendment to Lease Agreement as of August 21, 2019



Akber Ali A. Rajwani (Unique Threading & Waxing)



●Lease Agreement dated October 14, 2011

●Guaranty of Lease dated October 14, 2011

●Confirmation of Commencement Date dated January 6, 2012

●Renewal Letter dated December 16, 2016

●Acknowledgement of Exercise of Renewal Option dated April 12, 2017



Springwood Holdings, LLC (Amazing Lash Studio)



●Guaranty of Lease dated August 11, 2016

●Guaranty of Lease dated August 11, 2016

●Lease Agreement dated as of August 16, 2016

●Guaranty of Lease dated August 16, 2016

●Guaranty of Lease dated August 16, 2016

●Exhibit C Sign Criteria dated August 25, 2016

H-1

NAI-1510716910v10

--------------------------------------------------------------------------------

●Landlord’s Lien Subordination Agreement dated October 25, 2016

●Confirmation of Commencement Date dated January 20, 2017

●Update Notice Information Letter dated October 30, 2019



Beal Nevada Service Corporation (Beal Bank)



●Lease Agreement dated June 25, 2008

●Confirmation of Commencement Date dated February 18, 2009

●Assignment and Assumption of Lease dated January 22, 2014

●Consent to Assignment and Amendment to Lease Agreement dated January 27, 2014

●Second Amendment to Lease Agreement dated September 26, 2018



Carrabba’s / Georgia-I, Limited Partnership (Carrabba’s Italian Grill)



●Lease Agreement dated April 28, 2004

●Guaranty of Lease dated April 28, 2004

●Guaranty of Completion Improvements dated April 28, 2004

●Guaranty of Lease dated April 28, 2004

●Amendment to Lease dated July 27, 2004

●Second Amendment to Lease dated August 3, 2004

●Third Amendment to Lease dated September 10, 2004

●Fourth Amendment to Lease dated October 21, 2004

●Fifth Amendment to Lease dated November 18, 2004

●Sixth Amendment to Lease dated December 10, 2004

●Seventh Amendment to Lease dated September 6, 2005

●Term Commencement and Expiration Agreement dated May 2, 2006

●Notice of Landlord Move dated April 24, 2015

●Renewal Option Exercise Letter dated May 26, 2015

●Crunch Use Waiver dated as of June 30, 2016



A.J.P.N. Enterprises, Inc. (Carriage Cleaners)



●Lease Agreement dated December 15, 2004

●Possession Letter dated August 9, 2005

●First Amendment to Lease dated October 6, 2005

●Confirmation of Commencement dated January 9, 2006

●Assignment and Assumption of Lease and Second Amendment to Lease Agreement
dated October 19, 2006

●Guaranty of Lease executed October 13, 2006

●Lease Renewal Letter dated September 30, 2010

●Third Amendment to Lease Agreement dated February 23, 2011

H-2

NAI-1510716910v10

--------------------------------------------------------------------------------

●Assignment and Assumption of Lease and Fourth Amendment to Lease Agreement
dated March 19, 2012

●Guaranty of Lease dated March 16, 2012

●Fifth Amendment to Lease Agreement dated December 1, 2015



Chipotle Mexican Grill of Colorado, LLC



●Guaranty of Lease dated June 24, 2004

●Lease Agreement dated June 24, 2004

●Exercise of Renewal Option dated May 22, 2015

●First Amendment of Lease Agreement dated December 2, 2019



The Coca-Cola Company (Q Research Solutions)



●Lease Agreement dated January 18, 2017

●Letter Regarding Plans for Tenant’s Work dated January 18, 2017

●Subordination, Non-Disturbance, and Attornment Agreement dated February 13,
2017

●Tenant Notice Address Update and Authorization for The Coca Cola Company dated
December 21, 2017

●Correction of Notice Address dated June 20, 2018



Cold Stone Creamery, Inc.



●Lease Agreement dated as of June 7, 2005

●Possession Letter dated as of August 9, 2005

●Confirmation of Commencement Date dated January 13, 2006

●First Amendment to Lease Agreement dated August 12, 2010

●Lease Renewal Pertaining to Lease dated as of June 25, 2015

●Renewal Response Letter dated as of June 26, 2015

●Letter Agreement Regarding Extension of Term dated as of August 4, 2015



Sublease Documents - Prime Financial Investments, LLC:



●Sublease Pre-Notice dated March 15, 2016

●Sublease Agreement dated July 26, 2017

●Guaranty of Sublease dated July 26, 2017



R.F. Huntleigh, LLC (Contender eSports)



●Lease Agreement dated January 15, 2020

●Guaranty of Lease executed January 13, 2020

●Possession Letter dated January 17, 2020



H-3

NAI-1510716910v10

--------------------------------------------------------------------------------

JVT Perimeter, LLC (Crunch Fitness)



●Lease Agreement dated August 3, 2016

●Guaranty Agreement by VRJ Holdings, LLC dated August 3, 2016

●Guaranty Agreement by TVJ Holdings, LLC dated August 3, 2016

●Guaranty Agreement by Vince Julien and Geoff Dyer dated August 3, 2016

●Letter Agreement Re: Possession Date and the Permit Period Deadline dated
December 6, 2016 and acknowledged December 7, 2016

●Landlord’s Lien Subordination Agreement dated June 5, 2017

●Rent Commencement Date dated May 3, 2017 and acknowledged May 9, 2017

●Tenant Notice of JVT Ownership Change dated March 15, 2018

●First Amendment to Lease Agreement dated May 17, 2019

●Reaffirmation of Guaranty dated as of May 17, 2019 by VRJ Holdings, LLC.

●Reaffirmation of Guaranty dated as of May 17, 2019 by TVJ Holdings, LLC.

●Reaffirmation of Guaranty dated as of May 17, 2019 by Vince Julien.

●Reaffirmation of Guaranty dated as of May 21, 2019 by Geoff Dyer.



DentFirst, PC



●Lease Agreement dated October 17, 2012

●Possession Letter dated as of October 25, 2012

●Confirmation of Commencement Date dated April 16, 2013



Dress Up Perimeter, LLC (Dress Up Boutique)



●Lease Agreement dated April 5, 2013

●Guaranty of Lease dated April 5, 2013

●Confirmation of Commencement Date dated October 21, 2013

●Key Handover Letter dated April 12, 2014

●Building Access Agreement – Comcast Cable Communications Management, LLC dated
January 8, 2019

●Building Access Agreement – Comcast Cable Communications Management, LLC dated
June 10, 2019



Fleming’s / Southeast-I, Limited Partnership



●Guaranty of Lease dated July 27, 2004

●Guaranty of Lease dated July 27, 2004

●Guaranty of Completion of Improvements dated July 15, 2004

●Lease Agreement dated as of July 27, 2004

●Memorandum of Lease dated July 28, 2004

H-4

NAI-1510716910v10

--------------------------------------------------------------------------------

●First Amendment to Lease Agreement dated October 8, 2004

●Second Amendment to Lease Agreement dated May 18, 2005

●Term Commencement and Expiration Agreement dated May 2, 2006

●Landlord’s Consent Fleming’s Digital Menu Board dated August 30, 2012

●Notice of Landlord Move dated as of April 24, 2015 from GLL Perimeter Place,
L.P., a Delaware limited partnership

●Renewal Option Exercise Notice dated May 26, 2015



Heights Inc., d/b/a Savvi Formalwear



●Lease Agreement dated September 21, 2010

●Guaranty of Lease dated September 21, 2010

●Confirmation of Commencement Date dated February 24, 2011

●Renewal Option Exercise dated March 19, 2015

●Transfer of the Premises Pursuant – Change of Control – Landlord Consent dated
March 12, 2019

●Updated Tenant Notice Letter dated December 3, 2019



HobNob Perimeter, Inc.



●Guaranty Agreement dated March 14, 2018

●Lease Agreement dated March 19, 2018

●Landlord’s Lien Subordination Agreement dated June 21, 2018

●First Amendment to Lease Agreement dated September 21, 2018

●Building Access Agreement – Comcast Cable Communications Management, LLC dated
November 12, 2018



Hyderabad House Atlanta, LLC



●Guaranty Agreement dated September 5, 2019

●Guaranty Agreement dated September 5, 2019

●Lease Agreement dated September 9, 2019

●Possession Letter dated September 11, 2019



J.A. Designs, LLC (Jewelry Artisans)



●Guaranty of Lease dated December 21, 2005

●Lease Agreement dated December 21, 2005

●Possession Letter dated as of January 9, 2006

●Commencement Confirmation Notice dated May 16, 2006

●First Amendment to Lease Agreement dated May 25, 2006

H-5

NAI-1510716910v10

--------------------------------------------------------------------------------

●Second Amendment to Lease Agreement dated April 30, 2011

●Third Amendment to Lease Agreement dated April 12, 2017



Jos A. Bank Clothiers Inc.



●Lease Agreement dated March 31, 2006

●Confirmation of Commencement Date dated June 12, 2006

●The First Amendment to Lease dated February 14, 2011

●Renewal Option Notice dated December 16, 2015



Furniture Galleries of Atlanta, LLC (La-Z-Boy)



●Lease Agreement dated May 19, 2005

●Guaranty of Lease dated May 19, 2005

●Subordination, Non-Disturbance, and Attornment Agreement dated as June 2, 2005

●Confirmation of Commencement Date dated March 16, 2006

●Assignment and Assumption of Lease dated November 28, 2006

●Consent of Landlord dated November 28, 2006

●Lease Guaranty Agreement dated as of November 28, 2006

●Landlord Consent to Indemnification and Reimbursement Agreement dated as of
November 28, 2006

●Unconditional Guaranty Agreement dated January 21, 2016

●First Amendment to Lease Agreement dated February 3, 2016

●Landlord’s Lien Subordination Agreement dated April 11, 2017



Melissa C, LLC (fab’rik)



●Lease Agreement dated October 8, 2012

●Guaranty of Lease dated October 8, 2012

●Confirmation of Commencement Date dated December 26, 2012

●First Amendment to Lease Agreement dated December 21, 2017

●Reaffirmation of Guaranty dated as of December 15, 2017

●Reaffirmation of Guaranty dated as of December 15, 2017

●Second Amendment to Lease Agreement dated July 22, 2019

●Reaffirmation of Guaranty dated as of July 16, 2019

●Reaffirmation of Guaranty dated as of July 16, 2019



Meritage Homes of Georgia, Inc.



●Lease of Agreement dated as of July 11, 2016

●Confirmation of Commencement Letter dated November 22, 2016



H-6

NAI-1510716910v10

--------------------------------------------------------------------------------

Michaels Stores, Inc.



●Shopping Center Lease dated August 18, 2014

●Memorandum of Shopping Center Lease dated August 18, 2014

●Landlord Notice Change Letter date December 2, 2014

●Waiver and release of Lien Upon Final Payment dated March 5, 2015

●Notice of Lease dated March 30, 2015

●Parking Request Letter dated November 21, 2017



Loc Van Nguyen and H. T. Tran (Nail Talk)



●Lease Agreement dated September 20, 2004

●First Amendment to Lease Agreement dated April 23, 2007

●Second Amendment to Lease Agreement dated March 31, 2011

●Renewal Option Exercise Notice dated March 2, 2017



Outback/Southwest Georgia, L.P.



●Guaranty of Lease dated April 27, 2004

●Guaranty of Lease dated April 27, 2004

●Guaranty of Completion of Improvements dated April 27, 2004

●Lease dated April 28, 2004

●Amendment to Lease dated July 27, 2004

●Second Amendment to Lease dated August 3, 2004

●Third Amendment to Lease dated September 10, 2004

●Fourth Amendment to Lease dated October 21, 2004

●Fifth Amendment to Lease dated November 18, 2004

●Sixth Amendment to Lease dated December 10, 2004

●Assignment and Assumption of Lease dated June 22, 2005

●Seventh Amendment to Lease dated July 8, 2005

●Renewal Option Exercise Letter dated April 23, 2015

●Landlord Move Notice dated as of April 24, 2015

●Waiver (Crunch Use Waiver) dated June 30, 2016



Panera, LLC



●Memorandum of Lease dated July 13, 2004

●Lease Agreement dated July 13, 2004

●Subordination, Non-Disturbance and Attornment Agreement dated September 30,
2004

●Possession letter dated as of September 16, 2005

●First Amendment to Lease dated May 22, 2012

H-7

NAI-1510716910v10

--------------------------------------------------------------------------------

●Confirmation of Commencement Date dated January 13, 2006



PNC Bank, National Association



●Lease Agreement dated April 26, 2004

●Development Agreement dated April 26, 2004

●Acquisition by PNC Notice dated January 31, 2012



Premier Fitness Source, LLC



●Lease Agreement dated January 23, 2014

●First Amendment to Lease dated March 5, 2014

●First Amendment to Lease dated December 8, 2016

●Second Amendment to Lease dated October 23, 2017



Premier Pita Kings, LLC (The Hummus & Pita Co.)



●Lease Agreement dated September 30, 2019

●Guaranty Agreement dated September 23, 2019

●Possession Letter dated October 1, 2019



PT Solutions Holdings, LLC



●Lease Agreement dated as of January 15, 2020

●Possession Letter dated January 17, 2020



Relax the Back 234, LLC



●Lease Agreement dated August 12, 2016

●Guaranty Agreement dated August 12, 2016

●Tenant Notice Address Change Letter dated August 2, 2017



Ross Stores, Inc.



●Lease Agreement dated May 10, 2004

●Memorandum of Lease dated May 10, 2004

●First Amendment to Lease dated August 18, 2004

●Acknowledgement of Commencement dated March 28, 2006

●Acknowledgement of Commencement – Corrected dated May 18, 2006

●Waiver of Prohibited Uses dated September 23, 2010

●Legal Notification Renewal Option (1st Option) dated December 15, 2015

●Second Amendment to Lease dated October 26, 2016

●CCTV Install Request dated January 25, 2018

H-8

NAI-1510716910v10

--------------------------------------------------------------------------------

●Response Notice to CCTV Request dated February 1, 2018



The Sembler Company



●Lease Agreement dated November 1, 2006

●Option to Renew dated September 14, 2007

●Management Office Renewal dated September 15, 2008

●Option to Renew dated October 1, 2009

●Option to Renew dated October 12, 2010

●Option to Renew dated October 11, 2011

●First Amendment to Lease Agreement dated September 20, 2012



Blue Vase Hospitality, LLC (Shane’s Rib Shack)



●Lease Agreement dated September 21, 2004

●Guaranty of Lease dated September 21, 2004

●Assignment and Assumption of Lease and First Amendment to Lease Agreement dated
October 10, 2005

●Guaranty of Lease dated October 10, 2005

●Confirmation of Commencement Date dated February 7, 2006

●Landlord’s Consent to Assignment Agreement dated December 8, 2014

●Exercise Option to Extend Lease dated June 29, 2015

●Assignment and Assumption of Lease Agreement dated December 31, 2018

●Building Access Agreement – Comcast Cable Communications Management, LLC –dated
February 21, 2019

●Landlord Consent to Assignment and Assumption of Lease Agreement dated as of
March 11, 2019

●Second Amendment to Lease Agreement dated May 7, 2019



Shearious Salon, LLC



●Lease Agreement dated November 1, 2017

●Guaranty Agreement dated October 30, 2017



PWI Partners, Inc. (Sweet Tuna)



●Lease Agreement dated as of May 30, 2017

●Guaranty Agreement dated May 26, 2017

●Confirmation of Commencement Date dated October 11, 2017



H-9

NAI-1510716910v10

--------------------------------------------------------------------------------

Perimeter Mac, LLC (Taco Mac)



●Lease Agreement dated December 29, 2004

●Guaranty of Lease dated January 12, 2005

●Rent Commencement Letter dated as of February 15, 2006

●Letter of Entertainment dated February 22, 2011

●Notice and Request for Consent to Change of Control dated June 26, 2012

●Renewal Option Exercise Letter dated May 15, 2015

●Landlord’s Lien Subordination Agreement dated August 3, 2018



IDC Dunwoody, LLC (Tin Drum Asia Café)



●Lease Agreement dated April 9, 2004

●Guaranty of Lease dated April 7, 2004

●Assignment and Assumption of Lease and First Amendment to Lease Agreement dated
January 30, 2006

●Guaranty of Lease dated January 30, 2006

●Rent Commencement Letter dated February 7, 2006

●Assignment and Assumption of Lease and Second Amendment to Lease Agreement
dated December 3, 2008

●Guaranty of Lease dated December 3, 2008

●Third Amendment to Lease Agreement dated December 2, 2015

●Fourth Amendment to Lease Agreement dated September 23, 2019



Verizon Wireless (VAW) LLC



●Lease Agreement dated December 28, 2004

●Possession Letter dated as of August 8, 2005

●Improvement Consent Request dated as of November 11, 2013

●First Amendment to Lease Agreement dated May 12, 2014



Weeryoung Enterprises, Inc. (Vitality Bowls)



●Lease Agreement dated as of March 26, 2018

●Guaranty Agreement dated March 15, 2018

●Rent Commencement Date Letter dated October 2, 2018



Weight Loss Enterprises, Inc. (Quick Weight Loss Centers)



●Lease Agreement dated October 7, 2010

●Guaranty of Lease dated October 7, 2010

●Possession Letter dated October 19, 2010

H-10

NAI-1510716910v10

--------------------------------------------------------------------------------

●First Amendment to Lease Agreement dated January 27, 2016

●Building Access Agreement – Comcast Cable Communications Management, LLC –
dated January 8, 2019



MV Foods 1, LLC (Which Wich Superior Sandwiches)



●Guaranty Agreement dated July 27, 2017

●Lease Agreement dated July 31, 2017

●Letter Agreement dated as of January 8, 2018





H-11

NAI-1510716910v10

--------------------------------------------------------------------------------

Securities Deposits [Amounts & Form]

Tenant

Letter of Credit

Cash

Abishay Enterprises, LLC (Ali’s Cookies)



$4,181.51

Advanced Dermal Sciences, LLC (Spa Sydell)



$8,543.46

A.J.P.N. Enterprises, Inc. (Carriage Cleaners)



$10,630.00

Akber Ali A. Rajwani (Unique Threading & Waxing)



$7,113.18

DentFirst, P.C.



$10,333.33

Furniture Galleries of Atlanta, LLC (La-Z-Boy)



$86,416.00

HobNob Perimeter, Inc.



$22,266.34

Hyderabad House Atlanta, LLC



$16,671.17

J.A. Designs, LLC (Jewelry Artisans)



$8,830.00

Loc Van Nguyen and H. T. Tran (Nail Talk)



$8,230.00

MV Foods 1, LLC (Which Wich Superior Sandwiches)



$3,963.00

Premier Fitness Source, LLC



$5,995.87

Premier Pita Kings, LLC (The Hummus & Pita Co.)



$10,987.67

PT Solutions Holdings, LLC



$7,791.20

PWI Partners, Inc. (Sweet Tuna)



$26,349.93

R.F. Huntleigh LLC (Contender eSports)



$6,758.38

Shearious Salon, LLC



$4,744.67

Springwood Holdings, LLC (Amazing Lash Studio)



$5,381.25

Weeryoung Enterprises, Inc. (Vitality Bowls)



$4,406.67

Total



$259,593.63



H-12

NAI-1510716910v10

--------------------------------------------------------------------------------

Outstanding Leasing Costs*



*As of February 4, 2020 – to be updated prior to PSA execution



Tenant

TI Allowance

Leasing Commission

Free Rent

Total

PT Solutions

$89,920.00

$33,073.92

$0.00

$122,993.92

Contender eSports

$39,000.00

$19,484.01

$0.00

$58,484.01

Premier Pita Kings

$70,000.00

$35,296.80

$0.00

$105,296.80

Verizon Wireless (Pending)

$0.00

$93,150.00

$0.00

$93,150.00

Chipotle

$36,000.00

$0.00

$0.00

$36,000.00

Hyderbad

$159,660.00

$0.00

$12,418.00

$172,078.00

Tin Drum

$17,600.00

$0.00

$0.00

$17,600.00

*Total Outstanding Leasing Costs

$605,602.73











H-13

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “I”

LIST OF SERVICE CONTRACTS



Vendor

Service Relates To

Date of Contract

Advanced Enviro Systems

Waste and Recycling Program

06/27/2019

Guard One Protective Service

Security Services

08/01/2017

New Contract – 3/15/2019

Litter Control

Sweeping

12/01/2018

Live Oak Landscape Services, Inc.

Landscaping

09/01/2019

Otis Elevator Company

Elevator

07/2015

Rentokil

Pest Control

12/16/2005

Schindler Elevator Corporation

Elevator

08/09/2006

Wiginton Fire Systems

Fire Alarm Monitoring, Test & Inspections



07/01/2018

The Sembler Company

Property Management

10/06/2006 – Property Management and Leasing Agreement

9/17/2018 – Leasing Services Termination Notice

10/10/2018 – First Amendment to Property Management and Leasing Agreement



Colliers International – Atlanta, LLC

Leasing

10/16/2018 - Exclusive Marketing and Leasing Agreement









* Indicates Service Contracts that Buyer is required to assume in accordance
with Section 8.3 of this Agreement.





I-1

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “J”

FORM OF TITLE AFFIDAVIT

SELLER’S AFFIDAVIT

STATE OF __________________)
) SS.
COUNTY OF __________________)

The undersigned, __________________, a(n) __________________ (referred to herein
as “Seller”), being duly sworn according to law, deposes and states that:

1.Reference is hereby made to the real property located in City of ____________,
County of __________________________, State of ______________ commonly known as
____________________ (the “Property”) and which is more particularly described
in Exhibit A to _______________ Title Insurance Company (the “Title Company”)
Commitment No. _________________ (the “Commitment”).
2.Seller is authorized to execute this affidavit and has the ability to execute
all instruments necessary to convey the Property pursuant to authority under the
applicable organizational and governance documents of Seller.
3.To Seller’s actual knowledge, without investigation or inquiry, there are no
unrecorded documents affecting title to the Property entered into by Seller and
no other person or entity that has a legal or equitable right to the Property,
in each case other than (a) any matters contained in the real property records
of the county in which the Property is located, (b) any matters set forth in the
leases or other occupancy agreements with the parties identified on the Rent
Roll for the Property dated __________, which has been disclosed to the Title
Company, and (c)_________________ [list any other unrecorded documents].
4.To Seller’s actual knowledge, without investigation or inquiry, Seller has
received no actual, written notice of any taxes and/or special assessments
affecting the Property other than those shown on the title commitment and as
disclosed in the tax assessor’s records.
5.To Seller’s actual knowledge, there has been no work performed upon or
materials delivered to the Property by or at the request of the Seller for the
construction or improvement of said property during the past ninety-five (95)
days for which payment has not been made in full.
6.To Seller’s actual knowledge, without investigation or inquiry, there is no
action or proceeding asserted against Seller affecting title to the Property in
any state or federal court in the United States.
7.To Seller’s actual knowledge, all water and sewer charges for the Property
that are currently due and payable have been paid in full.

J-1

NAI-1510716910v10

--------------------------------------------------------------------------------

8.This affidavit is given to induce the Title Company to issue that certain
title policy in favor of ___________________, pursuant to the Commitment, with
full knowledge that it will be relying upon the accuracy of same.

Seller:

_____________________________,

a _____________________________





By:

a

its





By:

Name:

Title:





By:

Name:

Title:



Sworn to and subscribed before me this _______, day of ________________, 20__.



‌ Notary Public

My Commission Expires:‌

(NOTARIAL SEAL)





J-2

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “K”

FORM OF REA DEVELOPER ASSIGNMENT



















Space Above This Line for Recorder’s Use

_____________________________
_____________________________
_____________________________
_____________________________

Please cross-reference:  Declaration of Restrictions and Easements recorded in
Deed Book 16116, Page 400, DeKalb County, Georgia and First Amendment to
Declaration of Restrictions and Easements recorded in Deed Book 16917, Page 85,
DeKalb County, Georgia.



assignment of developer’s rights,
powers and reservations

This ASSIGNMENT OF DEVELOPER’S RIGHTS, POWERS AND RESERVATIONS (this
“Assignment”) is made and entered into this _____ day of ______________, 2020,
by and between GLL PERIMETER PLACE, L.P., a Delaware limited partnership
(“Assignor”), and CTO20 PERIMETER LLC, a Delaware limited liability Company
(“Assignee”).

R E C I T A L S:

A.Assignor and Assignee have entered into that certain Purchase and Sale
Agreement dated as of _________________, 2020 (the “Purchase Agreement”)
relating to the sale of that certain tract of land together with the
improvements thereon (the “Property”) commonly known as Perimeter Place Shopping
Center, Atlanta, Georgia, DeKalb County, as more particularly described in the
Purchase Agreement.

NAI-1510716910v10

--------------------------------------------------------------------------------

B.The Property is encumbered by that certain Declaration of Restrictions and
Easements by Bell Sembler II, LLC for Perimeter Place, Atlanta, Georgia dated
April 30, 2004, and recorded on May 3, 2004 in the office of the Clerk of
Superior Court of DeKalb County, Georgia in Deed Book 16084, Page 634, as
re-recorded on May 10, 2004 in Deed Book 16116, Page 400, aforesaid records, as
affected by that Joinder by Target Corporation, recorded on June 15, 2004 in
Deed Book 16261, Page 307, aforesaid records, as affected by that Joinder by
Neuse, Incorporated, recorded on June 15, 2004 in Deed Book 16261, Page 308,
aforesaid records, as further affected by that Consent by Wachovia Bank,
National Association, recorded on June 15, 2004 in Deed Book 16261, Page 309,
aforesaid records, and as amended by that certain First Amendment to Declaration
of Restrictions and Easements by Bell Sembler II, LLC, Target Corporation,
Lincoln Perimeter Center, LLC and Wachovia Bank, dated December 16, 2004 and
recorded on December 17, 2004, aforesaid records (collectively, the “REA”).
 Initially capitalized terms used but not defined in this Assignment, but
defined in the REA, shall have the meanings ascribed thereto in the REA.

C.Assignor is the Developer under the REA.

D.In connection with the conveyance of the Property to Assignee, Assignor and
Assignee desire to execute and deliver this Assignment assigning to Assignee all
of Assignor’s position as the Developer under the REA.

NOW, THEREFORE, in consideration of the receipt of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Assignee to Assignor, the
receipt and sufficiency of which are hereby acknowledged and agreed by Assignor,
the parties hereby agree as follows:

1.Recitals; Defined Terms.  The foregoing recitals are acknowledged to be
accurate and are incorporated herein by reference.  
2.Assignment by Assignor.  Assignor represents and warrants to Assignee that
Assignor currently is the Developer under the REA.  Consistent with Section 6.11
of the REA, Assignor hereby transfers and assigns to Assignee, from and after
the date hereof, all of Assignor’s position as the Developer under the REA,
including, without limitation, all rights, powers and reservations held by
Assignor under the REA.  Assignee hereby accepts the foregoing assignment,
including, without limitation, all rights, powers and reservations held by
Assignor under the REA from and after the date hereof.
3.Counterparts.  This Assignment may be executed in any number of counterparts,
each of which may be executed by any one or more of the parties hereto, but all
of which shall constitute one instrument, and shall be binding and effective
when all parties hereto have executed at least one counterpart.  
4.Successors.  This Assignment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

[Signatures begin on the following page]





K-2

NAI-1510716910v10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.

ASSIGNOR:

Signed, sealed and delivered in the
presence of:


Unofficial Witness


Notary Public

[NOTARIAL SEAL]

GLL PERIMETER PLACE, L.P.,
a Delaware limited partnership



By:

GLL US Retail Corp.,
a Delaware corporation,
its general partner



By:
Name:
Title:



By:
Name:
Title:





K-3

NAI-1510716910v10

--------------------------------------------------------------------------------

ASSIGNEE:

Signed, sealed and delivered in the
presence of:


Unofficial Witness


Notary Public

[NOTARIAL SEAL]

CTO20 PERIMETER LLC, a Delaware limited liability company



By:
Name:
Title:

















K-4

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “L”

FORM OF OEA APPROVING PARTY ASSIGNMENT



















Space Above This Line for Recorder’s Use

_____________________________
_____________________________
_____________________________
_____________________________

Please cross-reference:  Operation and Easement Agreement recorded in Deed Book
16084, Page 688, DeKalb County, Georgia



assignment of APPROVING PARTY STATUS

This ASSIGNMENT OF APPROVING PARTY AND DEVELOPER POSITION (this “Assignment”) is
made and entered into this _____ day of ______________, 2020, by and between GLL
PERIMETER PLACE, L.P., a Delaware limited partnership (“Assignor”), and CTO20
PERIMETER LLC, a Delaware limited liability Company (“Assignee”).

R E C I T A L S:

A.Assignor and Assignee have entered into that certain Purchase and Sale
Agreement dated as of _________________, 2020 (the “Purchase Agreement”)
relating to the sale of that certain tract of land together with the
improvements thereon (the “Property”) commonly known as Perimeter Place Shopping
Center, Atlanta, Georgia, DeKalb County, as more particularly described in the
Purchase Agreement.

B.The Property is encumbered by that certain Operation and Easement Agreement,
dated April 30, 2004, and recorded on May 3, 2004 in the office of the Clerk of
Superior Court of DeKalb County, Georgia in Deed Book 16084, Page 688, (the
“OEA”).  Initially capitalized terms

NAI-1510716910v10

--------------------------------------------------------------------------------

used but not defined in this Assignment, but defined in the OEA, shall have the
meanings ascribed thereto in the OEA.  

C.Assignor is the Approving Party for the Developer Tract under the OEA.

D.Upon Assignee’s acquisition of the Property from Assignor, Assignee will
succeed to Assignor as the Developer in the OEA.

E.In connection with the conveyance of the Property to Assignee, Assignor and
Assignee desire to execute and deliver this Assignment assigning to Assignee all
of Assignor’s position as the Approving Party for the Developer Tract under the
OEA.

NOW, THEREFORE, in consideration of the receipt of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Assignee to Assignor, the
receipt and sufficiency of which are hereby acknowledged and agreed by Assignor,
the parties hereby agree as follows:

1.Recitals; Defined Terms.  The foregoing recitals are acknowledged to be
accurate and are incorporated herein by reference.  
2.Assignment by Assignor.  Assignor represents and warrants to Assignee that
Assignor currently is the Approving Party for the Developer Tract under the OEA.
 Assignor hereby transfers and assigns to Assignee, as the successor Developer
under the OEA, all of Assignor’s position as the Approving Party for the
Developer Tract under the OEA from and after the date hereof. Assignee hereby
accepts the foregoing assignment from and after the date hereof.
3.Counterparts.  This Assignment may be executed in any number of counterparts,
each of which may be executed by any one or more of the parties hereto, but all
of which shall constitute one instrument, and shall be binding and effective
when all parties hereto have executed at least one counterpart.  
4.Successors.  This Assignment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

[Signatures begin on the following page]





L-2

NAI-1510716910v10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.

ASSIGNOR:

Signed, sealed and delivered in the
presence of:


Unofficial Witness


Notary Public

[NOTARIAL SEAL]

GLL PERIMETER PLACE, L.P.,
a Delaware limited partnership



By:

GLL US Retail Corp.,
a Delaware corporation,
its general partner



By:
Name:
Title:



By:
Name:
Title:





L-3

NAI-1510716910v10

--------------------------------------------------------------------------------

ASSIGNEE:

Signed, sealed and delivered in the
presence of:


Unofficial Witness


Notary Public

[NOTARIAL SEAL]

CTO20 PERIMETER LLC, a Delaware limited liability company



By:
Name:
Title:











L-4

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “M”

FORM OF REA ESTOPPELS

ESTOPPEL CERTIFICATE

CTO20 Perimeter LLC
1140 N. Williamson Boulevard, Suite 140
Daytona Beach, Florida, 32114
Attn: Steven R. Greathouse

Re:

Perimeter Place Shopping Center, DeKalb County, Atlanta, Georgia;
GLL Perimeter Place, L.P. (“Seller”)

Ladies and Gentlemen:

Reference is made to:

Declaration of Restrictions and Easements by Bell Sembler II, LLC, a Georgia
limited liability company (“Bell Sembler”), dated as of April 30, 2004, filed
May 3, 2004, and recorded in Deed Book 10084, page 634, DeKalb County, Georgia
records, as re-recorded in Deed Book 16116, page 400, aforesaid records; as
affected by Joinder by Target Corporation, filed June 15, 2004, and recorded in
Deed Book 16261, page 307, aforesaid records; as further affected by Joinder by
Neuse, Incorporated, filed June 15, 2004, recorded in Deed Book 16261, page 308,
aforesaid records; as further affected by Consent by Wachovia Bank, National
Association, filed June 15, 2004, and recorded in Deed Book 16261, page 309,
aforesaid records; as further affected by First Amendment to Declaration of
Restrictions and Easements entered into by and among Bell Sembler, Target
Corporation, a Delaware corporation, and Lincoln Perimeter Center LLC, a Georgia
limited liability company with a joinder by Wachovia Bank, National Association
dated as of December 16, 2004, and recorded in Deed Book 16917, page 85,
aforesaid records (hereinafter collectively referred to as the “REA”).

As of the date hereof, the undersigned is currently an “Owner” (as defined in
the REA), and pursuant to Section 6.1 of the REA hereby states to the best of
its knowledge as follows:

1.The undersigned knows of no default under the REA by Seller.
2.The REA has not been assigned, modified or amended in any way by the
undersigned, except as described above.
3.The REA is in full force and effect.

M-1

NAI-1510716910v10

--------------------------------------------------------------------------------

[OWNER]



By:

_______________________________, A _______________________________

By: ‌Name:‌Title:‌







M-2

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “N”

FORM OF OEA ESTOPPEL

ESTOPPEL CERTIFICATE

CTO20 Perimeter LLC
1140 N. Williamson Boulevard, Suite 140
Daytona Beach, Florida, 32114
Attn: Steven R. Greathouse

Re:

Perimeter Place Shopping Center, DeKalb County, Atlanta, Georgia;
GLL Perimeter Place, L.P. (“Seller”)

Ladies and Gentlemen:

Reference is made to:

Operation and Easement Agreement executed by Target Corporation, a Delaware
corporation, and Bell Sembler II, LLC, a Georgia limited liability company
(“Bell Sembler”), dated as of April 30, 2004, filed May 3, 2004, and recorded in
Deed Book 10084, page 688, DeKalb County, Georgia records (hereafter referred to
as the “OEA”).

As of the date hereof, the undersigned is currently a “Party” (as defined in the
OEA), and pursuant to Section 6.3 of the OEA, hereby states to the best of its
knowledge as follows:

1.The undersigned knows of no default under the OEA by Seller.
2.The OEA has not been assigned, modified or amended in any way by the
undersigned, except as described above.
3.The OEA is in full force and effect.



TARGET CORPORATION

By: __________________________________

Name:‌

Title:‌







N-1

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “O”

FORM OF CONDO ESTOPPEL

ASSOCIATION ESTOPPEL CERTIFICATE





Date:________________, 2020





To:

CTO20 Perimeter LLC, a Delaware limited liability company (“Buyer”)
Fidelity National Title Insurance Company (“Title Company”)
GLL Perimeter Place, L.P., a Delaware limited partnership (“Owner”)



Property:

70 Perimeter Center Place, Atlanta, DeKalb County, Georgia;
110 Perimeter Center Place, Atlanta, DeKalb County, Georgia;
1290 Ashford Crossing, Atlanta, DeKalb County, Georgia; and
1291 Crown Point Parkway, Atlanta, DeKalb County, Georgia;

(collectively, the “Property”).



Ladies and Gentlemen:



The Property is subject to the terms and conditions as set forth in that certain
Declaration of Condominium for Perimeter Place Master Condominium by Lincoln
Perimeter Center, LLC, a Georgia limited liability company (the “Declarant”),
dated as of July 19, 2006, and recorded on July 19, 2006 as Deed Book 18944,
Page 171 in the Clerk of Superior Court of DeKalb County, Georgia (the
“Declaration”).  The undersigned, Perimeter Place Master Condominium
Association, Inc., a Georgia non-profit corporation (“Association”), hereby
states and certifies to Owner, Title Company, Buyer and any lender of Buyer and
its successors and/or assigns, that to the best of Association’s knowledge, the
following information with respect to the Property and the Declaration:

1.The Declaration is in full force and effect and except as described herein,
has not been further amended, modified, supplemented or superseded.
2.As of the date hereof, neither the Owner nor the Property are in violation of
any rules, regulations or requirements under the Declaration.
3.There are no past due fees, expenses, assessments or any other charges due and
owing by Owner under the Declaration and no liens outstanding under the
Declaration against the Property, nor are there any actions against the Owner
for any outstanding fees, expenses, assessments or any other charges due under
the Declaration that would become liens and/or judgments against the Property.
4.All current board members and officers of the Association are listed on
Exhibit A.

O-1

NAI-1510716910v10

--------------------------------------------------------------------------------

5.The undersigned is duly authorized to execute this Estoppel Certificate.
6.In the event that the signature page to this Estoppel Certificate is delivered
by facsimile transmission or by electronic mail (e-mail) as a portable data
format (.pdf) file or image file attachment, such signature shall have the same
force and effect as if such signature were an original thereof.
7.Any incorrect or untrue statement in this Estoppel Certificate shall not give
rise to any liability of the undersigned in favor of the Title Company, Buyer,
Buyer’s lender or otherwise, but the undersigned shall be estopped from
asserting any matter to the contrary as against the Title Company, Buyer,
Buyer’s lender and the Property. This Estoppel Certificate shall be binding upon
the undersigned and shall inure to the benefit of and may be relied upon by the
Title Company, Buyer and Buyer’s lender, and their respective successors and/or
assigns.



(Signature Page Follows)





O-2

NAI-1510716910v10

--------------------------------------------------------------------------------

ASSOCIATION:

PERIMETER PLACE MASTER CONDOMINIUM ASSOCIATION, INC., a Georgia non-profit
corporation





By:

Name:

Title:





(Signature Page to Association Estoppel Certificate)

NAI-1510716910v10

--------------------------------------------------------------------------------

Exhibit A



Board Members and Officers





Board Members:



NAME







Officers:



NAME

POSITION



President



Vice President (“None” if left blank)



Secretary



Treasurer







Exhibit A to Association Estoppel Certificate

NAI-1510716910v10

--------------------------------------------------------------------------------

EXHIBIT “P”

FORM OF HOLDBACK ESCROW AGREEMENT



HOLDBACK ESCROW AND INDEMNITY AGREEMENT



THIS ESCROW AND INDEMNITY AGREEMENT (“Agreement”) is entered into this ____ day
of _________________, 20__ (“Effective Date”), by and between _________________,
a _________________ (“Seller”), _________________ an _________________
(“Buyer”), and [FIDELITY NATIONAL TITLE INSURANCE COMPANY] (“Escrow Agent”).

WHEREAS, pursuant to Section 15.21 of that certain Purchase and Sale Agreement
dated _________________, 20__ (“Purchase Contract”) between Seller and Buyer
regarding that certain land located in ___________ County, ____________, more
particularly described on Exhibit A, attached hereto and incorporated herein
(“Property”), Seller has, simultaneously with the consummation of the Closing
under the Purchase Contract, deposited into escrow (the “Escrow”) with Escrow
Agent an amount equal to One Million Two Hundred Thousand and No/100ths Dollars
($1,200,000.00) (the “Escrow Sum”);

WHEREAS, the Escrow has been established in order to ensure that sufficient
funds exist to cover Seller’s liability to Buyer for actual damages incurred by
Buyer as a result of any untruth, inaccuracy or breach of any surviving
warranties, representations or agreements under the Purchase Contract and the
Closing Documents (the “Surviving Warranties”) which in the aggregate exceed
Twenty-Five Thousand and No/100ths Dollars ($25,000.00) (the “Floor”);

NOW, THEREFORE, for TEN DOLLARS and other good and sufficient consideration, the
receipt and sufficiency of such consideration is hereby acknowledged, the
parties agree as follows:

1.The above recitals are true, correct and incorporated herein by this
reference.
2.Capitalized terms appearing herein but not specifically defined herein shall
have the meanings ascribed thereto in the Purchase Contract.
3.Seller, contemporaneously with the execution of this Agreement, hereby
deposits the Escrow Sum with Escrow Agent.  Said Escrow Sum is to be held in an
interest bearing account and will be disbursed only as herein provided.
 Interest earned on the Escrow Sum shall be disbursed to Seller promptly upon
written request from Seller and without any confirmation required from Buyer.
 Seller’s FEIN number is _________________ and Seller shall be responsible for
all taxes payable with respect to the interest.
4.Seller and Buyer agree that the terms and conditions of this Agreement shall
govern the manner under which Escrow Agent shall perform and shall control with
respect to the rights, duties, liabilities, privileges and immunities of Escrow
Agent.
5.The Escrow Sum shall be disbursed by Escrow Agent as follows:

NAI- 1510716910v10P-1

--------------------------------------------------------------------------------

5.1If (a) Buyer has not delivered to Escrow Agent and Seller prior to 5:00 p.m.
Eastern Standard Time on [_________], 201_ [9 months from Closing Date], the
last day of the Survival Period, a written notice (a “Claim Notice”) alleging
the untruth, inaccuracy or breach of any Surviving Warranties of which Buyer
first became aware following Closing and that expressly survive Closing as
provided for in the Purchase Contract (a “Claim”), which Claim Notice shall
expressly set forth the amount that is reasonably anticipated to be necessary to
satisfy such Claim (the “Claim Amount”), or  (b) the aggregate Claim Amounts for
all Claims submitted by Buyer on or prior to the last day of the Survival Period
do not exceed the Floor, the entire Escrow Sum shall be disbursed to Seller in
accordance with Section 6 below.
5.2If the sum of the Claim Amounts for all Claims for which a Claim Notice has
been timely delivered to Seller is greater than the Floor but less than the
amount then remaining in Escrow (the “Escrow Funds Balance”), the amount by
which the Escrow Balance Funds  exceed the sum of the Claim Amounts for such
Claims shall be disbursed to Seller in accordance with Section 6 below promptly
following the expiration of the Survival Period, and the remaining Escrow Funds
Balance, or applicable portions thereof, shall be retained in accordance with
Sections 5.3-5.4 below.
5.3Notwithstanding the delivery of timely Claims by Buyer, if prior to date
thirty (30) days following the expiration of the Survival Period (the “Claims
Deadline”), Buyer has not initiated an action or proceeding in accordance with
Section 16 of this Agreement with respect to any Claims or to Claims whose
aggregate Claim Amounts together with the final agreed amount of any Claims
resolved prior to or on the Claims Deadline exceed the Floor, the entire
remaining Escrow Funds Balance shall be promptly disbursed to Seller in
accordance with Section 6.  Any Claim for which Buyer has initiated an action or
proceeding on or prior to the Claims Deadline shall be referred to as a “Timely
Buyer Claim.”  If the Escrow Funds Balance exceeds the sum of the Claim Amounts
for the unresolved Timely Buyer Claims, such excess amount shall be promptly
disbursed to Seller in accordance with Section 6 below promptly following the
Claims Deadline, and any remaining undisbursed Escrow Funds Balance shall be
retained until all Timely Buyer Claims shall have been resolved by settlement of
the parties or by non-appealable judgment by a court having jurisdiction over
such matter (“Resolution”).  
5.4Upon a Resolution of any Claims, any amounts due Buyer (or Seller, if
applicable) as a result of a Resolution of a Claim shall be disbursed to Buyer
in accordance with Section 6 below.
6.Prior to each disbursement of any portion of the Escrow Sum, the party
requesting disbursement shall deliver, not less than five (5) business days
prior to the anticipated disbursement date, a written request to Escrow Agent
and the other party for a disbursement of Escrow Funds based on the satisfaction
of conditions for disbursement set forth in Section 5 above (the “Disbursement
Conditions”).  Any written request must be accompanied by reasonable evidence of
the satisfaction of the Applicable Disbursement Conditions.  Provided that the
party not seeking disbursement does not object to the requested disbursement by
written notice to the Escrow Agent and the party requesting disbursement within
such five (5) business day period, Escrow Agent shall effect, and notify both
parties of, the disbursement to the requesting party.

NAI- 1510716910v10P-2

--------------------------------------------------------------------------------

7.Escrow Agent shall not be responsible, or liable, in any manner whatever, for
the sufficiency, correctness, genuineness or validity of any instrument
deposited with Escrow Agent, or in the form of execution of any such instrument,
or for the identity, authority or rights of any party executed or depositing the
same.  Escrow Agent shall have no responsibility or obligation to see to the
application of, or use to, which the Escrow Sum is put, following the withdrawal
from such account.  No party to this Agreement shall have the right to mortgage,
pledge, or assign its interest in the Escrow Sum and any attempt to do so shall
be null and void.  In no event shall Escrow Agent incur any liability for levies
by taxing authorities based upon the taxpayer identification number provided to
Escrow Agent and used to establish the escrow account in which the Escrow Sum is
held.  Buyer consents to the selection of _________________________ as the
“Depository” and has made an independent inquiry of the Depository.  Escrow
Agent shall have no liability in the event of failure, insolvency or inability
of the Depository to pay such funds, or accrued interest upon demand or
withdrawal.
8.Escrow Agent shall incur no liability upon acting upon such notice, signature,
request, waiver, consent, receipt of other paper or document believed in good
faith and with reasonable inquiry by Escrow Agent to be genuine, and Escrow
Agent may assume that a duly appointed officer of a party who provided Escrow
Agent any notice or advice, in accordance with the provisions hereof, has been
duly authorized to do so.  In determining the occurrence of any event or
contingency, Escrow Agent may request from the other parties hereto such
reasonable additional information as Escrow Agent, in its sole discretion, may
deem necessary, and in this connection, may consult with representatives of the
Parties hereto.  Escrow Agent shall not be liable for any damages resulting from
any delay in acting hereunder, pending its examination of the additional
information requested.
9.In the event of any disagreement resulting in adverse claims or demands being
made in connection with the Escrow Sum, and which cannot in Escrow Agent’s
reasonable judgment be resolved, Escrow Agent, at its option, shall be entitled:
(a)To refuse to comply with any claim or demand on Escrow Agent, as long as this
disagreement shall continue, and in so doing, Escrow Agent shall make no
delivery or disposition of any Escrow Funds being held by Escrow Agent pursuant
to the terms of this Agreement, and Escrow Agent shall not be, or become liable
in any way, or to any person, for its failure to comply with such conflicting or
adverse claim or demand;
(b)To refrain from acting, and so to refuse to act, until (i) the right of any
adverse claim shall have been finally adjudicated in a court assuming and having
jurisdiction of the remaining amount of the Escrow Sum involved herein, or
affected hereby, or (ii) all differences shall have been adjusted by agreement
and Escrow Agent shall have been notified in writing, signed by Buyer and
Seller;
(c)To interplead the Escrow Sum into a court of competent jurisdiction located
in the county and state in which the Property is located.  All costs and
expenses, including reasonable attorney’s fees are to be reimbursed to Escrow
Agent by the non-prevailing party.
(d)To take any other action permitted hereunder.

NAI- 1510716910v10P-3

--------------------------------------------------------------------------------

10.Except as otherwise provided herein, all notices hereunder shall be delivered
by messenger or commercial overnight delivery (such as FedEx or UPS), or
electronic mail (as long as such electronic mail is followed the next day with
personal delivery or next business day delivery by a nationally recognized
overnight courier) to the parties at their addresses set forth on the signature
pages hereto.  Such notices shall be deemed to be delivered upon the actual
receipt thereof.
11.The terms and conditions contained herein shall be binding upon, and inure to
the benefit of, the successors and assigns of the parties hereto.
12.Escrow Agent shall be under no obligation to take any legal action in
connection with this Agreement or enforcement thereof, or to appear in,
prosecute or defend any action or legal proceeding, which, in Escrow Agent’s
opinion, would or might involve Escrow Agent in any costs, expense, loss or
liability, unless, and as often as required by Escrow Agent.
13.Escrow Agent is not obligated to render any statements or notices to the
parties.  Except as is specifically stated herein, Escrow Agent may, but is not
obligated to, inform any party hereto of any matters pertaining to this
Agreement.
14.THE UNDERSIGNED HEREBY AGREES TO INDEMNIFY, PROTECT, SAVE AND HOLD HARMLESS
ESCROW AGENT, ITS SUCCESSORS, ASSIGNS, AND AGENTS, FROM AND AGAINST, ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, CLAIMS, ACTIONS, SUITS, COSTS, OR
EXPENSES, (INCLUDING ATTORNEYS’ FEES) OF WHATSOEVER KIND OR NATURE IMPOSED ON,
INCURRED BY, OR ASSERTED AGAINST ESCROW AGENT WHICH IN ANY WAY RELATE TO, OR
ARISE OUT OF, EXECUTION AND DELIVERY OF THIS AGREEMENT AND ANY ACTION TAKEN
THEREUNDER, PROVIDED, HOWEVER, THE UNDERSIGNED SHALL HAVE NO OBLIGATION TO
INDEMNIFY, SAVE AND HOLD HARMLESS ESCROW AGENT, ITS SUCCESSORS, ASSIGNS AND
AGENTS FROM ANY LIABILITY INFERRED BY, IMPOSED UPON OR ASSERTED AGAINST IT FOR
ITS OWN WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.  THE UNDERSIGNED ALSO INDEMNIFY
AND HOLD ESCROW AGENT HARMLESS FROM THE EFFECT OF ANY BANKRUPTCY STAY AND/OR THE
DECISION OF ANY BANKRUPTCY COURT REGARDING THE DISPOSITION OR OWNERSHIP OF THE
ESCROW SUM.
15.This Agreement cannot be amended or modified without the written approval of
the undersigned.  There are no prior or oral agreements or understandings other
than as stated herein.  This Agreement states the full and complete
understanding and agreement of the parties hereto related to, or regarding, the
Escrow Sum.
16.This Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by, and construed in accordance
with, the laws of the state in which the Property is located; and the payment of
all sums, and the performance of all obligations, shall be in the county and
state in which the Property is located.  Any action or proceeding brought by
either party in connection with this Agreement shall be brought in any Georgia
state court located in Dekalb County or in the United States District Court for
the Northern District of Georgia.

NAI- 1510716910v10P-4

--------------------------------------------------------------------------------

17.The parties hereto agree that this Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute a fully-executed and binding original
instrument.  Hand signatures transmitted by fax or electronic mail are also
permitted as binding signatures to this Agreement and shall be deemed to
constitute original signatures.

[Signature Pages Follow]





NAI- 1510716910v10P-5

--------------------------------------------------------------------------------

SELLER:

_________________,
a _________________





 By:‌ Name:‌Title:‌

By:‌Name:‌Title:‌

Address:

c/o GLL Real Estate Partners
200 South Orange Avenue, Suite 1375
Orlando, Florida 32801
Attention: Hugh McWhinnie
Email: Hugh.McWhinnie@gll-partners.com

with a copy to:

Jones Day
1420 Peachtree Street, N.E. Suite 800
Atlanta, Georgia 30309
Attn: Scott A. Specht, Esq.
Email: saspecht@jonesday.com



NAI- 1510716910v10P-6

--------------------------------------------------------------------------------

BUYER:



_________________,
an _________________

By:‌Name:‌Title:‌

Address:

c/o _________________
_________________

_________________

Attn:_________________
Email:_________________

With a copy to:

_________________

_________________

_________________

Attn: _________________

Email: _________________



NAI- 1510716910v10P-7

--------------------------------------------------------------------------------

ESCROW AGENT:



[FIDELITY NATIONAL TITLE INSURANCE COMPANY





By:
Name:
Title:

Address:

Fidelity National Title Insurance Company
c/o National Commercial Services – Atlanta
3301 Windy Ridge Parkway, Suite 300
Atlanta, Georgia 30339
Attn: Leslie Flowers
Email: leslie.flowers@fntg.com]



NAI- 1510716910v10P-8

--------------------------------------------------------------------------------

Exhibit A

Property Description

[______]

NAI- 1510716910v10P-9

--------------------------------------------------------------------------------